CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012

Llanos 83
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS
TÉRMINOS Y CONDICIONES
TABLA DE CONTENIDO
Cláusula : Sección Página

DEFINICIONES..

CAPÍTULO 1. OBJETO, ALCANCE Y DURACIÓN...

CAPÍTULO II. ACTIVIDADES DE EXPLORACIÓN...

CAPÍTULO III. ACTIVIDADES DE PRODUCCIÓN ...

CAPÍTULO IV. CONDUCCIÓN DE LAS OPERACIONES .coccccioioiiio 39
CAPÍTULO V. REGALÍAS Y OTROS..conoooicococinoocinoscnoorinoriarerirrrrrrrnrerinos 44
CAPÍTULO VI.DERECHOS CONTRACTUALES DE LA ANH cooocccocionoooricióonos 46
CAPÍTULO VIL.INFORMACIÓN Y CONFIDENCIALIDAD. ...cciocicccooioniocoocooroocioro 49

CAPÍTULO VIII.GARANTÍAS, RESPONSABILIDADES Y SEGUROS................ 50
CAPÍTULO IX.DEVOLUCIÓN DE ÁREAS.......oconononninancinncicana 64
_ CAPÉTULO X. SUPERVISIÓN, INCUMPLIMIENTO Y MULTAS ooo: 61
CAPÍTULO X. TERMINACIÓN... 68

CAPÍTULO XI. SOLUCIÓN DE CONTROVERSIAS...

CAPÍTULO XII. DISPOSICIONES VARIAS...ociccocociconicconiocicnonccooninonnoracicnns 71

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No, 040 DE 2012

» ANEXO B.
ANEXO C.
ANEXO D.

ANEXO E.

ANEXO F.

- ANEXO El.

Llanos 83

OTROS ANEXOS:
Área Asignada
Programa Exploratorio
Derechos Económicos
Modelo de Carta de Crédito Standby
Modelo de requerimiento de pago de la Carta de Crédito Standby

Programas en Beneficio de las Comunidades
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

DEFINICIONES

Para efectos de la interpretación de este contrato y sus anexos, así como de las
obligaciones que de ellos emanan, los términos y las expresiones enunciadas a
continuación que aparezcan con mayúscula inicial en el contrato, tendrán el
significado que aquí se les asigna. Por su parte, a menos que el contexto requiera lo
contrario o que de manera expresa en este documento se les asigne una definición
distinta o que el término o expresión no aparezca en este documento como definido,
los términos o expresiones que aparecen con mayúsculas iniciales tendrán el
significado que se les señaló en los Términos de Referencia, en el Acuerdo 04 de
2012 de la Agencia Nacional de Hidrocarburos o en las Resoluciones 181495 de 2009
y No. 180742 de 2012 del Ministerio de Minas y Energía. Así mismo, a menos que el
contexto requiera lo contrario, las palabras expresadas en singular incluirán el plural,
y viceversa. Igualmente, las referencias a “Cláusulas”, “Capítulos”, “Parágrafos”,
“Numerales” y “Anexos” deben interpretarse como referencias a las Cláusulas,
Capítulos, Parágrafos, Numerales y Anexos de este contrato.

Abandono: Es el taponamiento y cierre técnico de uno o varios Pozos, el
desmantelamiento de construcciones y de equipos de producción, así como la
limpieza y restauración ambiental de las áreas donde se hubieren realizado
Operaciones de Exploración, Evaluación o Producción en virtud de este contrato, de
conformidad con la legislación colombiana.

Acumulación: Para Yacimientos No Convencionales, es aquella que representa
grandes volúmenes de roca cargadas con petróleo o gas con límites definidos,

atrapados por una convergencia de varios mecanismos geológicos o físicos, tales

como bajas permeabilidades, presión anormal y mecanismos de absorción. Estas
Acumulaciones no dependen del comportamiento de la columna de agua y requieren
esfuerzos adicionales o estimulación para ser extraídas del subsuelo. También son
continuas y no pueden ser representadas y valoradas en términos de tamaños y
números individuales de campos delineados por contactos de agua.

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

Año: Es el período de doce (12) Meses consecutivos de acuerdo con el calendario
Gregoriano, contado desde una fecha específica.

Año Calendario: Es el período de doce (12) Meses, comprendido entre el primero
(19) de enero y el treinta y uno (31) de diciembre, ambos inclusive, de cada Año.

Aportes para Formación, Fortalecimiento Institucional y Transferencia de
Tecnología: Contribución a cargo del CONTRATISTA, constituida por las sumas de
dinero que deben transferir a la ANH o invertir en el desarrollo de la industria de los
Hidrocarburos, para sufragar programas de formación profesional o especializada;
proyectos de fortalecimiento institucional, o programas que conduzcan a la
transmisión de conocimientos sistemáticos en aspectos inherentes al sector, con
arreglo al reglamento que para el efecto establezca el Consejo Directivo de la ANH y
el presente contrato.

Área Asignada: Es la superficie continental o costa afuera comprendida dentro de
uno o varios polígonos limitados en lo posible por líneas de dirección norte-sur y este-
oeste, que determinan el o los Bloques del subsuelo en los cuales se otorgan los
derechos a buscar Hidrocarburos, a removerlos de su lecho natural, transportarlos
hasta un punto en la superficie y adquirir la propiedad de la parte que corresponda al
CONTRATISTA, alinderada en el Anexo B. En esta área EL CONTRATISTA está
autorizado, en virtud de este contrato, para efectuar las Operaciones de Exploración,
Evaluación, Desarrollo y Producción de Hidrocarburos que son objeto del mismo.

Área Asignada en Evaluación: Es la porción del Área Asignada en la cual EL
CONTRATISTA realizó un Descubrimiento y en la que ha decidido llevar a cabo un
Programa de Evaluación para establecer o no su comercialidad, de acuerdo con la
Cláusula 14. Esta área estará enmarcada por un polígono regular en superficie,
- preferiblemente de cuatro lados, que comprenderá la envolvente de la proyección
- vertical en superficie de la estructura o trampa geológica que contiene el
Descubrimiento.

Área Asignada en Exploración: Es la porción del Área Asignada en la cual EL
CONTRATISTA desarrolla Operaciones de Exploración.

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

Área Asignada en Producción: Es la porción o porciones del Área Asignada en la
cual se localizan uno o más Campos y existe producción de Hidrocarburos, como se
establece en el Capítulo III del presente contrato.

Área de Influencia Directa de los Programas en Beneficio de las
Comunidades: Es la zona geográfica, definida por el CONTRATISTA de acuerdo con
lo dispuesto en la Cláusula 34 y el Anexo F, en la cual se desarrollan las Operaciones
de Exploración, Evaluación, Desarrollo y Producción y donde pueden llegar a
generarse efectos que alterarían positiva o negativamente la dinámica social,
ambiental y económica de las comunidades presentes, por la operación desarrollada
por el CONTRATISTA y/o sus subcontratistas.

Aviso de Descubrimiento: Es la información que entrega el CONTRATISTA a la
ANH sobre el Descubrimiento de Hidrocarburos, en los términos de la Cláusula 13.

Barril: Es la unidad de medida del volumen de Hidrocarburos Líquidos que equivale a
cuarenta y dos (42) galones de los Estados Unidos de América, corregidos a
condiciones estándar [una temperatura de sesenta grados Fahrenheit (60% F) y a una
(1) atmósfera de presión absoluta].

Bloque: Volumen del subsuelo delimitado verticalmente por la proyección de los
límites del Área Asignada hacia el centro de la tierra, donde el CONTRATISTA está
autorizado a desarrollar Operaciones de Exploración, Evaluación, Desarrollo y
Producción de Hidrocarburos, es decir, derecho a buscarlos, removerlos de su lecho
natural, transportarlos a un punto definido de la superficie y adquirir la propiedad de
aquella porción que constituye su participación, en los términos del ordenamiento
superior y del presente contrato.

«Buenas Prácticas de la Industria del Petróleo: Son las operaciones y los
procedimientos idóneos, seguros y eficientes comúnmente empleados por operadores
profesionales, prudentes y diligentes en la industria internacional del petróleo, bajo
condiciones y circunstancias similares a las que se presenten en desarrollo de las
actividades y operaciones de este contrato, en cuanto no contrarien la ley colombiana.

Campo: Es el Área en cuyo subsuelo existen uno o más Yacimientos. Para el caso de

3

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No, 040 DE 2012
Llanos 83

Yacimientos no Convencionales, será considerado como el área del subsuelo con
comunicación efectiva en la Acumulación de Hidrocarburos, asociada al drenaje de
influencia generada por la estimulación de los pozos. El Campo estará limitado por la
envolvente formada por la sumatoria del área de drenaje de los pozos productores
más distantes del o (los) Arreglo(s) de Pozos.

Derechos Económicos: Retribuciones en dinero o en especie a cargo del
CONTRATISTA y a favor de la ANH, por los diferentes conceptos establecidos en el
ordenamiento superior, en el Acuerdo 04 de 2012 y en este contrato.

Derechos por Uso del Subsuelo: Retribución periódica en dinero a cargo del
CONTRATISTA, como compensación por concepto del derecho exclusivo a utilizar el
subsuelo del Área Asignada para la Evaluación, Exploración, Desarrollo y Producción
objeto del presente contrato, cuyos montos y oportunidades de pago se estipulan en
la Cláusula 38 del presente contrato.

Derechos por concepto de “Precios Altos”: Retribución en dinero o en especie, a
cargo del CONTRATISTA, calculada sobre cada unidad de la producción de su
propiedad, en función de los precios internacionales de los Hidrocarburos, cuyos
montos y oportunidades de cubrimiento se estipulan en la Cláusula 39, con arreglo al
ordenamiento superior.

Derechos sobre la Producción del CONTRATISTA: Retribución en dinero a cargo
del CONTRATISTA, calculada sobre cada unidad de la producción de su propiedad,
pagadera como se estipula en la Cláusula 38.2, también con arreglo al ordenamiento
superior.

Desarrollo u Operaciones de Desarrollo: Son las actividades y obras que realiza
EL CONTRATISTA dentro de un Área Asignada en Producción, que incluyen, sin ser
éste un listado taxativo, la perforación, completamiento y equipamiento de Pozos de
Desarrollo; el diseño, construcción, instalación y mantenimiento de equipos, tuberías,
líneas de transferencia, tanques de almacenamiento, métodos artificiales de
producción, sistemas de recuperación primaria y mejorada, sistemas de trasiego,
tratamiento, almacenamiento, entre otros.

o

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

Descubrimiento: Evento por medio del cual, luego del método de exploración
correspondiente (perforación con taladro o equipo asimilable), se logra el hallazgo de
la roca en la cual se encuentran (i) Hidrocarburos acumulados y, por pruebas iniciales,
se establece que se comporta como unidad independiente en cuanto a mecanismos
de producción, propiedades petrofísicas y propiedades de fluidos o, (ii)
Acumulaciones que técnicamente permiten concluir, bajo las Buenas Prácticas de la
Industria del Petróleo, que existen Hidrocarburos producibles en Yacimientos no
Convencionales.

Descubrimiento de Gas Natural no Asociado: Es el Descubrimiento cuya prueba
formal de producción, en el entendido de que esa prueba sea representativa del
yacimiento o yacimientos descubiertos, indique una Relación Gas Aceite (RGA) mayor
a 7.000 pies cúbicos estándar de gas por cada barril de Hidrocarburos Líquidos y una
composición molar de heptanos (C7+) menor de 4.0%. Se entiende por RGA la
relación entre el volumen de Gas Natural en pies cúbicos por día y el volumen de
Hidrocarburos Líquidos en barriles por día producidos por un pozo y la composición
molar de heptano (C7+) como el porcentaje molar de heptanos y demás
Hidrocarburos de mayor peso molecular. La RGA de un Descubrimiento que tiene
varios yacimientos se determinará con base en el promedio ponderado de la
producción de cada yacimiento y la composición molar de heptano (C7+) como el
promedio aritmético simple.

Día: Período de veinticuatro (24) horas que se inicia a las cero horas (00:00) y
termina a las veinticuatro horas (24:00). La expresión Días Calendario equivale a días
comunes. Cuando en el presente contrato no se indique si los Días son Calendario, se
entiende que son días hábiles.

xploración u Operaciones de Exploración: Son todos tos trabajos y obras que
+EL CONTRATISTA ejecuta en el terreno del Área Asignada para determinar la
existencia y ubicación de Hidrocarburos en el subsuelo, que incluyen pero no están
limitados a métodos geofísicos, geoquímicos, geológicos, cartográficos y, en general,
las actividades de prospección superficial, la perforación de Pozos Exploratorios y
otras operaciones directamente relacionadas con la búsqueda de Hidrocarburos en el
subsuelo.

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

Evaluación u Operaciones de Evaluación: Son todos los trabajos realizados para
determinar ta capacidad de producción de Hidrocarburos o de algún parámetro
petrofísico de las rocas o fluidos de los yacimientos, así como para delimitar la
geometría del yacimiento o yacimientos. Igualmente, incluyen los estudios sobre el
impacto que para el medio ambiente y el entorno social pueda causar su explotación
comercial, conforme a lo estipulado en la Cláusula 14 del presente contrato. A título
de ejemplo, tales operaciones incluyen la perforación de Pozos Exploratorios, la
adquisición de programas sísmicos de detalle, la ejecución de pruebas de producción
y, en general, otras operaciones orientadas a determinar los límites del yacimiento o
yacimientos descubiertos, así como su comercialidad.

Explotación: Comprende el Desarrollo y la Producción.

Fase 0: Es el período comprendido entre la fecha de firma del contrato y la Fecha
Efectiva, en el cual EL CONTRATISTA deberá adelantar los trámites de certificación y
verificación de presencia de grupos o comunidades étnicas en el área de influencia de
las actividades exploratorias de la primera fase y llevar a cabo las respectivas
consultas previas, en colaboración con el Ministerio del Interior, cuando fuese
legalmente necesario.

Fecha Efectiva: Es el Día Calendario inmediatamente siguiente a la fecha de
terminación de la Fase 0, según lo dispone la Cláusula 4.0,4 del presente contrato.

Gas Natural: Mezcla natural de Hidrocarburos en estado gaseoso a condiciones
estándar [una temperatura de sesenta grados Fahrenheit (609 F) y a una (1)
atmósfera de presión absoluta] compuesta por los miembros más volátiles de la serie
parafínica de Hidrocarburos.

Hidrocarburos: Compuestos orgánicos constituidos principalmente por la
combinación natural de carbono e hidrógeno, así como también de aquellas
sustancias que los acompañan o se derivan de ellos. Para los efectos de este contrato,
esta definición no incluye el gas metano asociado a mantos de carbón, ni aquellos
contenidos en las arenas bituminosas.

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

Hidrocarburos Líquidos: Hidrocarburos que en condiciones estándar de
. temperatura y presión [60 grados Fahrenheit y a una (1) atmósfera de presión
absoluta] están en estado líquido en la cabeza del pozo o en el separador, así como
los destilados y condensados que se extraen del gas.

Hidrocarburos Líquidos Extrapesados: Aquellos con gravedad API ("American
Petroleum Institute”) menor a diez grados (109) grados.

Hidrocarburos Líquidos Pesados: Aquellos con gravedad API (“American
Petroleum Institute”) mayor o igual a diez grados (10%) y menor de quince grados
(159).

Interés Moratorio: Cuando se trate de pesos colombianos, será la máxima tasa de
interés moratorio legalmente permitida certificada por la autoridad competente.
Cuando se trate de dólares de los Estados Unidos de América, será la tasa principal
LIBOR (London Interbank Borrowing Offered Rate) a tres (3) Meses para los
depósitos en dólares de los Estados Unidos de América, incrementada en ocho puntos
porcentuales (LIBOR más 8%).

Inversión Adicional: Suma de dinero expresada en dólares de los Estados Unidos
de América, en múltiplos de cien mil (100.000), que el CONTRATISTA invertirá para
sufragar los costos y gastos de las actividades exploratorias adicionales propuestas,
por encima de las establecidas en el Programa Exploratorio Mínimo fijado por la ANH
para cada Área Asignada. La Inversión Adicional se considera parte esencial e integral
del Programa Exploratorio. Debe ser invertida en el curso de la Primera Fase del
presente contrato, so pena de entregar a la ANH la Inversión Remanente , de
acuerdo con la Cláusula 11 del presente contrato.

: Inversión Remanente: Es aquella porción de la Inversión Adicional que no ha sido
efectivamente invertida por el CONTRATISTA en el curso de la primera fase del
presente contrato, tal y como se describe en la Cláusula 11.

Inversión Social: Compromiso asumido por el CONTRATISTA con las comunidades
del Área de Influencia Directa de sus proyectos con el fin de fomentar el desarrollo
sostenible, mediante un conjunto de actividades e inversiones empresariales que

7

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

buscan contribuir al fortalecimiento del entorno social, cultural y económico, y
mejorar las condiciones de bienestar en los entornos de operación. Este compromiso
se materializa a través de programas y proyectos que elabora y ejecuta el
CONTRATISTA. La Inversión Social es diferente a aquella que se puede llegar a
ejecutar en la Licencia Ambiental, Planes de Manejo Ambiental y Consulta Previa.
Este tipo de inversiones debe reflejarse en erogaciones que beneficien directamente a
las comunidades del Área de Influencia Directa, sin incluir los costos de personal,
logísticos, administrativos u otros costos indirectos en que incurra el CONTRATISTA
para adelantar las Inversiones Sociales.

Límite Económico del Campo: Tasa de producción más allá de la cual, los flujos
netos de efectivo de las Operaciones de Producción son negativos.

Mes: Período contado a partir de cualquier Día de un mes calendario y que termina
el Día anterior al mismo Día del mes calendario siguiente o, si se trata del Día
primero, el último Día del mes en curso.

Multas: Constituyen apremios a EL CONTRATISTA para la satisfacción eficaz y
eficiente de las obligaciones a su cargo y, por lo tanto, no tienen carácter de
estimación anticipada de perjuicios, de manera que pueden acumularse con cualquier
tipo de indemnización. El pago o compensación de las mismas no exonera a EL
CONTRATISTA de satisfacer todas sus obligaciones y compromisos bajo el presente
contrato, ni de ejecutar y terminar las actividades a su cargo, ni de entregar los
resultados, productos y documentos y demás información requerida.

Operador: Persona jurídica responsable de dirigir y conducir las Operaciones de
Exploración, Evaluación, Desarrollo y Producción de Hidrocarburos en el presente
contrato, así como de asumir el liderazgo y la representación del CONTRATISTA, al
tiempo que la conducción de la ejecución contractual y de las relaciones con la ANH.
Será quien haya demostrado ante LA ANH la capacidad jurídica, técnica, , operacional
y financiera, responsabilidad social empresarial y medioambiental de conformidad con
los reglamentos de contratación de LA ANH y los Términos de Referencia y haya sido
aprobado por ésta para llevar a cabo las Operaciones de Exploración, Evaluación,
Desarrollo y Producción en el Área Asignada. Para todos los efectos, el Operador será
el representante de EL CONTRATISTA ante LA ANH.

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

Partes: Son partes del contrato, a partir de la suscripción del mismo, LA ANH y EL
CONTRATISTA. Posteriormente y, en cualquier tiempo, serán LA ANH de una parte y
EL CONTRATISTA y/o sus cesionarios debidamente aceptados por LA ANH, de la otra.

Participación en la Producción: Porcentaje de la producción neta, es decir, de la
producción después de descontadas las Regalías (X%), igual o mayor a uno (1), que
EL CONTRATISTA pagará a la ANH como retribución por la suscripción del presente
contrato, en dinero o en especie, íntegra y oportunamente, correspondiente a Barriles
equivalentes de aceite (BOE), con arreglo al ordenamiento superior y a lo previsto en
las Cláusulas 40 y 42.

Período de Exploración: Para la exploración de Yacimientos Convencionales, es el
lapso de seis (6) Años contados a partir de la Fecha Efectiva, así como cualquier
prórroga otorgada, durante el cual EL CONTRATISTA deberá llevar a cabo, entre
otras, el Programa Exploratorio. Para Yacimientos no Convencionales, dicho período
será de nueve (9) Años contados a partir de la Fecha Efectiva, y sus prórrogas.

Período de Producción: Es, respecto de cada Área Asignada en Producción de
Hidrocarburos en Yacimientos Convencionales, el lapso de hasta veinticuatro (24)
Años y sus extensiones, si las hay, contado desde la fecha de la Declaración de
Comercialidad del Campo correspondiente, durante el cual EL CONTRATISTA deberá
realizar, entre otras, las Operaciones de Desarrollo y de Producción. Para el caso de
cada Área Asignada en Producción donde existan Yacimientos no Convencionales,
dicho lapso será hasta de treinta (30) Años y sus extensiones, contado desde la fecha
de la Declaración de Comercialidad del Campo correspondiente, durante el cual EL
CONTRATISTA deberá realizar, entre otras, las Operaciones de Desarrollo y de
Producción.

Plan de Desarrollo: Es el documento guía preparado por EL CONTRATISTA de
acuerdo con la Cláusula 18, para adelantar la Explotación técnica, eficiente y
económica de cada Área Asignada en Producción y contendrá, entre otros aspectos,
el cálculo de reservas de Hidrocarburos, la descripción de facilidades de Producción y
transporte de Hidrocarburos, los pronósticos de Producción de Hidrocarburos para el
corto y mediano plazo y el programa de Abandono.
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

Pozo de Desarrollo: Aquel que se perfora con el propósito de contribuir a la
explotación de yacimientos después del Período de Exploración y de la ejecución del
Programa de Evaluación. Para Yacimientos no Convencionales será el definido en el
artículo 12 de la Resolución 18 0742 de 2012.

Pozo Exploratorio: Es un pozo perforado para buscar o comprobar la existencia de
Hidrocarburos, en un área no probada como productora de Hidrocarburos o para
buscar yacimientos adicionales no conocidos. Tratándose de Yacimientos
Convencionales, se adopta la definición correspondiente a los pozos A3 y A2 aceptada
por el Ministerio de Minas y Energía. En el caso de Yacimientos no Convencionales, la
definición de Pozo Exploratorio será la prevista en el artículo 11 de la Resolución
180742 de 2012.

Pozo Estratigráfico: Es un pozo a ser perforado por EL CONTRATISTA con
propósitos de reconocimiento y muestreo de la columna estratigráfica, sin objetivo
hidrocarburífero, tendiente a determinar la constitución litológica y las propiedades
físicas de la secuencia estratigráfica existente en el subsuelo. El porcentaje de
núcleos extraídos del Pozo Estratigráfico debe ser de por lo menos un diez por ciento
(10%) de la profundidad vertical del pozo. El resto de la información estratigráfica se
debe completar con ripios o cortes de pozo tomados cada15 pies. De acuerdo con las
características estratigráficas de la cuenca, la profundidad del Pozo debe alcanzar
basamento o diez mil (10.000) pies. En aquellos eventos en que la perforación no
alcance basamento o diez mil (10.000) pies, el CONTRATISTA debe someter a la
aprobación de la ANH eventuales modificaciones en el objetivo del Pozo.

Producción u Operaciones de Producción: Son todas las operaciones y
actividades realizadas por EL CONTRATISTA en un Área Asignada en Producción en
relación con los procesos de extracción, recolección, tratamiento, almacenamiento y
trasiego de los Hidrocarburos hasta el Punto de Entrega, el Abandono y las demás
operaciones relativas a la obtención de Hidrocarburos.

Programa Anual de Operaciones: Es el programa de Operaciones de Producción
que EL CONTRATISTA se obliga a ejecutar, conforme a lo estipulado en la Cláusula
21.

10
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

Programa Exploratorio: Es el programa de Operaciones de Exploración descrito en
el Anexo C, que EL CONTRATISTA se obliga a ejecutar, durante cada fase del
Periodo de Exploración, de acuerdo con lo previsto en los Términos de Referencia. Lo
integran aquellas actividades que fueron enunciadas en los Términos de Referencia
como Programas Exploratorios Mínimos para la respectiva Áreas y fases, más las
actividades ofrecidas por EL CONTRATISTA como Inversión Adicional.

Programa Exploratorio Mínimo: Componente del Programa Exploratorio que
reúne aquellas Operaciones de Exploración que el CONTRATISTA desarrollará durante
cada fase en el curso del contrato, y que no hacen parte de aquellas actividades que
ofreció como Inversión Adicional.

Programa Exploratorio Adicional: Componente del Programa Exploratorio, que
comprende las actividades ofrecidas como Inversión Adicional.

Programa Exploratorio Posterior: Es el programa de Operaciones de Exploración
que EL CONTRATISTA se obliga a ejecutar con posterioridad a la finalización del
Período de Exploración, conforme a lo estipulado en la Cláusula 9.

Programa de Evaluación: Es el programa de Operaciones de Evaluación
presentado por EL CONTRATISTA a LA ANH, según la Cláusula 14, con el propósito
de evaluar un Descubrimiento y determinar si es comercial.

' Programa de Trabajo: Es la descripción de las actividades y de las Operaciones de
¡ Exploración, Evaluación y/o Producción del Área Asignada en los términos de este
contrato. El Programa de Trabajo incluirá el cronograma conforme al cual EL
" CONTRATISTA comenzará y completará las actividades y el presupuesto
* correspondiente.

Programas en Beneficio de las Comunidades o PBC: Son los programas
correspondientes a la Inversión Social que realiza EL CONTRATISTA, como parte de
su política de responsabilidad social, de acuerdo con lo estipulado en la Cláusula 34 y
el Anexo F del presente contrato, para que en la ejecución de éstos se fomente el

A
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

desarrollo sostenible en las respectivas Áreas de Influencia Directa.

Los PBCs son programas, proyectos o actividades diferentes a aquellos que EL
CONTRATISTA deba ejecutar en virtud de la licencia ambiental, plan de manejo
ambiental o consulta previa.

Punto de Entrega: Es el sitio definido por las Partes en donde EL CONTRATISTA
pone a disposición de LA ANH la porción de la producción de Hidrocarburos
correspondiente a las Regalías establecidas en la Ley y en el Capítulo V, así como los
Derechos Económicos de que trata el Capítulo VI ; que cumpla con las
especificaciones mínimas para la entrada al sistema de transporte que use EL
CONTRATISTA, contenidas en la reglamentación aplicable. A partir de ese punto, el
dominio y custodia de tal porción de los Hidrocarburos producidos pasará a LA ANH.
En el caso de que las Partes no lleguen a un acuerdo en relación con la definición del
Punto de Entrega, este será determinado por LA ANH y, en todo caso, será un punto
ubicado a la salida de la unidad de tratamiento ó a la entrada al sistema de
transporte que use EL CONTRATISTA.

Punto de Fiscalización: Es el sitio aprobado por el Ministerio de Minas y Energía o
la entidad que asuma esta responsabilidad, con el objeto de determinar el volumen
de Hidrocarburos correspondientes a las Regalías, el volumen de Hidrocarburos de EL
CONTRATISTA y definir los volúmenes relevantes para el cálculo de los Derechos
Económicos de LA ANH,

Regalías: Contraprestación en dinero o en especie a favor del Estado, por concepto
de la explotación de los Hidrocarburos propiedad de la Nación, conforme a la
Constitución Política, la ley y el presente contrato.

Términos de Referencia: Es el documento que contiene las regulaciones, requisitos
e información necesaria para participar en el Procedimiento de Selección que dio
lugar a la celebración de este contrato. Este contrato hace parte de los Términos de
Referencia.

Tipo de Yacimiento: Corresponde a la tipología de yacimientos descritos en los
Términos de Referencia, que pueden ser explorados y explotados por el

12
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

CONTRATISTA según las reglas de Habilitación.

WTI: Crudo denominado “West Texas Intermediate” de calidad y punto de entrega
definidos por el "New York Mercantile Exchange” (NYMEX), cuyo precio es utilizado
como referencia para el mercado de futuros de petróleo crudo. El valor de referencia
del crudo “WTI” para todos los efectos del presente contrato será el mismo que
utilice la entidad competente para la liquidación de Regalías en el período
correspondiente.

Yacimiento Convencional: Formación rocosa donde ocurren acumulaciones de
Hidrocarburos en trampas estratigráficas y/o estructurales. Se caracteriza por un
sistema natural de presión único, de manera que la producción de Hidrocarburos de
una parte del yacimiento afecta la presión de reservorio en toda su extensión. Está
limitado por barreras geológicas, tales como estratos impermeables, condiciones
estructurales y agua en las formaciones, y se encuentra efectivamente aislado de
cualquier yacimiento que pueda estar presente en la misma área o estructura
geológica.

Yacimiento Descubierto No Desarrollado: Yacimiento descubierto mediante
perforación, devuelto a LA ANH por cualquier motivo, y que se encuentra bajo su
administración.

Yacimientos No Convencionales: Formación rocosa con baja permeabilidad
primaria a la que se le debe realizar estimutación para mejorar las condiciones de
movilidad y recobro de Hidrocarburos.

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No, 040 DE 2012
Llanos 83

CAPÍTULO 1. OBJETO, ALCANCE Y DURACIÓN

1. OBJETO: EL CONTRATISTA tiene el derecho exclusivo para acometer y
desarrollar actividades exploratorias dentro del Área Asignada y para producir los
Hidrocarburos propiedad del Estado que se descubran dentro de la misma, en su
nombre y por su cuenta y riesgo, con arreglo a programas específicos, a cambio de
retribuciones consistentes en el pago de Regalías, Derechos Económicos y Aportes a
título de Formación, Fortalecimiento Institucional y Transferencia de Tecnología. EL
CONTRATISTA tendrá derecho a la parte de la producción de los Hidrocarburos que
le correspondan, provenientes del Área Asignada en Producción, en los términos del
presente contrato.

Parágrafo 1. En el evento en que EL CONTRATISTA se encuentre habilitado y
autorizado por la ANH para explorar y producir Hidrocarburos en Yacimientos No
Convencionales y en Yacimientos Convencionales en la misma Área Asignada, cada
proceso de Exploración, Evaluación, Desarrollo y Producción se mantendrá separado
e independiente uno del otro, esto es, ninguna de las obligaciones, plazos y términos
de un proceso podrán extenderse al otro.

Parágrafo 2. El objeto del presente contrato no incluye la posibilidad de explorar ni
producir gas metano asociado a mantos de carbón, ni hidrocarburos en arenas
bituminosas. Si el CONTRATISTA encuentra este tipo de hidrocarburos, debe
informarlo inmediatamente a LA ANH.

Parágrafo 3. La exclusividad que se otorga en este contrato se circunscribe al Tipo
de Yacimiento para cuya exploración y producción se ha celebrado, conforme a las
reglas de Habilitación descritas en los Términos de Referencia. Ello no impide que la
ANH desarrolle directamente labores destinadas a obtener información técnica
adicional en el Área Asignada. LA ANH también podrá asignarla a otro u otros
interesado(s) para que realice(n) actividades exploratorias o de explotación, siempre
y cuando (i) las condiciones de Capacidad no permitan al CONTRATISTA extender sus
actividades a ese otro Tipo de Yacimientos , (ii) cuando el CONTRATISTA decida no
explorarlos o producirlos, según lo previsto en los Parágrafos 4 y 5 de la presente
Cláusula o, (iii) se trate de los hidrocarburos excluidos del presente contrato,

14

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

conforme al parágrafo anterior..

Parágrafo 4. Cuando EL CONTRATISTA se encuentre habilitado para explorar y
producir Hidrocarburos en Yacimientos No Convencionales y, en ejecución del
Contrato concluye que existe prospectividad para Yacimientos Convencionales, EL
CONTRATISTA deberá informarlo por escrito a la ANH dentro de los tres (3) Meses
siguientes a que concluya que existe dicha prospectividad.Una vez informada la ANH,
EL CONTRATISTA podrá adelantar las Operaciones de Exploración, Evaluación,
Desarrollo y Producción para este Tipo de Yacimientos, en los términos de este
contrato. Pasados dos (2) Años contados a partir de la fecha en que el CONTRATISTA
informó a LA ANH sobre la prospectividad para Yacimientos Convencionales, sin que
realice Operaciones de Exploración y, si es del caso, de Evaluación y Desarrollo, la
ANH podrá desarrollar actividades directamente en el Área en este Tipo de
Yacimiento o asignarla a un tercero para los mismos efectos.

Parágrafo 5. Si en el Procedimiento de Selección de Contratistas y asignación de
Áreas que dio lugar a la celebración de este contrato, se dispuso que los Yacimientos
por explorar en el Área Asignada son los Yacimientos Convencionales, el objeto del
presente contrato será para la Exploración y Producción de tal Tipo de Yacimiento.
Sin embargo, si en el Período de Exploración o en el Período de Producción, EL
CONTRATISTA concluye que existe prospectividad de Yacimientos no Convencionales
en el Área Asignada (siempre y cuando no se trate de un Área Devuelta), el
CONTRATISTA deberá informarlo por escrito a la ANH dentro de los tres (3) Meses
siguientes a que concluya que existe dicha prospectividad. Una vez informada la ANH,
el CONTRATISTA podrá adelantar las Operaciones de Exploración, Evaluación,
Desarrollo y Producción para este Tipo de Yacimientos, en los términos de este
contrato, siempre que haya sido habilitado para tales efectos en el Procedimiento de
Selección. De lo contrario, sólo podrá adelantar las Operaciones de Exploración,
Evaluación, Desarrollo y Producción para este Tipo de Yacimientos, y en los términos
de este contrato, en tanto se reúnan las siguientes condiciones concurrentes: (i) EL
CONTRATISTA demuestre y fa ANH constate que, a la fecha de tal petición por parte
de EL CONTRATISTA, éste se encuentre habilitado a explorar Yacimientos no
Convencionales o presente a un nuevo operador que cumpla con dichas condiciones
(Capacidad Jurídica, Técnica y Operacional, Medioambiental y de Responsabilidad
Social Empresarial), tal y como lo exigen los Términos de Referencia y de acuerdo

15

h
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

con la cláusula 75, (ii) EL CONTRATISTA garantice a la ANH, por escrito y con plena
sustentación técnica y económica, que esta posibilidad no afectará el cumplimiento
de las obligaciones adquiridas por EL CONTRATISTA en el presente contrato y, (iii) La
ANH otorgue su autorización por escrito. Pasados dos (2) Años de haber informado
a LA ANH sobre la prospectividad para Yacimientos no Convencionales, sin que el
CONTRATISTA realice Operaciones de Exploración y, si es del caso, de Evaluación y
Desarrollo, la ANH podrá desarrollar actividades directamente en el Área en este Tipo
de Yacimiento o asignarla a un tercero.

2. ALCANCE: EL CONTRATISTA, en ejercicio del derecho descrito en la Cláusula
1 del presente contrato, adelantará las actividades y operaciones materia objeto del
mismo, en su nombre, y a su exclusivo costo y riesgo, proporcionando todos los
recursos necesarios para proyectar, preparar y llevar a cabo las actividades y
Operaciones de Exploración, Evaluación, Desarrollo y Producción, dentro del Área
Asignada.

3. ÁREA ASIGNADA: Comprende la superficie delimitada por las coordenadas
del Anexo B. El Área Asignada se reducirá gradualmente de acuerdo con lo señalado
en el Capítulo IX.

3.1 Restricciones: En caso que una porción del Área Asignada sea limitada por la
existencia de una disposición normativa obligatoria que así lo requiera o por la
pretensión de propiedad privada de un tercero sobre los Hidrocarburos del subsuelo
dentro del Área Asignada, debidamente soportada en sentencia ejecutoriada, EL
CONTRATISTA se obliga a acatar las condiciones que respecto de tales áreas
impongan las autoridades competentes. Tales limitaciones pueden surgir, entre otras,
por la existencia de áreas comprendidas dentro del sistema de Parques Nacionales y
Regionales Naturales, ecosistemas estratégicos u otras zonas reservadas, excluidas o
restringidas, delimitadas geográficamente por la autoridad correspondiente, o cuando
sobre el Área Asignada se extiendan zonas con las mismas o similares características
anteriormente señaladas.

3.2 La reducción del Área Asignada por cualquiera de los motivos descritos en el
Numeral 3.1 anterior, no genera responsabilidad alguna por parte de LA ANH y no
será considerada como un desacuerdo entre las Partes, por lo que no se someterá al

16
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

método alternativo de solución de controversias descrito en la Cláusula 74 del
presente contrato,

4. DURACIÓN Y PERÍODOS: Los términos de duración de cada periodo y fase
de este contrato se regulan como sigue:

4.0 Período de Fase 0: El Período de Fase O tendrá una duración de un (1) Año,
contado a partir de la suscripción del presente contrato, prorrogable por tres (3)
Meses más, en los términos que a continuación se explican.

4.0.1 Prórroga del Período de Fase 0: EL CONTRATISTA podrá solicitar a LA ANH

la prórroga del Período de Fase 0 mediante la presentación de un escrito

debidamente motivado con las razones que justifiquen dicha prórroga. LA ANH

analizará el otorgamiento de dicha prórroga siempre que se cumplan las siguientes

condiciones concurrentes:

a) El escrito sea presentado antes de los últimos treinta (30) Días del vencimiento
del Período de Fase 0.

b) EL CONTRATISTA demuestre haber adelantado diligentemente las obligaciones
que para él surgen en el Período de Fase 0.

Cc) LA ANH valore conveniente y necesaria la concesión de dicha prórroga.

Parágrafo.- LA ANH puede conceder unas prórrogas adicionales a la de tres (3)
Meses, cuando ya se estén ejecutando las consultas previas dentro del período de
Fase O y existan elementos razonables, a juicio de la ANH, para estimar que las
mismas se tomarán más tiempo de aquel previsto para la Fase O o su prórroga.

4.0.2 Obligaciones del CONTRATISTA en la Fase 0: EL CONTRATISTA se obliga
a iniciar, dentro de los primeros noventa (90) Días calendario contados a partir de la
suscripción del presente contrato, todos los trámites de verificación y certificación de
la presencia de grupos o comunidades étnicas en el área de interés de exploración.
Durante la Fase O no se generarán los Derechos Económicos de que trata el Capítulo
VI del presente contrato. EL CONTRATISTA reconoce que el tiempo es un factor
esencial para la ejecución del contrato y para los intereses de la ANH, en
consecuencia, impulsará diligentemente y con profesionalidad el cumplimiento de las

17

hi
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

obligaciones de Fase 0.

4.0.3 Terminación de la Fase 0: La Fase O terminará (i) cuando bajo la ley
aplicable se concluya que no es necesario adelantar ninguna consulta previa o, (li)
una vez se cumplan todos los requisitos legales de verificación y certificación de
grupos o comunidades étnicas y, en su caso, la correspondiente consulta previa,
siempre que los mismos se lleven a cabo dentro del plazo de la Fase O o sus
prórrogas. EL CONTRATISTA informará por escrito a LA ANH el cumplimiento de las
obligaciones de Fase 0, adjuntando los respectivos soportes.

4.0.4 Efectos de la terminación de la Fase 0: La Fecha Efectiva del contrato será
el Día siguiente al que se reciba el escrito de cumplimiento de las obligaciones de
Fase 0 y la ANH encuentre cumplidas a cabalidad tales obligaciones, para lo cual, LA
ANH emitirá un documento de certificación de la Fecha Efectiva que comunicará al
CONTRATISTA. Si por alguna razón, vence el plazo de la Fase O o de sus prórrogas,
sin que se hubiesen cumplido las obligaciones de la misma o no se hubiesen
obtenido las autorizaciones o trámites legales para iniciar el Período de Exploración,
se entiende que el contrato termina y el Área Asignada se considerará como Área
Disponible para la ANH. Toda la información obtenida por EL CONTRATISTA en Fase
O deberá ser entregada a la ANH dentro de los treinta (30) Días siguientes a la
terminación de dicha fase.

4.0.5 La certificación de la Fecha Efectiva emitida por la ANH, no puede ser
interpretada como una liberación de responsabilidad de las obligaciones del
CONTRATISTA en cuanto a la certificación de grupos o comunidades étnicas, ni
frente a sus deberes respecto a las consultas previas. Tampoco significará la
imposibilidad para una autoridad estatal competente de ejercer sus funciones
establecidas en el ordenamiento jurídico respecto a estas materias.

4.0.6 En el evento en que alguna de las Operaciones de Exploración, Evaluación,
Desarrollo y Producción, dentro del Área Asignada, afecte a grupos o comunidad
étnicas cuya existencia haya sido certificada por la autoridad competente, LA ANH
evaluará el otorgamiento de un plazo adicional para el cumplimiento de las
actividades correspondientes a la fase que se esté ejecutando. El otorgamiento del
plazo procederá si EL CONTRATISTA está cumpliendo de manera diligente las

18
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No, 040 DE 2012
Llanos 83

actividades necesarias para el desarrollo de la consulta previa.

4.0.7 En caso de terminación del contrato por no haber obtenido las autorizaciones
para iniciar el Periodo de Exploración, por causas no imputables al CONTRATISTA, no
se causará la obligación de pago del Programa Exploratorio Mínimo, ni de la Inversión
Adicional.

4.1 Periodo de Exploración: El Periodo de Exploración tendrá una duración de
seis (6) Años a partir de la Fecha Efectiva y se dividirá en las fases que se describen
en el Anexo C. La primera fase comienza en la Fecha Efectiva y, las siguientes fases,
el Día Calendario inmediatamente siguiente a la terminación de la fase que le precede.

En el caso de exploración de Hidrocarburos en Yacimientos no Convencionales en
aquellas Áreas que según los Términos de Referencia son prospectivas para dicho
Tipo de Yacimiento, el Período de Exploración tendrá una duración de nueve (9) Años
a partir de la Fecha Efectiva y se dividirá en las fases que se describen en el Anexo C.
La primera fase comienza en la Fecha Efectiva y, las siguientes fases, el Día
calendario inmediatamente siguiente a la terminación de la fase que le precede.

En el evento que el CONTRATISTA determine que existe prospectividad en
Yacimientos No Convencionales en aquellas áreas que según los Términos de
Referencia fueron identificadas con prospectividad para Yacimientos Convencionales,
éste podrá, según lo dispuesto en la Cláusula 1, Parágrafo 5, y sin perjuicio del
derecho de renuncia consagrado en la Cláusula 4.1.1, someter a la aprobación de la
ANH un Programa Exploratorio para la siguiente fase. Este Programa Exploratorio
deberá ser de características similares a los establecidos en los Términos de
Referencia para Yacimientos No Convencionales, y contendrá , como mínimo, las
actividades e inversiones contempladas en el Programa Exploratorio Mínimo
correspondiente a la fase respectiva del Contrato. En dicho caso, el Periodo de
Exploración tendrá una duración máxima de nueve (9) Años.

4.1.1 Derecho de renuncia en el Período de Exploración: Cumplidos los
primeros dieciocho (18) Meses de ejecución de la primera fase del Período de
Exploración, tanto en Áreas prospectivas para Yacimientos Convencionales como para
No Convencionales y durante el transcurso de cualquiera de las fases del Periodo de

19
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

Exploración posteriores, EL CONTRATISTA tendrá derecho a renunciar al presente
contrato, siempre y cuando haya cumplido satisfactoriamente: (i) el Programa
Exploratorio, tanto el Mínimo como el Adicional, correspondiente a la fase que se
encuentre en curso y, (ii) las demás obligaciones y compromisos a su cargo. Para tal
efecto, EL CONTRATISTA dará aviso escrito a LA ANH en forma previa al vencimiento
del término de duración de la fase de que se trate.

Para el caso de renuncia en la primera fase del Período de Exploración cumplidos los
primeros dieciocho (18) Meses, EL CONTRATISTA pagará a LA ANH, dentro de los
cinco (5) Días calendario siguientes a tal decisión, el monto de las inversiones

pendientes de ejecutar del | Programa Exploratorio Mínimo y de la Inversión Adicional.

Toda la información obtenida por EL CONTRATISTA en el Período de Exploración
deberá ser entregada a la ANH dentro de los treinta (30) Días siguientes a la
terminación del contrato o de la respectiva fase, según el caso.

4.1.2 Prórroga de una fase del Periodo de Exploración: A solicitud de EL
CONTRATISTA, LA ANH prorrogará la fase en progreso del Periodo de Exploración,
hasta la terminación de las actividades de perforación, pruebas y completamiento de los
Pozos Exploratorios y/o la adquisición del programa sísmico y su correspondiente
procesamiento e interpretación, siempre que se hayan cumplido las siguientes
condiciones:

a) que las actividades antes mencionadas formen parte del Programa Exploratorio y se
hubieren iniciado por lo menos un (1) Mes antes de la fecha de terminación de la
respectiva fase del Periodo de Exploración,

b) que EL CONTRATISTA haya ejecutado en forma ininterrumpida tales actividades, y

c) que no obstante la diligencia aplicada para la ejecución de tales actividades por
parte del CONTRATISTA, éste estime razonablemente que el tiempo restante es
insuficiente para concluirlas antes del vencimiento de la fase en curso.

Con la solicitud de prórroga, EL CONTRATISTA entregará a LA ANH los documentos en
los que fundamenta su solicitud, acompañados de un cronograma de actividades que
asegure la finalización de los trabajos en un tiempo razonable. Esta solicitud deberá
hacerse con una antelación no menor a quince (15) Días calendario a la terminación de

20

»

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

la fase en progreso. La prórroga de tas garantías correspondientes, conforme a los
requisitos estipulados en la Cláusula 50, deberán ser entregadas a la ANH dentro de
los cinco (5) Días siguientes a la aprobación de la prórroga.

Para la aplicación de lo dispuesto en esta Cláusula se entenderá que las Operaciones
de Exploración sísmica inician con el registro continuo. Para los mismos efectos, se
entiende que la perforación de pozos con taladro comienza cuando se ha iniciado la
operación del mismo para dicha perforación y se haya avanzado un pie en
profundidad.

4.2 Período de Producción: El Período de Producción tendrá una duración de
veinticuatro (24) Años contados a partir del Día en que la ANH reciba de EL
CONTRATISTA la Declaración de Comercialidad de que trata la Cláusula 15 para el
caso de Yacimientos Convencionales y de treinta (30) Años contados a partir del Día
en la que la ANH reciba de EL CONTRATISTA la Declaración de Comercialidad de que
trata la Cláusula 15, para el caso de Yacimientos no Convencionales.

El Periodo de Producción se predica separadamente respecto de cada Área Asignada
en Producción y, por lo tanto, todas las menciones a la duración, extensión o
terminación del Periodo de Producción se refieren a cada Área Asignada en
Producción en particular, sin perjuicio de lo previsto en las Cláusulas 16 y 17 del
presente contrato.

4.2.1 Prórroga del Período de Producción: A solicitud del CONTRATISTA, LA ANH
podrá prorrogar el Período de Producción por períodos sucesivos de hasta diez (10)
Años y hasta el Límite Económico del Campo. La ANH sólo podrá estudiar el
otorgamiento de la prórroga siempre y cuando se cumplan, para cada período, las
siguientes condiciones por parte del CONTRATISTA:

a) que EL CONTRATISTA formule la solicitud de prórroga por escrito a LA ANH
con una antelación no mayor de cuatro (4) Años pero no inferior a un (1) Año
con respecto a la fecha de vencimiento del Periodo de Producción de la
respectiva Área Asignada en Producción,

b) que el Área Asignada en Producción esté produciendo continuamente
Hidrocarburos durante los cinco (5) Años previos a la fecha de la solicitud de

21

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No, 040 DE 2012
Llanos 83

prórroga del Período de Producción,

c) que EL CONTRATISTA demuestre que durante los cuatro (4) Años Calendario
anteriores a la fecha de la solicitud ha llevado a cabo: (i) Para el caso de
Yacimientos Convencionales un proyecto de mantenimiento de presión o de
recuperación secundaria, terciaria o mejorada y un programa de perforación
que incluya al menos dos (2) Pozo de Desarrollo por cada Año Calendario y,
(li) para el caso de Yacimientos No Convencionales al menos cuatro (4) Pozos
de Desarrollo por cada Año Calendario.

d) que EL CONTRATISTA entregue a LA ANH, durante la(s) prórroga(s), en el
punto de entrega, como mínimo, después de Regalías y otras participaciones,
un diez por ciento (10%) adicional de la producción de Hidrocarburos
Líquidos, o un cinco por ciento (5%) de la producción de gas no asociado o
Hidrocarburos Líquidos Pesados o Extrapesados, en los términos de la
Cláusula 42. Para el caso de Hidrocarburos en Yacimientos no Convencionales,
este porcentaje será, como mínimo, un cinco por ciento (5%) adicional de la
producción de Hidrocarburos.

Parágrafo: Queda entendido que la no concesión de esta prórroga por parte de LA
ANH no será considerada como un desacuerdo entre las Partes y no se someterá al
procedimiento establecido en la Cláusula 74 de este contrato. En todos los casos, la
prórroga del Periodo de Producción se formalizará mediante la firma de un otrosí al
contrato, suscrito por los representantes legales de las Partes, debidamente
facultados.

5. EXCLUSIÓN DE DERECHOS: Los derechos otorgados en este contrato se
refieren en forma exclusiva a los Hidrocarburos de propiedad del Estado que se
descubran dentro del Área Asignada y, por consiguiente, no se extenderán a
cualquier otro recurso que pueda existir en dicha Área y Bloque, incluyendo los
Yacimientos Descubiertos no Desarrollados.

Parágrafo: A efecto de evitar que las Operaciones de Exploración, Evaluación,
Desarrollo y/o Producción que EL CONTRATISTA pretenda llevar a cabo en el Área
Asignada interfieran con programas de trabajo e inversiones aprobados a terceros por
las autoridades competentes, correspondientes a contratos para la exploración y
explotación de (i) minerales existentes en el Área Asignada o (ii) de otro Tipo de

22
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

Yacimiento para los cuales el CONTRATISTA no se encuentra habilitado según los
Términos de Referencia, EL CONTRATISTA interesado hará sus mejores esfuerzos y
empleará toda su diligencia y Capacidad Técnica y Operacional para suscribir con los
terceros titulares de tales contratos uno o varios Acuerdos Operacionales en los
términos de la Resolución 180742 de 2012 del Ministerio de Minas y Energía.

En el caso que EL CONTRATISTA y el (los) tercero(s) titular(es) del (los) contrato(s)
para la exploración y explotación de minerales u otro Tipo de Yacimiento, no logren
un acuerdo al respecto, el desacuerdo se someterá al procedimiento previsto en la
Resolución 180742 de 2012 del Ministerio de Minas y Energía. En todo caso, durante
el plazo de la negociación y de la resolución del desacuerdo se suspenderá el
cumplimiento de las obligaciones de Exploración, Evaluación, Desarrollo y/o
Producción cuando éstas se vean afectadas. El término que dure la suspensión será
restituido y sumado al plazo faltante de aquellas obligaciones de Exploración,
Evaluación, Desarrollo y/o Producción que se vieron afectadas, siempre y cuando EL
CONTRATISTA demuestre que ha actuado con diligencia en la gestión de la
negociación y resolución del desacuerdo con el (los) tercero(s).

CAPÍTULO II. ACTIVIDADES DE EXPLORACIÓN

6. PROGRAMA EXPLORATORIO: Durante el Periodo de Exploración, EL
CONTRATISTA llevará a cabo el Programa Exploratorio de cada fase que se describe
en el Anexo C.

Para el cumplimiento de las obligaciones del Programa Exploratorio, los Pozos
Exploratorios perforados por EL CONTRATISTA deberán ser aquellos previstos en el
capítulo IV de los Términos de Referencia. En todo caso, LA ANH se reserva el
derecho de aprobar otro tipo de Pozos Exploratorios cuando lo considere conveniente.

7. PLAN DE EXPLORACIÓN: EL CONTRATISTA se obliga a presentar a LA ANH el
Plan de Exploración para la fase que inicia, en donde se describa la forma como dará
cumplimiento a sus obligaciones contenidas en el Programa Exploratorio e incluirá los
PBC de acuerdo con lo establecido en el Anexo F, con antelación no inferior a ocho (8)
Días calendario respecto al inicio de cada fase del Periodo de Exploración. Para la

23

y

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No, 040 DE 2012
Llanos 83

primera fase, EL CONTRATISTA deberá entregar el Plan de Exploración en un término
de treinta (30) Días calendario, contados a partir de la Fecha Efectiva y los PBC en un
término de seis (6) Meses contados a partir de la Fecha Efectiva. Dicho Plan deberá
ser consistente con las Buenas Prácticas de la Industria del Petróleo.

8. MODIFICACIONES AL PROGRAMA EXPLORATORIO: Las modificaciones al
Programa Exploratorio se regirán de acuerdo con las siguientes disposiciones:

8.1 En el transcurso de la primera mitad del plazo de cualquier fase del Periodo de
Exploración, EL CONTRATISTA, previa autorización escrita de la ANH, podrá sustituir
la adquisición y procesamiento de un programa sísmico contenido en el Programa
Exploratorio inicialmente presentado para la fase en progreso, por (i) la perforación
de uno o más Pozos Exploratorios o, (ii) por la adquisición y procesamiento de otro
tipo de programa sísmico, siempre que el esfuerzo financiero del nuevo Programa
Exploratorio sea equivalente o superior al inicialmente presentado para la respectiva
fase. Para obtener la autorización de la ANH, EL CONTRATISTA informará
previamente y por escrito a LA ANH de la propuesta de modificación al Programa
Exploratorio que pretende llevar a cabo, su sustentación técnica y valoración
financiera. La ANH tendrá treinta (30) Días hábiles para pronunciarse al respecto. Si
LA ANH no responde en dicho término se entiende que la modificación no ha sido
aprobada.

8.2 Luego de la perforación de un Pozo Exploratorio que resulte seco, EL
CONTRATISTA podrá valorar si las perspectivas del Área Asignada no justifican la
perforación inmediatamente posterior de un Pozo Exploratorio contenido en el
Programa Exploratorio. En tal caso, EL CONTRATISTA podrá solicitar por escrito a LA
ANH, su autorización para la sustitución de la perforación de hasta un (1) Pozo
Exploratorio por la adquisición y procesamiento de un programa sísmico, siempre que
el esfuerzo financiero resultante sea equivalente o superior al Programa Exploratorio
original para la respectiva fase. Para obtener la autorización de la ANH, EL
CONTRATISTA informará previamente y por escrito a LA ANH de la propuesta de
sustitución de la perforación que pretende llevar a cabo, su sustentación técnica y
valoración financiera. La ANH tendrá treinta (30) Días calendario para pronunciarse al
respecto. Si LA ANH no responde en dicho término se entiende que la modificación no
ha sido aprobada.

24
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

8.3 En el transcurso de la ejecución de este contrato, los Pozos Estratigráficos
pueden ser sustituidos por Pozos Exploratorios previa aprobación escrita de la ANH.

9. PROGRAMA EXPLORATORIO POSTERIOR: Al finalizar el Periodo de
Exploración, y siempre que exista un Área Asignada en Evaluación o un Área
Asignada en Producción o un Descubrimiento realizado por EL CONTRATISTA en el
Área Asignada y esto haya sido debidamente comunicado a LA ANH, EL
CONTRATISTA podrá retener el cincuenta por ciento (50%) del Área Asignada
(excluidas las Áreas Asignadas en Evaluación y en Producción) para adelantar en esa
área retenida un Programa Exploratorio Posterior. En este caso, se aplicará el siguiente
procedimiento: :

a) Antes de la fecha de terminación de la última fase del Período de Exploración, EL
CONTRATISTA avisará por escrito a LA ANH de su intención de adelantar un
Programa Exploratorio Posterior.

b) El aviso debe describir las Operaciones de Exploración que constituyen el
Programa Exploratorio Posterior que EL CONTRATISTA se obliga a realizar desde
la terminación de la última fase del Programa Exploratorio. Cada una de las fases
del Programa Exploratorio Posterior, con un máximo de dos (2) fases de máximo
dieciocho (18) Meses cada una, debe contener como mínimo la perforación de un
Pozo Exploratorio del tipo A-3 para Yacimientos Convencionales y dos (2) Pozos
Exploratorios para Yacimientos No Convencionales.

c) EL CONTRATISTA detallará el presupuesto a invertir en las Operaciones de
Exploración.

d) Cumplidas oportunamente las obligaciones de la primera fase del Programa
Exploratorio Posterior, EL CONTRATISTA podrá optar por no continuar a la
segunda fase, lo que impone la devolución de la totalidad de las áreas retenidas
para este efecto o, alternativamente, el derecho a continuar con la segunda fase,
si procede, caso en el cual se obliga a devolver el cincuenta por ciento (50%) de
las áreas retenidas, excluidas las Áreas Asignadas en Evaluación y en Producción

25
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

existentes. EL CONTRATISTA informará por escrito a LA ANH de su decisión
dentro del Mes siguiente a la terminación del Período de Exploración.

Las devoluciones de áreas de que trata esta cláusula se entienden sin perjuicio de las
Áreas Asignadas en Evaluación y de las Áreas Asignadas en Producción existentes.

Finalizado el Programa de Exploración Posterior, el Área Asignada quedará reducida a
las Áreas Asignadas en Evaluación y/o Áreas Asignadas en Producción existentes en
ese momento.

Parágrafo: El Programa Exploratorio Posterior y su duración, así como la extensión y
la localización del área correspondiente, deben ser revisados por la ANH dentro de los
tres (3) Meses siguientes a su presentación por EL CONTRATISTA, como requisito
indispensable para la aplicación de la presente Cláusula. Vencido el anterior término
sin respuesta por parte de la ANH, se entenderá que la solicitud ha sido aprobada.

10. EXPLORACIÓN ADICIONAL: EL CONTRATISTA podrá llevar a cabo
Operaciones de Exploración adicionales a las contenidas en el Programa Exploratorio
o en el Programa Exploratorio Posterior, dentro del Área Asignada, sin que por razón
de tales Operaciones de Exploración se modifique el plazo pactado para la ejecución
del Programa Exploratorio o del Programa Exploratorio Posterior de la fase en curso o
de las fases siguientes. EL CONTRATISTA deberá informar previamente y por escrito
a LA ANH sobre la ejecución de las Operaciones de Exploración adicionales que
pretende realizar.

Si dichas Operaciones de Exploración son las definidas en el Programa Exploratorio
de la siguiente fase y EL CONTRATISTA desea que tales Operaciones de Exploración
adicionales le sean acreditadas al cumplimiento de los compromisos exploratorios de
la siguiente fase, lo solicitará por escrito a LA ANH la cual, a su sola discreción,
determinará si acepta o no dicha acreditación. En caso que la solicitud sea aceptada
por parte de LA ANH, ésta determinará la forma como se acreditarán en todo o en
parte las Operaciones de Exploración adicionales a los compromisos de la fase
siguiente del Periodo de Exploración.

26

Y
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

11. INVERSIÓN REMANENTE: Si EL CONTRATISTA ejecuta las inversiones
obligatorias asociadas a la Inversión Adicional en un valor menor al ofrecido en el
correspondiente Procedimiento de Selección, se procederá así:

(a) Las Partes discutirán, durante los treinta (30) Días calendario siguientes a que
sea informada la ANH de la existencia de una Inversión Remanente, la posibilidad de
que tal inversión sea destinada a trabajos exploratorios adicionales en áreas
correspondientes a otro u otros contratos (TEA o ESP) suscritos entre la ANH y el
mismo CONTRATISTA.

(b) De no llegar a un acuerdo dentro del plazo antes señalado, EL CONTRATISTA
transferirá la Inversión Remanente a LA ANH dentro de los sesenta (60) Días
calendario siguientes a la terminación de la correspondiente fase. De lo contrario, la
ANH podrá hacer efectiva la garantía correspondiente, cobrar el Interés Moratorio y
procurar el resarcimiento pleno de los perjuicios sufridos por la ANH.

Parágrafo.- Para efectos de verificar la ejecución del presupuesto de inversión
establecido, EL CONTRATISTA deberá presentar ante LA ANH, dentro de los noventa
(90) Días siguientes a su terminación un certificado suscrito por su revisor fiscal, bajo
la gravedad de juramento, donde conste el valor de la inversión ejecutada para dicha
fase, y, poner a disposición de la ANH cuando ésta lo solicite, los comprobantes
documentales que soportan dicho certificado de revisor fiscal.

Parágrafo 1.- La no autorización por parte de LA ANH para destinar la Inversión
Remanente en otra área de otro contrato o contratos, no será considerada como un
desacuerdo entre las Partes y no se someterá al procedimiento establecido en el
Cláusula 74 de este contrato.

12. PROBLEMAS DURANTE LA PERFORACIÓN DE POZOS EXPLORATORIOS:
Durante la perforación de un Pozo Exploratorio correspondiente al Programa
Exploratorio o al Programa Exploratorio Posterior y antes de alcanzar la profundidad
objetivo, si se llegasen a presentar problemas no controlables de tipo geológico tales
como cavidades, presiones anormales, formaciones impenetrables, pérdidas severas
de circulación u otras condiciones de tipo técnico que impidan continuar perforando
el Pozo Exploratorio, a pesar del empeño de EL CONTRATISTA de continuar los
trabajos de perforación de acuerdo con las Buenas Prácticas de la Industria del
Petróleo, y cuando la profundidad del pozo haya superado los mil quinientos (1.500)

27

de
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

metros, EL CONTRATISTA podrá solicitar a LA ANH dar por cumplida la obligación de
perforación, mediante la presentación de un informe técnico donde se describa en
detalle la situación presentada y los esfuerzos realizados para superar el problema.
Dicho informe deberá presentarse a LA ANH en un plazo no mayor de quince (15)
Días calendario contados desde que se presentó el problema antes mencionado.

Si LA ANH acepta que EL CONTRATISTA de por terminadas las operaciones de
perforación del Pozo Exploratorio, EL CONTRATISTA deberá adquirir un registro de
resistividad y otros de rayos gama hasta la máxima profundidad que sea posible y
abandonar o completar el pozo hasta la profundidad alcanzada. En este caso, la
obligación del Programa Exploratorio correspondiente a dicho pozo se entenderá
cumplida.

En caso contrario, EL CONTRATISTA deberá perforar el Pozo Exploratorio con
desviación ('sidetrack') o un nuevo Pozo Exploratorio y LA ANH otorgará el plazo
necesario para cumplir esta obligación.

Parágrafo: EL CONTRATISTA podrá solicitar por escrito a la ANH la posibilidad de
dar por cumplida la obligación de perforación de un pozo a una profundidad diferente
a la prevista en esta Cláusula, cuando razones geológicas y técnicas debidamente
comprobadas así lo justifiquen.

13. AVISO DE DESCUBRIMIENTO: En cualquier momento dentro de los cuatro
(4) Meses siguientes a que se produzca un evento como los que se describen a
continuación, cuyos resultados indiquen que se ha producido un Descubrimiento, EL
CONTRATISTA deberá informarlo por escrito a LA ANH:

(i) para Yacimientos Convencionales la finalización de la perforación de cualquier
Pozo Exploratorio A-3 o,

(ii) para Yacimientos no Convencionales, haber perforado, estimulado, realizado los
análisis geológicos y completado por lo menos un Pozo Exploratorio, para realizar
pruebas de producción y estimaciones de la extensión del recurso y en la horizontal
del mismo, según to indiquen las Buenas Prácticas de la Industria del Petróleo.

28
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

Parágrafo : En todos los casos, el Aviso de Descubrimiento deberá acompañarse de
un informe técnico que contenga los resultados de las pruebas realizadas, la
descripción de los aspectos geológicos y los análisis efectuados a los fluidos y rocas,
en la forma que indique el Ministerio de Minas y Energía o la autoridad que haga sus
veces. Si el Descubrimiento es de Gas Natural no Asociado o de Hidrocarburos
Líquidos Pesados o Extrapesados o de un Yacimiento no Convencional, El
CONTRATISTA deberá igualmente entregar los cálculos y demás información de
soporte que hubiere presentado a la autoridad competente, para efectos de su
clasificación.

Parágrafo 1: Ante la omisión de cualquier información por parte de EL
CONTRATISTA, dentro del plazo y en los términos establecidos en esta cláusula, LA
ANH le requerirá por escrito en cualquier momento, para que en un término de diez
(10) Días calendario de las explicaciones del caso. Si EL CONTRATISTA no presenta
una justificación de orden legal o contractual para la omisión del respectivo Aviso de
Descubrimiento o de cualquiera otra información relevante y previo cumplimiento del
procedimiento previsto en la Cláusula 61, habrá lugar a la pérdida de todos los
derechos sobre los respectivos yacimientos contenidos en la estructura o trampa
geológica que contiene el Descubrimiento correspondiente..

14. PROGRAMA DE EVALUACIÓN: Si EL CONTRATISTA considera que un
Descubrimiento tiene potencial comercial, presentará un Programa de Evaluación de
dicho Descubrimiento dentro de los dos (2) Meses siguientes al Aviso de
Descubrimiento.

Parágrafo: Ante la omisión de la presentación del Programa de Evaluación por parte
de EL CONTRATISTA, dentro del plazo y en los términos establecidos en esta
Cláusula, LA ANH le requerirá por escrito para que en un término de diez (10) Días
calendario de las explicaciones del caso. Si EL CONTRATISTA no presenta una
justificación de orden legal o contractual, y previo cumplimiento del procedimiento
previsto en la Cláusula 61, habrá lugar a la pérdida de todos los derechos de
producción sobre los respectivos yacimientos contenidos en la estructura o trampa
geológica que contiene el Descubrimiento correspondiente.

29

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

14.1 Contenido del Programa de Evaluación: El Programa de Evaluación debe
contener como mínimo:

a) El mapa geológico con coordenadas del Área Asignada en Evaluación en el
tope de la formación objetivo.

b) La descripción y los objetivos de cada una de las Operaciones de Evaluación y
la información que se propone obtener para determinar si el Descubrimiento
puede ser declarado como comercial.

c) El presupuesto total del Programa de Evaluación discriminado por Años.

d) El plazo total del Programa de Evaluación, que no podrá exceder de dos (2)
Años cuando incluya la perforación de Pozos Exploratorios o de un (1) Año en
los demás casos, plazo que se contará a partir de la fecha de la presentación
del Programa de Evaluación a LA ANH y que debe contemplar los tiempos
estimados necesarios para la obtención de permisos que corresponde otorgar a
otras autoridades.

e) El cronograma para la realización de las Operaciones de Evaluación dentro del
plazo mencionado en el literal anterior.

9) La información sobre la destinación de los Hidrocarburos y demás fluidos que
EL CONTRATISTA espera recuperar como resultado de las Operaciones de
Evaluación.

9) Una propuesta de Punto de Entrega para consideración de LA ANH,

h) Los PBC de acuerdo con lo establecido en el Anexo F.

14,2 Prórroga del plazo del Programa de Evaluación: Si EL CONTRATISTA
decide perforar Pozos Exploratorios no previstos en el Programa de Evaluación
inicialmente presentado, LA ANH podrá prorrogar la duración del Programa de
Evaluación por un plazo adicional que no excederá de un (1) Año, siempre que se
cumplan las siguientes condiciones:

a) Que EL CONTRATISTA formule la solicitud por escrito a LA ANH por lo menos
con dos (2) Meses de anticipación a la fecha de terminación del plazo inicial,

b) Que EL CONTRATISTA esté adelantando diligentemente las Operaciones de
Evaluación previstas en el Programa de Evaluación y,

c) Que la prórroga requerida se justifique por el tiempo necesario para la
perforación y las pruebas del Pozo o los Pozos de Exploración adicionales.

30

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

Con la solicitud de prórroga, EL CONTRATISTA entregará a LA ANH los documentos en
los que fundamenta su solicitud. La ANH debe pronunciarse antes de dos (2) Meses
contados a partir de la fecha de su recepción. En caso de no hacerlo en este plazo, se
entiende que la misma ha sido aprobada

14,3 Modificaciones al Programa de Evaluación: En cualquier momento durante
los seis (6) Meses siguientes a la fecha de presentación del Programa de Evaluación a
LA ANH, EL CONTRATISTA podrá modificarlo, para lo cual informará oportunamente
a LA ANH y adecuará el plazo total del mismo, que en ningún caso podrá exceder el
plazo establecido en el literal d) del Numeral 14.1 de esta Cláusula, sin que por ello
se modifique la fecha de inicio señalada.

14.4 Informe de Evaluación: EL CONTRATISTA presentará a LA ANH un informe
completo de los resultados del Programa de Evaluación dentro de los tres (3) Meses
siguientes a la fecha de su terminación. Tal informe incluirá como mínimo: la
descripción geológica del Descubrimiento y su configuración estructural; las
propiedades físicas de las rocas y fluidos presentes en el Tipo de Yacimientos
asociados al Descubrimiento; la presión, volumen y análisis de temperatura de los
fluidos de los yacimientos; la capacidad de producción (por pozo y por todo el
Descubrimiento) y un estimado de las reservas recuperables de Hidrocarburos.

Parágrafo : Si durante el Periodo de Exploración, EL CONTRATISTA incluye en sus
Programas de Evaluación la perforación de Pozos Exploratorios, podrá acreditar el
cumplimiento del Programa Exploratorio y el Programa de Evaluación correspondiente,
con la perforación de hasta dos (2) Pozos Exploratorios, siempre y cuando: (a) el
mismo tipo de Pozo Exploratorio esté contemplado en la fase del Programa de
Exploración inmediatamente siguiente a la del inicio del Programa de Evaluación, y (b)
la perforación de los mismos concluya antes de la fecha de terminación del Programa
de Evaluación en el cual fueron incluidos, o de la fase del Periodo de Exploración a la
cual correspondan dichos pozos, la que sea más próxima. En este caso, EL
CONTRATISTA devolverá a LA ANH la porción del Área Asignada sobre la cual no
vaya a realizar actividades exploratorias durante el tiempo remanente del Periodo de
Exploración.

31

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

Parágrafo 1: En caso que el Descubrimiento sea de Gas Natural no Asociado o de
Hidrocarburos Líquidos Pesados o Extrapesados o de Hidrocarburos en Yacimientos
No Convencionales, y en cualquier momento durante el Programa de Evaluación, EL
CONTRATISTA podrá solicitar a LA ANH la prórroga del Programa de Evaluación hasta
por dos (2) Años adicionales, término que podrá otorgarse, a criterio de LA ANH, con
el propósito de llevar a cabo estudios de factibilidad para la construcción de
infraestructura, sobre métodos de producción, para el desarrollo de mercados y/o
para desarrollar actividades adicionales de completamiento y estimulación para el
caso de Yacimientos no Convencionales. En estos casos, la solicitud incluirá en el
Programa de Evaluación la información relacionada con estos estudios y actividades
que EL CONTRATISTA considera necesario realizar. Al término de la prórroga
otorgada, EL CONTRATISTA entregará a LA ANH dichos estudios y el resultado de las
actividades adelantadas.

Parágrafo 2: Sólo darán lugar a la aplicación de lo establecido en esta Cláusula los
Descubrimientos resultantes de Pozos Exploratorios descubridores perforados por EL
CONTRATISTA por fuera de áreas designadas como de Evaluación o de Producción.
Por tanto, cuando los nuevos volúmenes de Hidrocarburos encontrados hagan parte
de una misma Área Asignada en Evaluación o de Producción, no habrá lugar a un
nuevo Periodo de Evaluación.

Parágrafo 3: En caso que EL CONTRATISTA estime que puede hacer una
Declaración de Comercialidad, sin necesidad de realizar un Programa de Evaluación,
podrá solicitar a LA ANH su exclusión, siempre y cuando pueda probarlo
suficientemente ante LA ANH, entre otras, demostrando el Tipo de Yacimiento, su
tamaño y su delimitación. Para el efecto, presentará el correspondiente escrito y la
ANH tomará la decisión dentro del Mes siguiente a la recepción de la solicitud por
parte de la ANH. Si LA ANH no responde en dicho término, se entiende que la
solicitud ha sido negada.

15. DECLARACIÓN DE COMERCIALIDAD: Dentro de los tres (3) Meses
siguientes al vencimiento del término estipulado para la ejecución del Programa de
Evaluación, o al vencimiento del plazo acordado según el parágrafo 1 de la Cláusula
14 si es aplicable, o a la decisión afirmativa de LA ANH de excluir el Programa de
Evaluación conforme al parágrafo 3 de la Cláusula 14, EL CONTRATISTA entregará a

32
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

LA ANH una declaración escrita que contenga de manera clara y precisa su decisión
incondicional de explotar comercialmente ese Descubrimiento. En dicha declaración,
EL CONTRATISTA manifestará el Tipo de Yacimiento o Yacimientos que pretende
explotar, esto es, si son convencionales o no. En caso de formular una Declaración de
Comercialidad para Hidrocarburos en Yacimientos no Convencionales, EL
CONTRATISTA, además, deberá precisar lo siguiente:

a) Delimitación de la Acumulación (volumen, extensión areal y sus características
petrofísicas y geomecánicas).

b) Datos de la calidad y tipo de Hidrocarburo.

c) Diseño de la estimulación del reservorio (fracturamiento, tipo de fracturamiento,
completamiento) que permitan establecer valores reales del Hidrocarburo
técnicamente recuperable y su proyección de producción.

d) Datos que soporten el análisis económico, viabilidad y riesgos.

15.1 Descubrimiento no comercial: Si EL CONTRATISTA no entrega a LA ANH la
correspondiente Declaración de Comercialidad en el plazo estipulado o manifiesta que
no es comercial, se entenderá que el Descubrimiento no es Comercial. En estos casos,
EL CONTRATISTA acepta que no se generó a su favor derecho alguno y, en
consecuencia, renuncia a reclamar cualquier derecho sobre el Descubrimiento. El
Área Asignada en Evaluación correspondiente deberá ser devuelta a LA ANH, previo
cumplimiento de las obligaciones de Abandono contenidas en la Cláusula 71.

CAPÍTULO III. ACTIVIDADES DE PRODUCCIÓN

16. ÁREA ASIGNADA EN PRODUCCIÓN: Es la porción o porciones del Área
Asignada en la cual se localizan umo o más Campos y existe producción de
Hidrocarburos. Estará delimitada por un polígono o por una o varias formas
geométricas regulares, según sea el caso, que comprenderá(n) el Campo o los
Campos, o la porción de este o de estos que se localice(n) dentro del Área Asignada,
más un margen alrededor de cada Campo no mayor de un (1) kilómetro, siempre y
cuando se encuentre dentro del Área Asignada. Como quiera que el área del Campo o
de los Campos contenidos en el Área Asignada en Producción puede variar, el Área
Asignada en Producción permanecerá inalterable, salvo lo señalado en la siguiente

Cláusula.
"A

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

Parágrafo: Sin perjuicio de lo establecido en el Parágrafo 1 de la Cláusula 1 del
presente contrato, cuando dos o más Campos se superpongan total o parcialmente, o
estén separados en superficie por una distancia inferior a dos (2) kilómetros, o
compartan facilidades de producción, deberán ser englobados en una única Área
Asignada en Producción. La duración del Periodo de Producción que se aplicará para
el Área Asignada en Producción englobada será la del Área Asignada en Producción
respecto de la cual se hizo primero la Declaración de Comercialidad.

Sin perjuicio de lo anterior, la ANH podrá autorizar, previa solicitud por escrito del
CONTRATISTA, la separación de las Áreas Asignadas en Producción que contengan
Campos separados por una distancia inferior a dos (2) kilómetros o que compartan
facilidades de producción, cuando a criterio de la ANH se justifique técnica y
económicamente.

17. AMPLIACIÓN DEL ÁREA ASIGNADA EN PRODUCCIÓN: Si durante el
Período de Producción, EL CONTRATISTA determina que un Campo se extiende más
allá del Área Asignada en Producción, pero dentro del Área Asignada vigente
(excluidas las Áreas Devueltas), podrá solicitar a LA ANH la ampliación del Área
Asignada en Producción, acompañando su solicitud escrita con los soportes
correspondientes, Cumplido lo anterior a satisfacción de LA ANH, ésta podrá ampliar
el Área Asignada en Producción, quedando entendido que si tal ampliación se
superpone a otra Área Asignada en Producción, la duración del Periodo de Producción
que se aplicará para el Área Asignada en Producción englobada será la del Área
Asignada en Producción respecto de la cual se hizo primero la Declaración de
Comercialidad.

18. PLAN DE DESARROLLO: Dentro de los tres (3) Meses siguientes a la
presentación de la Declaración de Comercialidad de que trata la Cláusula 15, EL
CONTRATISTA entregará a LA ANH el Plan de Desarrollo inicial el cual contendrá,
como mínimo, la siguiente información:

a) el mapa con las coordenadas del Área Asignada en Producción, delineado en
detalle,
b) el cálculo de reservas y de la producción acumulada de Hidrocarburos,

34

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

diferenciada por Tipo de Yacimiento e Hidrocarburo,

c) el esquema general proyectado para el Desarrollo del Campo, que incluya una
descripción del programa de perforación de Pozos de Desarrollo, de los métodos
de extracción, de las facilidades respectivas y de los procesos a los cuales se
someterán los fluidos extraídos antes del Punto de Entrega,

d) el pronóstico de producción anual de Hidrocarburos y sus sensibilidades,
utilizando la tasa óptima de producción que permita lograr la máxima
recuperación económica de las reservas,

e) la identificación de los factores críticos para la ejecución del Plan de Desarrollo,
tales como aspectos ambientales, sociales, económicos, logísticos y las opciones
para su manejo,

f) el programa de Abandono para efectos de la Cláusula 71, y

9) los PBC de acuerdo con lo establecido en el Anexo F.

19. ENTREGA DEL PLAN DE DESARROLLO: LA ANH dará por recibido el Plan de
Desarrollo cuando EL CONTRATISTA entregue toda la información antes descrita. Si
LA ANH no recibe el Plan de Desarrollo con la totalidad de la información
anteriormente indicada, podrá requerir en cualquier momento el envío de la
información faltante y EL CONTRATISTA dispondrá de treinta (30) Días calendario
contados desde el recibo del requerimiento para entregarla. Si LA ANH no se
pronuncia dentro de los noventa (90) Días calendario siguientes a la presentación del
Plan de Desarrollo por parte de EL CONTRATISTA, se entenderá que ha sido negado.

Si EL CONTRATISTA no entrega el Plan de Desarrollo en la fecha establecida en el
numeral anterior, o si LA ANH no recibe la documentación faltante dentro del plazo
de treinta (30) Días señalado en este numeral, se configurará un incumplimiento de
acuerdo con lo establecido en la Cláusula 67.

20. ACTUALIZACIÓN DEL PLAN DE DESARROLLO: Cuando EL CONTRATISTA
requiera modificar el Plan de Desarrollo, ajustará y presentará, con sujeción al
procedimiento descrito en la Cláusula 19, el Plan de Desarrollo modificado para cada
una de las Área Asignadas en Producción. Cuando la producción real de Hidrocarburos
del Año Calendario inmediatamente anterior difiera en más de un quince por ciento
(15%) con respecto al pronóstico de producción anual señalado en el Plan de
Desarrollo para algún Área Asignada en Producción, EL CONTRATISTA presentará las

35

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

explicaciones del caso a la ANH por escrito, dentro de los primeros treinta (30) Días
posteriores a aquel en que hace la actualización del Plan de Desarrollo.

21. PROGRAMA ANUAL DE OPERACIONES: Dentro de los tres (3) Meses
siguientes a la fecha de la Declaración de Comercialidad, y a más tardar el 30 de
enero de cada Año Calendario posterior, EL CONTRATISTA presentará a LA ANH un
Programa Anual de Operaciones para el mismo Año, que deberá cumplir con los
siguientes requisitos:

21.1 Contenido: El Programa Anual de Operaciones para cada Área Asignada en
Producción contendrá como mínimo:

a) una descripción detallada de las Operaciones de Desarrollo y de Producción que EL
CONTRATISTA espera realizar durante el mismo Año y el siguiente, con el
respectivo cronograma, discriminado por proyecto y por trimestre calendario, el cual
debe contemplar también los plazos requeridos para obtener las autorizaciones y
permisos de las autoridades competentes,

b) el pronóstico de producción mensual del Área Asignada en Producción para el Año
Calendario correspondiente,

c) el pronóstico de producción anual promedio hasta el final de la vida económica de
los yacimientos que se encuentren dentro del Área Asignada en Producción y,

d) el estimado de egresos (inversiones y gastos) para los cuatro (4) Años Calendario

siguientes o hasta la terminación del Periodo de Producción, lo que sea más corto.

e) Los PBC de acuerdo con lo establecido en el Anexo F.

21.2 Ejecución y ajustes: Las Operaciones de Desarrollo y de Producción del
Programa Anual de Operaciones de que trata el literal (a) anterior son de obligatoria
ejecución. EL CONTRATISTA iniciará tales Operaciones de Desarrollo y Producción de
acuerdo con el cronograma presentado.

Durante la ejecución del Programa Anual de Operaciones, EL CONTRATISTA podrá
efectuar ajustes a dicho plan para el Año Calendario en curso, siempre que tales ajustes
no impliquen una disminución en la producción superior al quince por ciento (15%)
respecto del pronóstico inicial. Los ajustes no podrán ser formulados con una frecuencia
inferior a tres (3) Meses, salvo situaciones de emergencia. EL CONTRATISTA informará

36

la

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

previamente y mediante escrito cualquier ajuste al Programa Anual de Operaciones.

Parágrafo: EL CONTRATISTA presentará el primero de los Programas Anuales de
Operación para el periodo restante del Año Calendario correspondiente. Cuando falten
menos de tres (3) Meses para la terminación del primer Año Calendario, el primer
Programa Anual de Operaciones incluirá el año inmediatamente posterior.

22. FONDO DE ABANDONO: EL CONTRATISTA establecerá un fondo para
garantizar la financiación de las actividades necesarias para realizar el programa de
Abandono de pozos y de restitución ambiental de las Áreas Asignadas en Producción
al finalizar su Periodo de Producción, de acuerdo con las Buenas Prácticas de la
Industria del Petróleo y las siguientes estipulaciones:

22.1 Constitución: Al concluir el primer Año Calendario transcurrido a partir del Mes
en el cual EL CONTRATISTA inició la producción comercial y regular de Hidrocarburos
del Área Asignada en Producción, y continuamente a partir de entonces, EL
CONTRATISTA llevará en su contabilidad un registro especial denominado fondo de
Abandono para adelantar el programa de Abandono. Para garantizar la disponibilidad
de los recursos financieros necesarios, EL CONTRATISTA establecerá una fiducia
mercantil, una garantía bancaria, u otro instrumento aceptado por LA ANH, En uno u
otro caso los términos y condiciones del instrumento que se acuerde serán
determinados por las Partes dentro del Año inmediatamente anterior a la fecha en la
cual debe constituirse el fondo de Abandono. En caso de no llegarse a un acuerdo, de
todos modos EL CONTRATISTA constituirá una garantía bancaria (carta de crédito
standby) en los términos.de la Cláusula 50, pero por el valor descrito en el Numeral
22.2

22.2 Valor del Fondo de Abandono: El valor del Fondo de Abandono al final de
cada Año Calendario será el que resulte de aplicar la fórmula siguiente:

A = [P/R] x €
donde:

A es el valor del Fondo de Abandono que EL CONTRATISTA debe registrar para
cada Área Asignada en Producción, al finalizar cada Año Calendario;

37
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

P es la producción acumulada de Hidrocarburos del Área Asignada en Producción,
desde el inicio de su producción hasta el 31 de diciembre del Año para el cual
se realiza el presente cálculo;

R es el volumen de las reservas probadas desarrolladas de Hidrocarburos del
Área Asignada en Producción, expresadas en barriles de Hidrocarburos
Líquidos, de acuerdo con el Plan de Desarrollo y sus actualizaciones, hasta el
31 de diciembre del Año para el cual se realiza el presente cálculo. Este valor
incluye la producción acumulada (P) más las reservas probadas desarrolladas;
y

Cc es el costo estimado actualizado, en valor de moneda a la fecha del cálculo, de
las operaciones de Abandono del Área Asignada en Producción. Cuando se
trate de reajustes anuales, el valor de C se reducirá en el valor de los costos
de Abandono ya invertidos en el Fondo de Abandono.

Todos los cálculos de producción y reservas de Hidrocarburos mencionados
anteriormente (P y R) se realizarán en barriles equivalentes de Hidrocarburos
Líquidos. Para el efecto, las Partes convienen que la equivalencia será de cinco mil
setecientos (5.700) pies cúbicos de gas, a condiciones estándar, por un (1) Barril de
Hidrocarburos Líquidos.

Las variables de la fórmula serán revisadas y actualizadas anualmente por EL
CONTRATISTA con base en los desembolsos reales de las actividades de Abandono
realizadas y los volúmenes de producción y de reservas de Hidrocarburos.

Parágrafo 1: Para efectos de esta Cláusula, son reservas probadas desarrolladas las
correspondientes a la definición adoptada por la autoridad competente de la
República de Colombia, conforme al marco regulatorio vigente al momento del cálculo.

Parágrafo 2: El cumplimiento de las obligaciones de que trata esta Cláusula no

exime a EL CONTRATISTA de su obligación de llevar a cabo en su nombre y a su
costo y riesgo todas las operaciones de Abandono en el Área Asignada en Producción.

38

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

CAPÍTULO IV. CONDUCCIÓN DE LAS OPERACIONES

23. AUTONOMÍA: EL CONTRATISTA tendrá la dirección, control, vigilancia y
manejo de todas las Operaciones de Exploración, Evaluación, Desarrollo y Producción
que ejecute en cumplimiento del presente contrato. EL CONTRATISTA planeará,
preparará, realizará y controlará todas las actividades con sus propios medios y con
autonomía técnica y directiva, de conformidad con la legislación colombiana y
observando las Buenas Prácticas de la Industria del Petróleo. EL CONTRATISTA
desarrollará las actividades directamente o a través de subcontratistas,

Parágrafo: La autonomía de EL CONTRATISTA, de que trata esta Cláusula, no obsta
para que las autoridades legítimamente constituidas, incluida LA ANH, ejerzan
plenamente sus facultades legales y reglamentarias en todos los asuntos de su
competencia, que en ninguna forma quedan limitadas por virtud del presente
contrato.

Parágrafo 1: Cualquier autorización o instrucción que la ANH debe otorgar en
desarrollo del presente contrato no exime de la responsabilidad propia que le
compete a EL CONTRATISTA, ni altera la autonomía en la ejecución de sus
obligaciones.

24. OPERADOR: Cuando EL CONTRATISTA esté conformado por dos o más
personas jurídicas, se indicará cuál de ellas actuará como Operador. El Operador
deberá ser previamente aprobado por LA ANH,

Cuando se requieran más de dos Operadores diferentes al mismo tiempo en este
contrato, se necesitará la aprobación previa y escrita por parte de LA ANH.

25. COORDINACIÓN EN MATERIA DE SEGURIDAD: Sin perjuicio de la gestión
que haga EL CONTRATISTA para administrar su propio riesgo de seguridad, EL
CONTRATISTA:

a) Adoptará en conjunto con el Ministerio de Defensa Nacional los estándares y
protocolos correspondientes para mitigar los riesgos de seguridad.

39

de
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

b) Establecerá canales de comunicación con la Policía y las Fuerzas Militares con el
fin de coordinar las actividades del CONTRATISTA que, conforme a los estándares y
protocolos, requieren de dicha coordinación.

26. OBTENCIÓN DE PERMISOS: EL CONTRATISTA o el Operador en caso de
Proponentes Plurales está obligado a obtener, a su nombre y por su propia cuenta y
riesgo, todas las licencias, autorizaciones, permisos y demás derechos procedentes
conforme a la ley, necesarios para cumplir con las obligaciones y deberes objeto del
presente contrato. EL CONTRATISTA garantiza en todo momento que su actividad y
las obligaciones que ejecute bajo este contrato se sujetarán a la ley colombiana.

27. SUBCONTRATISTAS: Para ejecutar las obligaciones y deberes materia de este
contrato, EL CONTRATISTA podrá, con observancia de la legislación colombiana,
celebrar contratos a su nombre y bajo su propio costo y riesgo, para la obtención de
bienes y servicios, incluyendo asesorías técnicas, en el país o en el exterior. Las
funciones que son inherentes al Operador no podrán ser subcontratadas. Se
consideran funciones inherentes del Operador las de dirección, conducción y
liderazgo en las Operaciones de Exploración, Evaluación, Desarrollo y Producción de
Hidrocarburos así como la representación del CONTRATISTA ante la ANH.

EL CONTRATISTA llevará una relación actualizada de los contratos de obras, servicios
y suministros y la pondrá a disposición de LA ANH cuando así lo solicite. La relación
debe especificar, por lo menos, el nombre del proveedor, contratista o subcontratista,
el objeto, el valor y la duración del contrato.

EL CONTRATISTA es plena y exclusivamente responsable de la negociación,
celebración, ejecución, terminación y liquidación de todos los negocios jurídicos que
emprenda para contar o disponer de los bienes y servicios requeridos para la
ejecución de aquellos, sin que la ANH asuma compromiso, obligación o
responsabilidad alguna por ninguno de los anteriores conceptos.

28. MEDICIÓN DE LA PRODUCCIÓN: El CONTRATISTA llevará a cabo la
medición, el muestreo y el control de calidad de los Hidrocarburos producidos y
mantendrá calibrados los equipos o instrumentos de medición, conforme a las
normas y métodos aceptados por las Buenas Prácticas de la Industria del Petróleo y a

40

h
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No, 040 DE 2012
Llanos 83

las disposiciones legales y reglamentarias vigentes, practicando los análisis a que
haya lugar y realizando las correcciones pertinentes para la liquidación de los
volúmenes netos de Hidrocarburos recibidos y entregados a condiciones estándar.

EL CONTRATISTA adoptará todas las acciones necesarias para preservar la integridad,
confiabilidad y seguridad de las instalaciones y los equipos o instrumentos de
fiscalización. Además, conservará durante el término que establecen el Código de
Comercio para los libros del comerciante y las demás normas pertinentes, los
registros de calibración periódica de tales equipos o instrumentos y de las mediciones
diarias de la producción y consumo de Hidrocarburos y fluidos en cada Campo para
revisión de LA ANH y de las autoridades competentes.

LA ANH tendrá el derecho de inspeccionar, directamente o a través de un tercero y,
en cualquier tiempo, los equipos de medición instalados por EL CONTRATISTA y
todas las unidades de medición en general.

Parágrafo 1: Cuando dos o más Campos de producción se sirvan de las mismas
instalaciones de producción, éstas deberán incluir un sistema de medición que
permita determinar la producción proveniente de cada uno de dichos Campos.

Parágrafo 2: En armonía con las facultades del Ministerio de Minas y Energía y los
reglamentos técnicos que expida la autoridad competente, la ANH podrá
(directamente o a través de un tercero), en cualquier momento, determinar las
características y/o especificaciones que deben tener los equipos e instrumentos de
medición que razonablemente considere necesarios para ejercer una adecuada
fiscalización y para alimentar sus sistemas de monitoreo remoto de producción y EL
CONTRATISTA se obliga a instalarlos a su costo y en el plazo que la ANH determine.

29. DISPONIBILIDAD DE LA PRODUCCIÓN: Los Hidrocarburos producidos,
exceptuados los que hayan sido utilizados en beneficio de las Operaciones de
Evaluación y Producción y los que inevitablemente se desperdicien en estas funciones,
serán transportados por EL CONTRATISTA al Punto de Entrega. Los Hidrocarburos
serán medidos en el Punto de Fiscalización conforme al procedimiento señalado en la
Cláusula 28 anterior y, basándose en esta medición, se determinarán los volúmenes
de Regalías a que se refiere el Capítulo V y los Derechos Económicos de LA ANH

41

$
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

previstos en el Capítulo VI, así como los volúmenes que correspondan a EL
CONTRATISTA.

A partir del Punto de Fiscalización y sin perjuicio de las disposiciones legales que
regulen la materia, EL CONTRATISTA tendrá libertad de vender en el país o de
exportar los Hidrocarburos que le correspondan, o de disponer de los mismos a su
voluntad.

30. UNIFICACIÓN: Cuando un yacimiento económicamente explotable se extienda
en forma continua a otra u otras Áreas Contratadas o Asignadas, por fuera del Área
Asignada, EL CONTRATISTA, de acuerdo con LA ANH y con los demás interesados,
deberá poner en práctica, previa aprobación de la autoridad competente, un plan
cooperativo de explotación unificado, con sujeción a lo establecido en la legislación
colombiana.

31. GAS NATURAL PRESENTE: El Gas Natural presente en cualquier Área

Asignada en Evaluación o de Producción quedará sujeto a las siguientes disposiciones:

31.1 Restricción del desperdicio y utilización: EL CONTRATISTA estará obligado
a evitar el desperdicio del Gas Natural extraído de un Campo y, de conformidad con
las disposiciones legales y reglamentarias vigentes sobre la materia, antes del Punto
de Fiscalización correspondiente podrá utilizarlo como combustible para las
Operaciones, como fuente de energía para la máxima recuperación final de las
reservas de Hidrocarburos, o confinarlo en los mismos yacimientos para utilizarlo en
estos fines durante la vigencia del contrato.

31.2 Gas Natural asociado: Sin perjuicio de lo anterior, en caso de que EL
CONTRATISTA descubra uno o varios yacimientos con Gas Natural asociado, deberá
presentar a LA ANH dentro de los tres (3) Años siguientes al inicio de la producción
de cada Campo, un proyecto para la utilización del Gas Natural asociado. Si EL
CONTRATISTA no cumpliere esta obligación, LA ANH podrá disponer gratuitamente
del Gas Natural asociado proveniente de tales Campos, con sujeción a las
disposiciones legales o reglamentarias vigentes.

32. DAÑOS Y PÉRDIDAS DE LOS ACTIVOS: Todos los costos y/o gastos

4

M
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No, 040 DE 2012
Llanos 83

necesarios para reemplazar o reparar daños o pérdidas de bienes o equipos ocurridos
por fuego, inundaciones, tormentas, accidentes u otros hechos similares serán por
cuenta y a riesgo de EL CONTRATISTA, el cual informará a LA ANH sobre las pérdidas
o daños sucedidos a la brevedad posible después de ocurrido el hecho.

33. SEGUIMIENTO E INSPECCIONES: LA ANH tendrá los derechos y EL
CONTRATISTA tendrá las obligaciones siguientes, relacionadas con el seguimiento a
los contratos y las inspecciones realizadas por LA ANH y/o sus agentes:

33.1 Visitas al Área Asignada: Durante la vigencia de este contrato LA ANH
(directamente o a través de un tercero) en cualquier tiempo y por los procedimientos
que considere apropiados, podrá visitar el Área Asignada para inspeccionar y hacer el
seguimiento de las actividades de EL CONTRATISTA y de los subcontratistas,
directamente relacionadas con este contrato, para asegurarse de su cumplimiento.
Así mismo podrá verificar la exactitud de la información recibida.

Cuando el representante de la ANH que hace la visita detecte fallas, incumplimientos
O irregularidades cometidas por EL CONTRATISTA, podrá formular observaciones que
deberán ser respondidas por EL CONTRATISTA, mediante escrito y en el plazo
señalado por LA ANH, sin perjuicio del procedimiento previsto en la Cláusula 61.

EL CONTRATISTA, a su costo, pondrá a disposición del representante de LA ANH las
facilidades de transporte, alojamiento, alimentación, seguridad y demás servicios en
igualdad de condiciones a las suministradas a su propio personal, de ser necesario.

33,2 Contratos con terceros: Sin perjuicio del cumplimiento de sus funciones, LA
ANH podrá contratar con terceros el seguimiento y la inspección de las operaciones
en el Área Asignada, con el propósito de asegurar que EL CONTRATISTA esté
cumpliendo las obligaciones contraídas bajo los términos de este contrato, la
legislación colombiana y las Buenas Prácticas de la Industria del Petróleo.

Parágrafo: La ausencia de actividades de seguimiento e inspección por parte de LA
ANH de ninguna manera eximen a EL CONTRATISTA del cumplimiento de las
obligaciones contraídas en virtud de este contrato, ni implica una aprobación sobre su
ejecución o una reducción de las mismas.

43

ha
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

34, PROGRAMAS EN BENEFICIO DE LAS COMUNIDADES: EL CONTRATISTA
deberá incluir en el Plan de Exploración, en el Programa Exploratorio Posterior, en el
Programa de Evaluación, en el Plan de Desarrollo y en cada Programa Anual de
Operaciones un capítulo con los programas que adelantará en beneficio de las
comunidades ubicadas en las Áreas de Influencia Directa de acuerdo con los términos
y condiciones establecidos en el Anexo F,

Estas actividades se entenderán convenidas una vez LA ANH se pronuncie en este
sentido dentro de los tres (3) Meses siguientes al recibo del respectivo plan o
programa a que se refiere la presente Cláusula. De ser el caso, EL CONTRATISTA
atenderá las sugerencias razonables que le sean comunicadas por LA ANH, las cuales
deberán ser incluidas en sus planes y programas. Una vez LA ANH verifique la
inclusión de sus sugerencias, dará por convenidas las actividades respectivas. De no
pronunciarse LA ANH dentro del término estipulado anteriormente, EL CONTRATISTA
podrá adelantar los Programas en Beneficio de las Comunidades incluidos en su
propuesta inicial.

CAPÍTULO V. REGALÍAS Y OTROS

35. REGALÍAS: EL CONTRATISTA pondrá a disposición de LA ANH, en el Punto de
Entrega, el porcentaje de la producción de Hidrocarburos establecido en la ley
correspondiente a las Regalías. El recaudo de las Regalías se hará en especie o en
dinero, según lo determine LA ANH,

35.1 Recaudo en especie: Cuando el recaudo de las Regalías se efectúe en
especie, EL CONTRATISTA entregará a LA ANH la cantidad de Hidrocarburos
correspondiente, para lo cual las Partes acordarán por escrito el procedimiento para
la programación de entregas y demás aspectos necesarios.

En todo caso, LA ANH dispondrá de un (1) Mes para retirar dicha cantidad. Vencido
este término sin que LA ANH haya retirado el volumen correspondiente a las Regalías,
y si hay disponibilidad de almacenamiento en las facilidades de EL CONTRATISTA,
éste se obliga a almacenar los Hidrocarburos hasta por tres (3) Meses consecutivos.

44
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

En este caso, LA ANH reconocerá una tarifa razonable de almacenamiento que, para
cada caso, será acordada por escrito entre las Partes. De no haber acuerdo, esta
tarifa será definida por la autoridad competente. Al término de este último plazo, EL
CONTRATISTA podrá comercializar tal volumen, de acuerdo con el Numeral 35.3 y
entregar el producido a la ANH.

Si no hay disponibilidad de almacenamiento, EL CONTRATISTA podrá continuar
produciendo y disponer del volumen de Regalías, acreditando a LA ANH para su
entrega posterior, el volumen correspondiente a las Regalías que LA ANH tenía
derecho a retirar y que ésta última no retiró.

Parágrafo: Una vez se haya ocupado un ochenta por ciento (80%) de la capacidad
de almacenamiento del Área Asignada en Producción, EL CONTRATISTA podrá
disponer del volumen correspondiente y LA ANH lo podrá ir retirando a su
conveniencia, a una tasa de entrega compatible con la capacidad de producción del
Campo.

35.2 Recaudo en dinero: Cuando EL CONTRATISTA deba pagar las Regalías en
dinero, entregará a LA ANH los montos correspondientes en los plazos señalados por
la ley o por la autoridad competente, o en los acordados por las Partes, según sea el
caso. En caso de mora, EL CONTRATISTA pagará a LA ANH la cantidad necesaria
para cubrir el monto adeudado, los Intereses Moratorios correspondientes y los
gastos en que LA ANH haya incurrido para lograr el pago.

35.3 Comercialización del volumen de Regalías: Cuando LA ANH lo considere
conveniente y, siempre que las disposiciones legales y reglamentarias lo permitan, EL
CONTRATISTA comercializará la porción de la producción de Hidrocarburos que
corresponde a las Regalías y entregará a LA ANH el dinero proveniente de tales
ventas. Para este fin, las Partes convendrán por escrito los términos particulares de la
comercialización. En todo caso, EL CONTRATISTA hará su mejor esfuerzo para
comercializar dicha producción al precio más alto posible en los mercados disponibles,
dando prioridad al abastecimiento interno del país. LA ANH reconocerá a EL
CONTRATISTA los costos directos y/o un margen razonable de comercialización que
deberá ser acordado entre las Partes, El valor monetario final que EL CONTRATISTA
entregue a la ANH por la aplicación de la presente Cláusula no podrá ser inferior en

45
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

ningún caso al valor de liquidación que se determine según las disposiciones legales y
reglamentarias aplicables. A falta de acuerdo entre las partes, se aplicará el
mecanismo dispuesto en la Cláusula 74.

35.4 Incumplimiento de la obligación de pago de las Regalías. El
incumplimiento injustificado de la obligación de pago de las Regalías por parte del
CONTRATISTA se considera un incumplimiento grave del presente contrato y puede
dar lugar , previo seguimiento del procedimiento previsto en la Cláusula 61, a la
terminación del mismo.

36. PRECIOS PARA ABASTECIMIENTO INTERNO: Cuando EL CONTRATISTA
sea requerido para vender su crudo para atender las necesidades de refinación para
el abastecimiento interno, los precios se calcularán con base en el precio
internacional, en la forma establecida en la Resolución NO 18-1709 del 23 de
diciembre de 2003 proferida por el Ministro de Minas y Energía, o en cualquier
disposición legal o reglamentaria que la modifique o sustituya. Para efectos de Gas,
se seguirá lo establecido en el artículo 27 del Decreto 2100 de 2011 o en cualquier
disposición legal o reglamentaria que la modifique o sustituya.

37. BIENES Y SERVICIOS LOCALES, REGIONALES Y NACIONALES: En
igualdad de condiciones competitivas de calidad, oportunidad y precio, EL
CONTRATISTA en el cumplimiento de sus obligaciones y deberes bajo este contrato,
dará preferencia a los oferentes de bienes y servicios de origen local, regional y
nacional, en ese orden.

CAPÍTULO VI.DERECHOS CONTRACTUALES DE LA ANH

38. DERECHOS POR EL USO DEL SUBSUELO: Por cada fase, prórroga de fase, o
por el tiempo proporcional de duración de cada fase, el uso del subsuelo por parte de
EL CONTRATISTA causará a favor de LA ANH los siguientes derechos:

38.1 En Áreas Asignadas en Exploración: Por cada fase, EL CONTRATISTA
reconocerá y pagará a LA ANH un derecho por unidad de superficie, nominado en
dólares de los Estados Unidos de América, según lo establecido en el Numeral D.1 del
Anexo D. Este pago se hará dentro del Mes siguiente al inicio de cada fase.

46 de

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No, 040 DE 2012
Llanos 83

38.2 En Áreas Asignadas en Evaluación y Asignadas en Producción
(Derechos sobre la Producción del CONTRATISTA): EL CONTRATISTA
reconocerá y pagará a LA ANH un derecho por unidad de producción de propiedad de
EL CONTRATISTA, cuyo monto económico, nominado en dólares de los Estados
Unidos de América, será el que se define en el Numeral D.1 del Anexo D. Este pago
se hará por semestre calendario vencido, dentro del primer mes del semestre
siguiente.

Parágrafo: La producción de Gas Natural destinada a las operaciones de reinyección
o de otros procesos directamente relacionados con la producción del mismo
yacimiento del cual se extrae, no causará el pago por Derechos sobre la Producción
del CONTRATISTA a que se refiere el presente Numeral 38.2.

39. DERECHO POR PRECIOS ALTOS: EL CONTRATISTA pagará a LA ANH un
Derecho por concepto de “Precios Altos” sobre la producción de su propiedad, en
especie o en dinero a elección de LA ANH, como se define en el Numeral D.2 del
Anexo D.

40. DERECHO ECONÓMICO COMO PORCENTAJE DE PARTICIPACIÓN EN LA
PRODUCCIÓN: EL CONTRATISTA pagará a LA ANH a título de Derecho Económico
por Participación en la Producción, el porcentaje de la producción total, después de
Regalías, establecido en el Numeral D.3. del Anexo D. Sobre esta participación no se
causarán los Derechos Económicos de que tratan las Cláusulas 38 y 39.Los Derechos
por Uso del Subsuelo y por Precios Altos de que tratan las Cláusulas 38 y 39,
respectivamente, solamente se causarán sobre el volumen de EL CONTRATISTA,
después de haber restado el derecho de participación señalado en esta Cláusula .

41. DERECHOS ECONÓMICOS EN PRUEBAS DE PRODUCCIÓN: Los
Hidrocarburos obtenidos como resultado de las pruebas de producción realizadas por
EL CONTRATISTA también causarán los Derechos Económicos de que tratan las
Cláusulas anteriores.

42. PARTICIPACIÓN EN LA PRODUCCIÓN DURANTE LA PRÓRROGA DEL
PERIODO DE PRODUCCIÓN: En todos los casos de prórroga del Periodo de
Producción, EL CONTRATISTA reconocerá y pagará a LA ANH, como mínimo, a título
de derecho de Participación en la Producción, el diez por ciento (10%) de la

"dh

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

producción de Hidrocarburos Líquidos en el Punto de Entrega, cinco por ciento (5%)
en el caso de Hidrocarburos Asociados a Yacimientos No Convencionales, o cinco por
ciento (5%) en el caso de Gas Natural no asociado o Hidrocarburos Líquidos Pesados
o Extrapesados obtenida por EL CONTRATISTA a partir de la fecha de vencimiento de
la duración inicial del Periodo de Producción y valorizada en el Punto de Fiscalización,
después de descontar el porcentaje correspondiente a las Regalías y a los Derechos
Económicos como porcentaje de Participación en la Producción de que trata la
Cláusula 40. Sobre esta participación no se causarán los Derechos Económicos de que
tratan las Cláusulas 38 y 39.

Parágrafo: Durante la prórroga del Periodo de Producción los Derechos por Uso del
Subsuelo y por Precios Altos, solamente se causarán sobre el volumen de EL
CONTRATISTA, después de haber restado los derechos de Participación en la
Producción durante la prórroga del Período de Producción señalados en esta Cláusula.

43. FORMACIÓN, FORTALECIMIENTO INSTITUCIONAL Y TRANSFERENCIA
DE TECNOLOGÍA (ACTIVIDADES CIENTÍFICAS Y TECNOLÓGICAS): EL
CONTRATISTA se compromete a realizar actividades científicas y tecnológicas, cuyos
objetivos, términos, condiciones y beneficiarios determine LA ANH, durante la
vigencia del contrato. Dichas actividades podrán materializarse en aportes para
sufragar programas de formación profesional o especializada; proyectos de
fortalecimiento institucional, o programas que conduzcan a la transmisión de
conocimientos sistemáticos en aspectos inherentes al sector. Estas actividades
científicas y tecnológicas se regirán bajo las reglas de los convenios especiales de
cooperación previstos en la ley colombiana, así como lo dispuesto en los reglamentos
de la ANH.

Todos los costos de las actividades científicas y tecnológicas serán asumidos en un
ciento por ciento (100%) por EL CONTRATISTA. Los costos laborales de los
beneficiarios de las actividades científicas y tecnológicas serán asumidos por su
respectivo empleador.

Para dar cumplimiento a la obligación prevista en esta Cláusula, en cada una de las
fases del Período de Exploración y sus prórrogas, EL CONTRATISTA se compromete a
ejecutar o pagar o contratar actividades científicas y tecnológicas hasta por un valor

48

da
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

del veinticinco por ciento (25%) del monto que resulte de multiplicar el número de
hectáreas y fracción de hectárea del Área Asignada, por el valor que se presenta en
la Tabla de Precios Unitarios. Este cálculo se hará al inicio de cada fase, incluida la
primera. Respecto de las Áreas Asignadas en Producción, la obligación prevista en
esta cláusula será de hasta por un valor del diez por ciento (10%) del monto del
Derecho por el Uso del Subsuelo de que trata la Cláusula 38.2, por cada Año
Calendario.

En ningún caso, se le exigirá a EL CONTRATISTA que la obligación prevista en esta
Cláusula exceda la suma de cien mil dólares de los Estados Unidos de América
(US$100.000.00) constantes del año 2012 por fase o por Año Calendario, según
corresponda. El cálculo del valor nominal en dólares corrientes de este límite máximo
se hará para cada Año teniendo en cuenta el índice de precios al consumidor
publicado por el Departamento del Trabajo de los Estados Unidos de América para el
final del mes de junio del Año inmediatamente anterior.

El cumplimiento de esta obligación se hará exigible a partir del Mes siguiente al inicio
de la respectiva fase o de cada Año Calendario, según corresponda, de conformidad
con el cálculo que para el efecto haga LA ANH,

Parágrafo: EL CONTRATISTA podrá cumplir esta obligación (i) en dinero, mediante
el pago de una suma de dinero que será consignada en el encargo fiduciario que para
el efecto le informe la ANH o (ii) en especie, mediante la ejecución de actividades
científicas y tecnológicas, en los términos que oportunamente le comunique LA ANH,
según lo dispuesto en el reglamento expedido para tal efecto.

CAPÍTULO VIT.INFORMACIÓN Y CONFIDENCIALIDAD

44. SUMINISTRO DE INFORMACIÓN TÉCNICA: EL CONTRATISTA mantendrá
oportuna y permanentemente informada a LA ANH sobre el progreso y resultados de
sus obligaciones. Por consiguiente, además de los documentos requeridos en otras
cláusulas de este contrato, EL CONTRATISTA entregará a LA ANH, a medida que se
vaya obteniendo y antes de la fecha de vencimiento de cada uno de las fases del
Periodo de Exploración y por Año Calendario durante el Período de Producción, toda
la información de carácter científico, técnico y ambiental, obtenida en cumplimiento

49
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

de este contrato. Esta información será entregada a LA ANH de acuerdo con el
Manual de Suministro de Información Técnica y Geológica vigente al inicio de la fase
del Período de Exploración en la cual se adelantó la actividad. No obstante, para el
Período de Producción el suministro de información se hará conforme al Manual de
Suministro de Información Técnica y Geológica vigente al momento de su entrega.

Parágrafo.- El incumplimiento de la entrega de la información por parte del
CONTRATISTA, que sea debidamente justificado por escrito ante la ANH, podrá dar
lugar a una ampliación del plazo de entrega de la información.

45. CONFIDENCIALIDAD DE LA INFORMACIÓN: Las Partes acuerdan que,
salvo que la ley aplicable exija la divulgación de la información, los datos e
información comercial producidos, obtenidos o desarrollados como resultado de las
obligaciones de este contrato se consideran estrictamente confidenciales durante los
cinco (5) Años Calendario siguientes contados a partir de la finalización del Año
Calendario en el cual se hubieren producido, obtenido o desarrollado; o hasta la
terminación del contrato; o al momento de la devolución parcial de área en cuanto a
la información adquirida en las áreas devueltas, lo primero que ocurra.

Para las interpretaciones basadas en los datos obtenidos como resultado de las
Operaciones de este contrato, este plazo será de diez (10) Años Calendario contados
a partir de la fecha de la obligación de entrega a LA ANH; o hasta la terminación del
contrato, o al momento de la devolución parcial de áreas en cuanto a la información
adquirida en las áreas devueltas, lo primero que ocurra.

Esta estipulación no se aplicará a los datos o información que las Partes deban
proporcionar de acuerdo con las disposiciones legales y reglamentarias vigentes, ni a
los que requieran sus filiales, consultores, contratistas, auditores, asesores legales,
entidades financieras, terceros para efectos de los Acuerdos Operacionales de que
trata la Resolución 18 0742 de 2012, autoridades competentes con jurisdicción sobre
las Partes o sus filiales, o por normas de cualquier bolsa de valores en la cual las
acciones de EL CONTRATISTA o sociedades vinculadas se encuentren registradas; sin
embargo, en dichos casos, deberá comunicar inmediatamente la entrega de la
información a la otra Parte.

50

da
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

Las restricciones a la divulgación de información no impedirán que EL CONTRATISTA
suministre datos o información a compañías interesadas en una eventual cesión de
derechos con relación al Área Asignada, y siempre que dichas compañías suscriban el
correspondiente acuerdo de confidencialidad que dé cumplimiento a lo estipulado en
esta Cláusula.

LA ANH se compromete a no entregar a terceros información o dato alguno sujeto a
confidencialidad, dentro del período establecido, excepto cuando sea necesario para
cumplir alguna disposición legal aplicable a LA ANH, o en el desarrollo de sus
funciones..

46. DERECHOS SOBRE LA INFORMACIÓN: Transcurrido el tiempo de
confidencialidad que determina la Cláusula anterior, se entiende que EL
CONTRATISTA transfiere a LA ANH todos los derechos sobre todos los datos y sus
interpretaciones, sin que por ello EL CONTRATISTA pierda el derecho a utilizar dicha
información. Desde este momento, LA ANH podrá disponer de esa información
libremente.

47. INFORMACIÓN AMBIENTAL Y SOCIAL: EL CONTRATISTA mantendrá
oportuna y permanentemente informada a LA ANH sobre el avance de los trámites
ambientales y sociales, incluyendo todo cuanto se relacione con: el inicio de los
mismos; la obtención de las respectivas licencias, permisos y demás
pronunciamientos de fondo, el inicio de trámites administrativos sancionatorios y la
imposición de medidas preventivas y sanciones. Así mismo, EL CONTRATISTA
informará oportunamente sobre cualquier dificultad que se presente en el curso de
estos trámites y que pueda tener incidencia en el cumplimiento de los plazos
previstos. La información de la presente Cláusula no es confidencial.

PARAGRAFO: Cada Parte deberá comunicar por escrito a la otra Parte, tan pronto
como tenga conocimiento sobre cualquier otro tipo de reclamo o procedimiento
judicial o administrativo que pueda afectar los derechos de la otra Parte, derivados
de este contrato, para que ésta pueda adoptar las medidas que estime más
convenientes para la defensa de sus intereses.

51

Y
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

48. INFORME EJECUTIVO SEMESTRAL: Además de la información a que se
refieren otras cláusulas de este contrato, el Manual de Suministro de Información
Técnica y Geológica, y de la exigida por la legislación colombiana, EL CONTRATISTA
entregará a LA ANH, para cada semestre calendario, la información básica y resumida
de todos los asuntos de interés, tales como, pero no limitadas a: prospectividad;
Operaciones de Exploración, Evaluación o Producción; reservas y producción actual y
sus pronósticos; ejecución y proyecciones para el Año Calendario siguiente; personal
y seguridad industrial; ambiente, comunidades, estado de los PBCs de acuerdo con el
Anexo F y contenido local, regional y nacional en la contratación, entre otros.

Estos informes se entregarán dentro de los sesenta (60) Días calendario siguientes al
final de cada semestre calendario. El informe del segundo semestre será el Informe
Anual de Operaciones.

49. REUNIONES INFORMATIVAS: En cualquier momento durante la vigencia de
este contrato LA ANH podrá citar a EL CONTRATISTA a reuniones informativas y EL
CONTRATISTA deberá concurrir con un representante debidamente facultado para
suministrar o recibir la información.

CAPÍTULO VIII. GARANTÍAS, RESPONSABILIDADES Y SEGUROS

50. GARANTÍA DE CUMPLIMIENTO: EL CONTRATISTA deberá otorgar a favor
de LA ANH, en la forma, términos y condiciones previstos en el contrato y en los
Términos de Referencia, una garantía que asegure el cumplimiento y la correcta
ejecución de todas las obligaciones del Periodo de Exploración y de cada fase del
Programa Exploratorio Posterior, si lo hay, y las demás actividades inherentes a tales
obligaciones, así como para garantizar el pago de las multas que se impongan por el
incumplimiento del contrato y los perjuicios derivados del mismo. La ejecución de
esta garantía no exonera a EL CONTRATISTA del pago de todos los perjuicios que
ocasione el incumplimiento o la incorrecta ejecución del contrato y, por tanto, estos
pagos podrán ser acumulativos con la indemnización de perjuicios.

50.1 Forma de la garantía de cumplimiento: EL CONTRATISTA establecerá, a su
propio costo, una o varias cartas de crédito “stand-by”, de carácter incondicional e

irrevocable, y pagaderas a la vista, con un banco o una institución financiera
52

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

legalmente establecida en Colombia o del exterior (en este último caso confirmada la
Carta de crédito por una institución financiera en Colombia), de acuerdo al modelo
que aparece en el Anexo E.

50.2 Montos de las garantías: El CONTRATISTA otorgará las garantías
correspondientes a la primera fase del Periodo de Exploración por (i) el diez por
ciento (10%) del valor total del Programa Exploratorio Mínimo, (ii) el cien por ciento
(100%) del Programa Exploratorio Adicional y, (iii) por el diez por ciento (10%) del
valor del Programa Exploratorio Posterior, si lo hubiere. Las garantías estarán
nominadas en dólares de los Estados Unidos de América y pagaderas en dólares de
los Estados Unidos de América o en pesos Colombianos, de acuerdo con la secuencia
de entregas establecida en el Numeral 50.3 siguiente. En ningún caso el valor de la
garantía para cada fase podrá ser inferior a cien mil dólares de los Estados Unidos de
América (USD $100.000).

50.3 Entrega de la garantía de cumplimiento y vigencia: El CONTRATISTA
entregará a LA ANH la garantía de que trata esta Cláusula, conforme a los términos
del formato contenido en el Anexo E, así: (a) la garantía sobre el Programa
Exploratorio Mínimo dentro de los cinco (5) Días hábiles, siguientes a la Fecha
Efectiva y con una vigencia por un término igual a la mitad del período de duración
de la primera fase y seis meses más. Esta garantía deberá ser extendida por el resto
del período de la primera fase y seis meses más, en caso de que el Contratista no
ejerza el derecho de renuncia previsto en la Cláusula 4.1.1. (b) La garantía del
Programa Exploratorio Adicional dentro de los cinco (5) Días hábiles siguientes a la
Fecha Efectiva y por toda la vigencia de la primera fase y seis meses más. (c) La
garantía por el Programa Exploratorio Posterior dentro de los 5 (cinco) Días hábiles
siguientes al inicio de cada fase del Programa Exploratorio Posterior y por toda la
vigencia de la respectiva fase.

Si por razones ajenas a la voluntad de EL CONTRATISTA, debidamente sustentadas,
éste no pudiere entregar las garantías a LA ANH en el plazo estipulado anteriormente,
a solicitud de EL CONTRATISTA, LA ANH podrá aplazar la fecha de entrega.

La garantía del Programa Exploratorio Adicional podrá reducirse en el monto
equivalente a los trabajos que se hayan ejecutado a lo largo de la duración de la

53

da
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Elanos 83

respectiva fase, una vez recibida en el banco de información petrolera la información
técnica resultante, a satisfacción de la ANH. Para efectos de establecer el valor a
reducir en la garantía, en lo que corresponde a las actividades diferentes de sísmica y
pozo, relacionadas con el Programa Exploratorio Adicional, EL CONTRATISTA deberá
presentar el documento que acredite su valor. Pasados dos (2) Meses de recibida la
información por parte del banco de información petrolera sin que este otorgue el paz
y salvo correspondiente se entenderá que la información se ha recibido a satisfacción
de la ANH, estando EL CONTRATISTA autorizado a reducir la garantía por el valor
acreditado.

Parágrafo: Conforme a lo establecido en la Cláusula 67, en caso que EL
CONTRATISTA no entregue en el término establecido, la garantía de cumplimiento o
las pólizas solicitadas por LA ANH para asegurar el cumplimiento de las obligaciones
exigidas en este contrato, LA ANH podrá, previo el cumplimiento del procedimiento
previsto en la Cláusula 61, imponer las Multas correspondientes y/o declarar su
incumplimiento y/o terminar el contrato.

50.4 Vigencia de las garantías por prórrogas:

En caso de prórrogas de plazos contractuales, o por restitución de tiempos dentro de
la vigencia de una fase, las garantías y pólizas descritas en esta Cláusula y en la
Cláusula 52, deberán igualmente ser prorrogadas o sustituidas por otras del mismo
valor, con una vigencia mínima igual al tiempo de la prórroga o del término restante
de la fase en curso y seis (6) Meses más,

50.5 Rechazo de las garantías: LA ANH rechazará las garantías otorgadas por EL
CONTRATISTA cuando éstas no cumplan con los requisitos de Ley y los que se
establecen en esta cláusula. LA ANH informará su rechazo a EL CONTRATISTA y
devolverá las garantías presentadas. A partir de dicho aviso, EL CONTRATISTA tendrá
un plazo de quince (15) Días calendario para corregir la garantía respectiva. Si la
garantía no se corrige, será rechazada y se entenderá como un incumplimiento grave
del contrato.

50.6 Efectividad de las garantías: Previo cumplimiento del procedimiento previsto
en la Cláusula 61, LA ANH hará efectivas las garantías cuando EL CONTRATISTA

54

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

incumpla en todo o en parte alguna las obligaciones garantizadas, sin perjuicio del
cumplimiento de las demás obligaciones contraídas. El pago de la(s) carta(s) de
crédito 'stand-by” no exonera a EL CONTRATISTA de su obligación de indemnizar
adicionalmente los daños y perjuicios que su incumplimiento hubiere ocasionado o
pagar las Multas impuestas. EL CONTRATISTA acepta que LA ANH compense los
valores estimados como daños y/o Multas sobre cualquier suma debida por la ANH al
CONTRATISTA y/o acuda a los mecanismos de solución de controversias. La garantía
debe contener la posibilidad de ser ejecutada en Colombia.

50.7 Póliza de Responsabilidad Civil Extracontractual. Dentro de los diez (10)
Días Hábiles siguientes a la Fecha Efectiva, EL CONTRATISTA deberá presentar para
aprobación de la ANH de manera adicional a la Garantía de Cumplimiento, una póliza
de responsabilidad civil extracontractual, Este seguro brindará protección respecto de
las reclamaciones, acciones o demandas que puedan formular personas naturales o
jurídicas, originadas en la responsabilidad patrimonial extracontractual derivada de
las actuaciones, hechos u omisiones del CONTRATISTA, sus empleados, agentes,
representantes o sus subcontratistas, para mantener indemne por cualquier motivo a
la ANH respecto de daños y/o perjuicios causados a derechos, propiedades o a la vida
O integridad personal del CONTRATISTA, de terceros o de la ANH, incluyendo las de
cualquiera de los empleados, agentes, representantes o subcontratistas de la ANH o
del CONTRATISTA.

50.8 Vigencia de la póliza de responsabilidad civil extracontractual. Será
igual al término de duración del presente contrato a partir de la Fecha Efectiva y tres
(3) Años más. Las pólizas pueden ser emitidas por vigencias anuales y prorrogadas
antes de su vencimiento para el período subsiguiente. La ANH verificará esta
condición y aprobará cada póliza otorgada, para lo cual el CONTRATISTA deberá
aportarlas con cinco (5) Meses de antelación al vencimiento de la vigencia de cada
póliza.

50.9 Requisitos. Las pólizas deberán constituirse de acuerdo con la ley aplicable,
con las coberturas, condiciones, reglas y requisitos establecidos por el Decreto 734 de
2012 y demás normas que lo modifiquen o sustituyan. El seguro deberá incluir
además los siguientes amparos: Daño Emergente, Lucro Cesante, Daño Moral y
Perjuicios Extrapatrimoniales, Vehículos propios y no propios, Amparo de contratistas

55

»
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

y subcontratistas, responsabilidad civil cruzada, Responsabilidad Civil Patronal,
Responsabilidad Civil por Polución y Contaminación súbita e imprevista, gastos
médicos sin demostración previa de responsabilidad, Bienes Bajo Cuidado, Tenencia y
Control, Operaciones de Cargue y Descargue, Vigilantes, Gastos de Defensa, Costas
del Proceso y Cauciones Judiciales y Responsabilidad Civil Extracontractual por uso de
explosivos.

50,10 Valor. El valor asegurado para cada póliza de seguro con vigencia anual de
responsabilidad civil extracontractual será por diez millones de dólares de los Estados
Unidos de América (USD 10.000.000) para los Contratos sobre Áreas Continentales;
cincuenta millones de dólares de los Estados Unidos de América (USD 50.000.000)
para aquellos en que se asignen Áreas Costa Afuera (“Offshore”), y treinta millones
de dólares de los Estados Unidos de América (USD 30.000.000) para Contratos sobre
Áreas prospectivas para Yacimientos No Convencionales.

50.11 Cada póliza de seguro de responsabilidad civil extracontractual deberá
contemplar a la ANH, al CONTRATISTA y sus subcontratistas como asegurados y
beneficiarios.

50.12 El CONTRATISTA deberá reponer el valor asegurado de los amparos cuando el
valor de los mismos se vea afectado por siniestros. Dicha reposición deberá hacerse
dentro de los treinta (30) Días siguientes a la utilización del valor inicial asegurado en
virtud de la ocurrencia de un siniestro. En el evento en que se deba hacer efectiva
una cualquiera de las pólizas o la carta de crédito standby, el valor del deducible o de
la reexpedición de la garantía o de la carta de crédito estará a cargo del
CONTRATISTA.

50,13 De llegarse a modificar este contrato, el CONTRATISTA obtendrá un
documento escrito suscrito por el representante legal de la compañía aseguradora o
de la entidad emisora de la garantía, en el que conste que conoce la modificación al
contrato, así como la variación del estado del riesgo, si ese es el caso. Lo anterior, sin
perjuicio de que las obligaciones adquiridas por el CONTRATISTA en el presente
contrato deberán permanecer aseguradas, sin que sea admisible legalmente ningún
tipo de revocatoria o modificación por parte de la aseguradora o entidad emisora de
la garantía y/o por el CONTRATISTA, sin el consentimiento de la ANH, hasta la

56

d
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

liquidación del contrato y la prolongación de sus efectos.

50,14 La póliza de responsabilidad civil deberá acompañarse de una certificación
expedida por el asegurador en la que declare las condiciones de la colocación de la
póliza.

50.15 Como sustituto válido de la póliza de responsabilidad civil extracontractual aquí
descrita, EL CONTRATISTA podrá presentar la póliza global de responsabilidad civil
extracontractual que tiene EL CONTRATISTA, siempre que venga acompañada de
una declaración bajo la gravedad de juramento del representante legal del
CONTRATISTA según la cual, dicha póliza reúne y cumple con todas y cada una de
las condiciones, términos, derechos y obligaciones señaladas en este contrato, los
Términos de Referencia y la ley colombiana para este tipo de seguros tomados a
favor de una entidad estatal.

51. RESPONSABILIDADES DEL CONTRATISTA: Además de las
responsabilidades señaladas en la ley, el resto del contrato y en los Términos de
Referencia, EL CONTRATISTA asumirá, por su propia cuenta y riesgo, entre otras, las
siguientes responsabilidades:

51.1 Responsabilidad laboral: Para todos los efectos legales, y particularmente
para la aplicación del artículo 34 del Código Sustantivo del Trabajo, EL CONTRATISTA
se constituye como único beneficiario del trabajo y dueño de todas las obras
ejecutadas en desarrollo del presente contrato y, en consecuencia, las partes
entienden que el presente contracto no obliga a la ANH a ser solidaria con las
responsabilidades laborales de EL CONTRATISTA, el cual actúa como único
empleador de los trabajadores que contrate para el desarrollo de las actividades
propias de este contrato y, en consecuencia, será exclusivamente responsable de las
obligaciones laborales que surjan de las respectivas relaciones o contratos de trabajo,
propias o de sus subcontratistas, tales como pago de salarios y prestaciones sociales,
aportes parafiscales, afiliación y pago de cotizaciones o aportes por concepto de
pensiones, salud y riesgos profesionales al Sistema de Seguridad Social Integral
conforme a la Ley.

EL CONTRATISTA entrenará adecuada y diligentemente al personal colombiano que

57

da
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

se requiera para reemplazar al personal extranjero que EL CONTRATISTA considere
necesario para la realización de las operaciones de este contrato.

En todo caso, EL CONTRATISTA deberá dar cumplimiento a las disposiciones legales
que señalan la proporción de empleados y obreros nacionales y extranjeros.

51.2 Responsabilidad derivada de las operaciones: EL CONTRATISTA llevará a
cabo las operaciones materia de este contrato de manera profesional, diligente,
responsable, eficiente y adecuada legal, técnica y económicamente. Se asegurará de
que todos sus subcontratistas cumplan los términos establecidos en este contrato, en
las leyes colombianas y las Buenas Prácticas de la Industria del Petróleo.

EL CONTRATISTA será el único responsable por los daños, sanciones y pérdidas que
cause con ocasión de las actividades y operaciones derivadas de este contrato,
incluso aquellos causados por sus subcontratistas.

Cuando EL CONTRATISTA subcontrate, las obras y servicios subcontratados serán
ejecutados a su nombre y por su cuenta y riesgo, en razón de lo cual EL
CONTRATISTA mantendrá su responsabilidad directa por todas las obligaciones
establecidas en el subcontrato y derivadas del mismo, de las cuales no podrá
exonerarse en razón de las subcontrataciones.

LA ANH no asumirá responsabilidad alguna por daños, sanciones y perjuicios
causados a terceros por EL CONTRATISTA, sus empleados, sus subcontratistas o los
empleados de estos últimos, en desarrollo de las operaciones objeto de este contrato.

51.3 Responsabilidad Ambiental: EL CONTRATISTA dará especial atención a la
protección del medio ambiente y al cumplimiento de la normatividad aplicable en
estas materias y a las Buenas Prácticas de la Industria del Petróleo. Igualmente,
adoptará y ejecutará planes de contingencia específicos para atender las emergencias,
mitigar, prevenir y reparar los daños, de la manera más eficiente y oportuna.

Para el desarrollo de actividades sujetas al otorgamiento de licencias, permisos,
concesiones o autorizaciones ambientales, EL CONTRATISTA deberá iniciar todas las
actuaciones requeridas para el efecto, ante las autoridades competentes, a más

A
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

tardar dentro de los noventa (90) Días calendario anteriores a la fecha programada
en el respectivo Plan de Exploración, para el inicio de la actividad sometida a dicho
requisito.

EL CONTRATISTA deberá tener en cuenta los plazos normales de licenciamiento
ambiental para poder cumplir con las actividades previstas en todas las fases del
contrato. El trámite normal de licencias ambientales no servirá como justificación
para solicitar prórrogas, restituciones o suspensiones de términos en los plazos
contractuales. En todo caso, en el transcurso de dichos plazos, EL CONTRATISTA
deberá informar sobre el inicio y avances de la gestión que adelante para el
cumplimiento de esta obligación.

Se entenderá iniciado el trámite de solicitud de licencia ambientalcuando se
presenten los siguientes documentos:

a) Constancia de solicitud ante la Autoridad Nacional de Licencias Ambientales —
ANLA, del pronunciamiento sobre la necesidad de elaboración del Diagnóstico
Ambiental de Alternativas, cuando se requiera, y,

b) Constancia de inicio de la elaboración del estudio de impacto ambiental o del
plan de manejo ambiental, según sea el caso.

Si EL CONTRATISTA no cumple con el plazo establecido en este numeral o falta a la
diligencia debida dentro de los trámites respectivos no podrá invocar ante LA ANH
retrasos en la obtención de las licencias, permisos, concesiones o autorizaciones
como fundamento para acceder a una prórroga o suspensión de las obligaciones
contenidas en el contrato y, previo cumplimiento del procedimiento establecido en la
Cláusula 61, habrá lugar a la declaratoria de incumplimiento.

Cuando alguna actividad requiera de permisos, autorizaciones, concesiones O
licencias ambientales, EL CONTRATISTA se abstendrá de realizarla mientras no los
obtenga. Sin la aprobación de los estudios de impacto ambiental y la expedición de
las licencias ambientales correspondientes, o cualquier otro requisito, EL
CONTRATISTA no podrá iniciar la respectiva actividad.

Las sanciones y medidas preventivas adoptadas por la autoridad ambiental
59

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

competente contra EL CONTRATISTA por el incumplimiento de las obligaciones
ambientales a su cargo serán causal de terminación del contrato por incumplimiento,
siempre que como resultado de las mismas pueda verse afectado el cumplimiento de
las obligaciones materia de ejecución de este contrato.

EL CONTRATISTA informará a LA ANH dentro de cada trimestre calendario sobre los
aspectos ambientales de las Operaciones que esté adelantando, de la aplicación de
los planes preventivos y de los planes de contingencia, y sobre el estado de las
gestiones adelantadas ante las autoridades ambientales competentes en materia de
permisos, autorizaciones, concesiones o licencias, según sea el caso.

52. PÓLIZA DE CUMPLIMIENTO DE OBLIGACIONES LABORALES: Dentro de
los quince (15) Días siguientes a la iniciación de la Fecha Efectiva, EL CONTRATISTA
constituirá una póliza de seguros que garantice el pago de los salarios, prestaciones e
indemnizaciones, y demás acreencias laborales derivadas de reclamaciones de los
trabajadores que haya contratado EL CONTRATISTA, en su condición de único y
verdadero empleador de los mismos, para la ejecución de las actividades derivadas
de este contrato.

Ocho (8) días antes del inicio de cada fase subsiguiente del Período de Exploración, y
de cada Año Calendario durante el Período de Producción, EL CONTRATISTA
renovará la póliza o presentará una nueva en su reemplazo. La vigencia de la póliza
no será inferior al plazo de fase correspondiente y tres (3) Años más, durante el
Período de Exploración, y de cuatro (4) Años para cada renovación anual durante el
Período de Producción y, en todo caso, hasta tres (3) Años contados a partir de la
fecha prevista para la terminación del contrato.

El valor asegurado será como mínimo: (a) Durante el Período de Exploración o del
Programa Exploratorio Posterior: cinco por ciento (5%) del valor de la inversión anual
de cada fase exploratoria o, a elección de EL CONTRATISTA, del diez por ciento (10%)
de los costos totales anuales estimados del personal destinado directamente a las
Área Asignada en Exploración, para cada Año Calendario; (b) Durante el Período de
Evaluación y Producción: del diez (10%) de los costos totales anuales del personal
destinado directamente a las Áreas Asignadas en Producción, durante el Período de
Producción, para el primer año de la vigencia de la póliza o para cada año

60

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

subsiguiente, a ser ajustado en cada renovación.

53. Normas comunes a garantías y seguros: Cuando el contrato sea
celebrado por Contratista Plural, Consorcio, Unión Temporal o Sociedad Prometida,
las garantías contractuales deben ser tomadas u ordenadas por todas las personas
jurídicas que lo integran.

EL CONTRATISTA se compromete a pagar, por cuenta propia, el valor total de las
comisiones de apertura o expedición de garantías bancarias, lo mismo que de las
primas correspondientes a las pólizas de seguro, así como las que se causen
posteriormente por razón de modificaciones, renovaciones y prórrogas de garantías y
seguros y entregar a la ANH copia de los recibos oficiales de pago correspondientes.

La contratación de garantías y seguros no exonera a EL CONTRATISTA de su
obligación de indemnizar a la ANH por concepto de todos los daños, sanciones y
perjuicios derivados del incumplimiento del contrato, no cubiertos por aquellos o en
exceso de estos.

Todos los instrumentos de cobertura deben contener estipulación expresa en la que
se disponga que toda solicitud de cancelación, modificación o renovación a sus
términos, formulada por EL CONTRATISTA al otorgante debe contar con el visto
bueno escrito de la ANH para ser tramitada.

Las carátulas de las pólizas de seguro deben contener en forma clara y expresa el
alcance y monto del riesgo amparado.

En caso de incumplimiento del deber de constituir, extender, renovar o restablecer
las garantías y seguros establecidos en este contrato, facultará a la ANH para
terminar unilateralmente el presente contrato, previo cumplimiento del procedimiento
previsto en la Cláusula 61.

Todos y cada uno de los deducibles estipulados deben ser asumidos por y bajo
responsabilidad exclusiva de EL CONTRATISTA. Por consiguiente, cualquier
indemnización en favor de la ANH debe ser pagada por la aseguradora, sin deducción,
y eventuales deducibles pactados deben ser cubiertos por aquel a esta.

61 h

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

Las garantías no expiran por falta de pago ni pueden ser revocadas o canceladas
unilateralmente.

El otorgante no podrá oponer a la ANH las excepciones o defensas provenientes de la
conducta del ordenante, en especial, las derivadas de las inexactitudes o reticencias
en que éste hubiere incurrido con ocasión de la contratación de la fianza, ni, en
general, cualesquiera otras excepciones en contra de EL CONTRATISTA.

Cada póliza de seguro deberá contemplar a la ANH, al CONTRATISTA y sus
subcontratistas como asegurados y beneficiarios.

El CONTRATISTA deberá reponer el valor asegurado de los amparos cuando el valor
de los mismos se vea afectado por siniestros. Dicha reposición deberá hacerse dentro
de los treinta (30) Días siguientes a la utilización del valor inicial asegurado en virtud
de la ocurrencia de un siniestro. En el evento en que se deba hacer efectiva una
cualquiera de las pólizas o la carta de crédito standby, el valor del deducible o de la
reexpedición de la garantía o de la carta de crédito estará a cargo del CONTRATISTA.

De llegarse a modificar este contrato, el CONTRATISTA obtendrá un documento
escrito suscrito por el representante legal de la compañía aseguradora o de la entidad
emisora de la garantía, en el que conste que conoce la modificación al contrato, así
como la variación del estado del riesgo, si ese es el caso. Lo anterior, sin perjuicio de
que las obligaciones adquiridas por el CONTRATISTA en el presente contrato deberán
permanecer aseguradas, sin que sea admisible legalmente ningún tipo de revocatoria
o modificación por parte de la aseguradora o entidad emisora de la garantía y/o por
el CONTRATISTA, sin el consentimiento de la ANH, hasta la liquidación del contrato y
la prolongación de sus efectos.

Las pólizas deberán acompañarse de una certificación expedida por el asegurador en
la que declare las condiciones de la colocación de la póliza.

54. INDEMNIDAD: EL CONTRATISTA indemnizará, defenderá y mantendrá
indemne a la Nación, LA ANH y a sus empleados y propiedades por cualquier reclamo
o acción derivada de acciones u omisiones en el desarrollo y ejecución de este

62

h
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

contrato por EL CONTRATISTA sus directores, agentes, personal, empleados,
contratistas, subcontratistas y representantes. El CONTRATISTA será el único
responsable por los daños o pérdidas causadas a terceros por acciones u omisiones
de EL CONTRATISTA, sus directores, agentes, personal, empleados, contratistas y
subcontratistas y representantes en desarrollo y ejecución del contrato.

Esta obligación del CONTRATISTA se cumplirá conforme al siguiente procedimiento:

a) La ANH notificará al CONTRATISTA del reclamo o acción correspondiente dentro
de los tres (3) Días siguientes a su recepción.

b) En todo caso, la ANH se reserva el derecho de asignar, a su propio costo, el
conocimiento o seguimiento del caso a cualquier abogado de su escogencia
quien deberá interactuar con la persona designada por el CONTRATISTA para la
defensa.

c) En la medida en que la ley aplicable lo permita, EL CONTRATISTA asumirá
directamente la reclamación o litigio, liberando de responsabilidad a la ANH.

d) Silo anterior no fuere posible, el CONTRATISTA tendrá el derecho a participar
con los abogados que escoja, en la defensa adelantada por la ANH. El
CONTRATISTA pagará las sumas necesarias para cumplir con cualquier condena,
o incluso para atender los embargos o el requerimiento de pólizas u otras
medidas provisionales que emitan las autoridades, dentro de los cinco (5) Días
calendario posteriores a una solicitud en ese sentido hecha por la ANH al
CONTRATISTA, soportada por una copia de la orden ejecutoriada de las
autoridades. Todo lo anterior se entiende sin perjuicio de la utilización de los
instrumentos procesales que resulten aplicables, por cualquiera de las Partes,
siempre que no entre en conflicto con esta obligación de indemnidad.

Cuando EL CONTRATISTA subcontrate, se asegurará que todos sus subcontratistas
cumplan los términos establecidos en este contrato y en las leyes colombianas. Las
obras y servicios subcontratados serán ejecutados a su nombre, en razón de lo cual,
EL CONTRATISTA mantendrá su responsabilidad directa por todas las obligaciones
establecidas en el subcontrato y derivadas del mismo, de las cuales no podrá
exonerarse en razón de las subcontrataciones. LA ANH no asumirá responsabilidad
alguna por este concepto, ni aún a título de solidaridad.

63

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

Parágrafo: SEGUROS: Para la administración de sus propios riesgos, EL
CONTRATISTA tomará todos los seguros requeridos por la ley colombiana y cualquier
otro seguro usual de acuerdo con las Buenas Prácticas de la Industria del Petróleo.
Así mismo, exigirá a cada subcontratista que desempeñe cualquier trabajo en
desarrollo de este contrato, la obtención y mantenimiento en vigencia de los seguros
que considere necesarios. Los costos que demande la contratación y vigencia de
estos seguros son por cuenta y responsabilidad de EL CONTRATISTA.

CAPÍTULO IX.DEVOLUCIÓN DE ÁREAS

55. DEVOLUCIONES OBLIGATORIAS DE ÁREAS: EL CONTRATISTA devolverá
las Áreas Asignadas en Exploración, en Evaluación y en Producción en todos los casos
previstos en este contrato como causales de devolución, así como en las reglas
previstas en el numeral 3.5 de los Términos de Referencia, bien por renuncia, por
vencimiento de los plazos, por los casos previstos en la Cláusula 15 (Numeral 15.1),
por no llevar a cabo las actividades de los correspondientes Programas de Trabajo o,
en general, por cualquier otra causa contractual que imponga a EL CONTRATISTA la
obligación de devolver áreas.

Parágrafo: Para el caso de Yacimientos no Convencionales no habrá devoluciones
obligatorias de Áreas sino hasta el final del Período de Exploración.

Parágrafo 2: Para el caso de explotación de Hidrocarburos en Yacimientos
Convencionales en los que EL CONTRATISTA sea autorizado y esté Habilitado a
explorar Yacimientos no Convencionales, LA ANH podrá aceptar que las áreas que
deban ser devueltas obligatoriamente, sean mantenidas por EL CONTRATISTA hasta
finalizar el Período de Exploración, siempre y cuando cumpla allí las actividades de
Exploración de Yacimientos no Convencionales, en las condiciones previstas en los
Términos de Referencia y en la Cláusula 4.1.

56. DEVOLUCIONES VOLUNTARIAS DE ÁREAS: En cualquier momento EL
CONTRATISTA podrá hacer devoluciones parciales del Área Asignada, siempre y
cuando no se afecte el cumplimiento de las obligaciones contraídas en virtud de este
contrato. Si tales devoluciones voluntarias se efectúan durante la vigencia del Periodo
de Exploración, se acreditarán para efectos de cualquier devolución obligatoria de

“b
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

áreas.

57. DELINEACIÓN DE LAS ÁREAS DEVUELTAS: Las áreas devueltas por EL
CONTRATISTA comprenderán el menor número posible de bloques rectangulares
contiguos limitados por líneas en dirección norte-sur y este-oeste, siguiendo, en lo
posible, una rejilla similar a la formada por las planchas cartográficas del Instituto
Geográfico “Agustín Codazzi”, con una resolución no inferior a dos grados y medio
(2,59) en coordenadas referidas al datum MAGNA-SIRGAS, origen Bogotá.

58. RESTAURACIÓN DE LAS ÁREAS DEVUELTAS: EL CONTRATISTA realizará
todas las actividades para prevenir, mitigar, corregir o compensar los impactos y
efectos ambientales negativos que se causen por el desarrollo de las Operaciones de
Exploración, Evaluación, Desarrollo y Producción, y cumplirá con las obligaciones de
Abandono.

59. FORMALIZACIÓN DE LAS DEVOLUCIONES DE ÁREAS: Toda devolución de
áreas realizada en desarrollo de este contrato se formalizará mediante acta firmada
por las Partes. De no ser posible lo anterior, LA ANH la formalizará mediante acto
administrativo. Todas las Áreas devueltas se considerarán Áreas Disponibles.

CAPÍTULO X. SUPERVISIÓN, INCUMPLIMIENTO Y MULTAS

60. SUPERVISIÓN E INTERVENTORÍA CONTRACTUAL. La supervisión
comporta el seguimiento técnico, administrativo, financiero, contable, jurídico, social
y ambiental de la ejecución contractual y de las prestaciones y compromisos
inherentes a su objeto o relacionadas con dichas materias. En caso que la ANH
designe un tercero para la supervisión de este contrato, tal decisión le será
comunicada por escrito al CONTRATISTA quien, a su turno, se compromete a prestar
toda la colaboración al tercero para el desarrollo de sus funciones. Entre otras, el
interventor (i) asegurará que el CONTRATISTA cumpla las disposiciones contenidas
en la Ley 99 de 1993 y sus decretos reglamentarios, así como las demás normas
ambientales y de seguridad industrial y satud ocupacional aplicables; (ii) comprobará
además que el CONTRATISTA cuente con los permisos, concesiones y autorizaciones
para el uso y aprovechamiento de los recursos naturales requeridos para la ejecución
de los trabajos, así como las demás licencias y servidumbres necesarias; y (iii)

65
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

supervisará las actividades del contrato en forma independiente del Control Interno
de Calidad o Interventoría Interna que debe establecer el CONTRATISTA. Los
requerimientos de la ANH al CONTRATISTA podrán ser efectuados por medio del
interventor, sin perjuicio de su facultad de hacerlo directamente.

61. PROCEDIMIENTO PARA LA DECLARATORIA DEL INCUMPLIMIENTO,
IMPOSICIÓN DE MULTAS, ESTIMACIÓN DE DAÑOS, CADUCIDAD Y
TERMINACIÓN DEL CONTRATO POR INCUMPLIMIENTO: En el evento en que
durante la ejecución del contrato se presente(n) incumplimiento(s) de la(s)
obligaciones, compromisos y/o prestaciones a cargo de EL CONTRATISTA, la ANH
podrá declarar, el incumplimiento, imponer Multas, declarar la caducidad, tasar los
perjuicios y/o terminar del contrato, según corresponda, para lo cual LA ANH agotará
previamente el siguiente procedimiento:

a) Evidenciado un posible incumplimiento de una o varias de las obligaciones a
cargo del CONTRATISTA, la ANH lo citará a audiencia para debatir lo ocurrido.
En la citación, hará mención expresa y detallada de los hechos que la soportan,
acompañando el informe del supervisor o interventor, u o otras pruebas, si las
hubiere, en las que se sustenta la actuación y enunciará las normas o cláusulas
posiblemente violadas y las consecuencias que podrían derivarse para EL
CONTRATISTA en desarrollo de la actuación. En la misma se establecerá el
lugar, fecha y hora para la realización de la audiencia. A esta audiencia
concurrirá la compañía de seguros o entidad financiera (que sean garantes del
CONTRATISTA bajo este contrato) y deberán ser citadas de la misma manera en
que lo fue EL CONTRATISTA

b) Si se trata de un CONTRATISTA plural, se citará a todos sus integrantes;

c) En desarrollo de la audiencia, el funcionario de LA ANH delegado para tales
efectos, presentará las circunstancias de hecho que motivan la actuación,
enunciará las normas o cláusulas posiblemente violadas y las consecuencias que
podrían derivarse para EL CONTRATISTA en desarrollo de la actuación. Acto
seguido se concederá el uso de la palabra al representante legal del
CONTRATISTA o a quien lo represente (así como a los demás integrantes del
CONTRATISTA Plural), y a la compañía de seguros o entidad financiera, para
que presenten sus descargos, en desarrollo de lo cual podrán rendir las
explicaciones del caso, aportar pruebas y controvertir las presentadas por la

66
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

ANH;

d) Hecho lo precedente, mediante resolución motivada en la que se consigne lo
ocurrido en desarrollo de la audiencia y la cual se entenderá notificada en dicho
acto público, la ANH procederá a decidir sobre la imposición o no de la Multa,
declaratoria de incumplimiento, caducidad o tasación de perjuicios, según
corresponda. Contra la decisión así proferida sólo procede el recurso de
reposición que se interpondrá, sustentará y decidirá en la misma audiencia. La
decisión sobre el recurso se entenderá notificada en la misma audiencia;

e) En cualquier momento del desarrollo de la audiencia, el delegado de la ANH,
podrá suspender la audiencia cuando de oficio o a petición de parte, ello resulte
en su criterio necesario para allegar o practicar pruebas que estime conducentes
y pertinentes, o cuando por cualquier otra razón debidamente sustentada,
resulte necesario para el correcto desarrollo de la actuación. En todo caso, al
adoptar la decisión, se señalará fecha y hora para reanudar la audiencia.

f) La ANH podrá dar por terminado el procedimiento en cualquier momento, si por
algún medio tiene conocimiento de la cesación de situación de incumplimiento.

g) Si EL CONTRATISTA o la compañía de seguros o entidad financiera no asiste a
cualquiera de las audiencias establecidas en este procedimiento (salvo que
presente y demuestre la existencia de una causa legal o contractual justificativa
de la inasistencia) o no presenta oposición, se entenderá que acepta la
existencia del incumplimiento, la imposición de la Multa, la declaratoria de
caducidad o la tasación del daño, según sea el caso.

62. MULTAS: Como apremio a El CONTRATISTA, una vez establecido el
incumplimiento de conformidad con lo previsto en la Cláusula 61, LA ANH podrá
imponer Multas que conminen a la satisfacción oportuna, eficaz y eficiente de las
obligaciones a cargo de EL CONTRATISTA.

En el evento que se opte por la imposición de Multas, éstas serán hasta por el monto
del valor de la actividad incumplida, cuando se trate de obligaciones con cuantía
determinada. Para el caso de obligaciones con valor indeterminado se causarán
multas de hasta cincuenta mil dólares de los Estados Unidos de América (US$ 50.000)
por la primera vez, hasta por el doble de la inicialmente impuesta en caso de
reincidencia, y así sucesivamente, doblando el valor del tope máximo de las multas
causadas, hasta igualar el valor de las garantías (cartas de crédito standby).

67

e
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No, 040 DE 2012
Llanos 83

Vencidos los términos señalados por LA ANH para el pago de Multas y/o el
cumplimiento de las respectivas obligaciones incumplidas por parte de EL
CONTRATISTA, sin que este haya cumplido las respectivas obligaciones, LA ANH
podrá dar por terminado el contrato y hacer efectiva la garantía de cumplimiento del
contrato o las pólizas de seguro, según corresponda.

CAPÍTULO X. TERMINACIÓN

63. CAUSALES DE TERMINACIÓN NORMAL: Este contrato terminará y cesarán
los derechos de EL CONTRATISTA, en cualquiera de los casos enunciados a
continuación:

a) Por renuncia de EL CONTRATISTA durante el Período de Exploración, en los
casos previstos en el Numeral 4.1.1 del presente contrato.

b) Por vencimiento del Periodo de Exploración, sin que EL CONTRATISTA hubiere
dado Aviso de Descubrimiento, conforme a la Cláusula 13.

c) Por vencimiento del Periodo de Exploración, cuando EL CONTRATISTA hubiere
dado Aviso de Descubrimiento sin presentar el respectivo Programa de
Evaluación conforme a la Cláusula 14.

d) Por renuncia de EL CONTRATISTA en cualquier tiempo del Período de
Producción.

e) Por vencimiento del plazo del Período de Producción. En estos casos,
terminarán los efectos del contrato respecto del Área Asignada en Producción
en la que se hubiere terminado el Periodo de Producción.

f En cualquier tiempo por mutuo acuerdo entre las Partes.

64. TERMINACIÓN DEL CONTRATO POR VENCIMIENTO DEL PERÍODO DE
EXPLORACIÓN: Al vencimiento del Periodo de Exploración terminará el contrato si
no existe un Área Asignada en Producción, un Área Asignada en Evaluación o un
Aviso de Descubrimiento en la última fase del Período de Exploración en el Área
Asignada, comunicado por EL CONTRATISTA. En este caso El CONTRATISTA
devolverá a LA ANH la totalidad del Área Asignada, sin perjuicio del cumplimiento de
las demás obligaciones, y queda obligado a demostrar que en ella ha cumplido las

obligaciones de Abandono, acreditando que los pozos perforados han sido
68

he
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

debidamente taponados y abandonados, que las instalaciones de superficie han sido
totalmente desmanteladas y que ha realizado las labores de limpieza y restauración
ambiental de conformidad con la normatividad aplicable.

65. TERMINACIÓN VOLUNTARIA DEL PERIODO DE PRODUCCIÓN: En
cualquier momento durante el Periodo de Producción EL CONTRATISTA podrá dar por
terminado este contrato con respecto a cualquier o todas las Áreas Asignadas en
Producción, para lo cual informará por escrito a LA ANH con una anticipación no
inferior a un (1) Año, sin perjuicio del cumplimiento de las demás obligaciones,
particularmente las previstas en la Cláusula 69 y las de Abandono, cuando ello
aplique.

66. TERMINACIÓN ANORMAL: En cuanto la ley aplicable lo permita, LA ANH
podrá declarar terminado este contrato, en cualquier momento, en los siguientes
Casos:

a) Por iniciación de un proceso liquidatorio de EL CONTRATISTA.

b) Por embargo judicial de EL CONTRATISTA que afecte gravemente el
cumplimiento del contrato.

9) Cuando EL CONTRATISTA estuviere conformado por varias personas jurídicas,
las causales de los numerales anteriores se aplicarán cuando ellas afecten
gravemente el cumplimiento del contrato.

d) Por las causales previstas en la ley aplicable.

67. TERMINACIÓN POR INCUMPLIMIENTO: Son causales de terminación
unilateral por incumplimiento de las obligaciones del CONTRATISTA las siguientes:

a) No iniciar oportunamente el trámite de licenciamiento ambiental, según lo
dispuesto en el Numeral 51,3 de la Cláusula 51.
b) Suspender injustificadamente las Operaciones de Exploración durante más de
seis (6) Meses continuos dentro de una misma fase.
c) Suspender injustificadamente las Operaciones de Evaluación y/o de Producción,
por un término mayor a la mitad del plazo del Programa de Evaluación en un
69
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

Área Asignada en Evaluación, o durante seis (6) Meses consecutivos en un Área
Asignada en Producción. En estos casos, terminarán los efectos del contrato
respecto del Área Asignada en Evaluación o de Producción en la que se hubiere
presentado la suspensión de las Operaciones,

d) Aprovechar indebidamente recursos y minerales que no hagan parte del objeto
de este contrato.

f) Omitir en los plazos establecidos, de manera injustificada, la entrega de
información técnica resultante de las Operaciones de Exploración, Evaluación,
Desarrollo o Producción.

9) Incumplir de manera injustificada cualquier otra obligación contraída por EL
CONTRATISTA en virtud y relacionada con el objeto de este contrato.

h) Por la no constitución de la sucursal de empresa extranjera dentro de los dos (2)
Meses siguientes a la firma del presente contrato, cuando así se requiera.

(i), Por la omisión injustificada en la entrega de cualquiera de las garantías y pólizas
previstas en el contrato;

(1) Por la omisión injustificada en la entrega del Plan de Exploración dentro de los
plazos señalados en la Cláusula 7 de este contrato.

(K) Por la omisión injustificada en la entrega del Plan de Desarrollo.

(1), Por indicar a la ANH un Tipo de Yacimiento que no corresponda a la realidad.

(m) Por ceder el control o responsabilidades propias e inherentes del Operador a un
tercero, sin autorización de la ANH.

(n) Por ceder o pretender ceder el contrato, total o parcialmente, o su operación,
sin dar cumplimiento a lo previsto en la Cláusula 75 del presente contrato.

(A) Incumplimiento de la obligación de pago de las Regalías

En los casos previstos en esta Cláusula, la ANH hará efectiva la garantía de que trata
la Cláusula 50 y las correspondientes pólizas de ser aplicable, sin perjuicio de
cualquier recurso o acción que decida interponer, previo agotamiento del
procedimiento establecido en la Cláusula 61.

68. TERMINACIÓN OBLIGATORIA Y CADUCIDAD: Previo agotamiento del
procedimiento previsto en la Cláusula 61, LA ANH declarará la terminación, la
caducidad y la liquidación obligatoria de este contrato por el incumplimiento de
cualquiera de las obligaciones del CONTRATISTA que afecte de manera grave y
directa la ejecución del mismo, de manera tal que evidencie que pueda conducir a su

do

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

paralización o se presentan las causales previstas en las Leyes 40 de 1993, 80 de
1993, 418 de 1997 prorrogada por la Ley 610 de 2000, 782 de 2002, y demás
normas aplicables.

69. REVERSIÓN DE ACTIVOS: Cuando por cualquier causa terminen los derechos
y obligaciones operativas respecto de algún Área Asignada en Producción, EL
CONTRATISTA dejará en buen estado los pozos que en tal época sean productivos y
las construcciones y otras propiedades inmuebles, todo lo cual pasará gratuitamente
a LA ANH con las servidumbres y bienes adquiridos para beneficio de la producción
hasta el Punto de Entrega, aunque tales bienes no se encuentren dentro de la
respectiva Área Asignada en Producción.

Respecto de los bienes muebles destinados exclusivamente al servicio de esa Área
Asignada en Producción, si la terminación tiene lugar por la causal d) de la Cláusula
63, antes de cumplirse los primeros diez (10) Años del Periodo de Producción, EL
CONTRATISTA tendrá la obligación de ofrecérselos en venta por su valor en libros a
LA ANH. Si en el término de tres (3) Meses, contados a partir de la fecha del
ofrecimiento, LA ANH no hubiere respondido afirmativamente, EL CONTRATISTA
podrá disponer de ellos libremente. Si la terminación tiene lugar transcurridos los
primeros diez (10) Años del Período de Producción, tales bienes pasarán
gratuitamente a LA ANH. En los demás casos, estos bienes revertirán gratuitamente a
LA ANH.

LA ANH establecerá cuáles pozos, entre los que se encuentren en producción en tal
época, deberán ser objeto de Abandono y cuales continuarán en producción.

Cualquier desacuerdo respecto de la naturaleza y/o la destinación de los bienes será
sometido al procedimiento señalado en la Cláusula 74.

EL CONTRATISTA queda obligado a ceder a LA ANH, o a quien ella indique, la licencia
ambiental y los recursos económicos necesarios para atender las obligaciones de
Abandono. La aplicación de esta Cláusula no implicará una sustitución patronal entre
EL CONTRATISTA y LA ANH.

69.1 Vehículos de financiación de proyectos: EL CONTRATISTA transferirá

8
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

gratuitamente a LA ANH, a la devolución del área o a la terminación del contrato
cuando una u otra tengan lugar transcurridos los primeros diez (10) Años del Período
de Producción, todos los derechos derivados de contratos bajo la modalidad de
financiamiento de proyectos tales como Leasing, de Construcción, Operación y
Reversión de bienes: BOT ("Build, Operate and Transfer"), BOMT ("Build, Operate,
Maintain and Transfer"), BOOT ("Build, Own, Operate and Transfer"), MOT ("Modernize,
Operate and Transfer") y similares, que a la terminación de los mismos establezcan la
obligación de transferir la propiedad de los bienes, equipos e instalaciones a EL
CONTRATISTA. En todo caso, en el evento que dichos contratos se celebren por un
plazo mayor al del Período de Producción, requerirán previa autorización de LA ANH,

69.2 Inventarios: EL CONTRATISTA efectuará inventarios físicos de los equipos y
bienes concernientes a las Operaciones de Producción, con intervalos razonables, por
lo menos cada tres (3) Años Calendario, clasificándolos según sean de propiedad de
EL CONTRATISTA o de terceros. LA ANH tendrá el derecho de estar representada
cuando se efectúen tales inventarios. Para este efecto, EL CONTRATISTA avisará a LA
ANH con una antelación no inferior a quince (15) Días calendario.

69.3 Disposición de los activos: EL CONTRATISTA podrá disponer en cualquier
tiempo de los bienes o equipos que se localicen hasta el Punto de Entrega y que no
sean indispensables para mantener las condiciones de producción existentes. No
obstante lo anterior, después de transcurridos diez (10) Años del Periodo de
Producción de cada Área Asignada en Producción, o cuando se haya producido un
ochenta por ciento (80%) de sus reservas probadas, lo primero que ocurra, EL
CONTRATISTA requerirá la aprobación previa de LA ANH para efectuar tales
disposiciones.

70. OBLIGACIONES POSTERIORES: Terminado este contrato por cualquier causa
y en cualquier tiempo, las Partes tienen obligación de cumplir satisfactoriamente sus
obligaciones legales entre sí y frente a terceros, así como las contraídas en este
contrato. Esto incluye, para EL CONTRATISTA, asumir la responsabilidad por pérdidas
y daños resultantes cuando el contrato haya sido terminado por incumplimiento, y
cuando, por causas imputables a EL CONTRATISTA, haya lugar a indemnizaciones y
compensaciones de tipo legal o contractual.

72

d
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

71. ABANDONO: Sin perjuicio de lo señalado en el Cláusula 69, en todos los casos
en que haya lugar a la devolución de áreas y en el evento previsto en la Cláusula 64,
tanto en tierra como costa-fuera, EL CONTRATISTA programará y realizará todas las
actividades de Abandono, de conformidad con la legislación colombiana y observando
las Buenas Prácticas de la Industria del Petróleo,

71.1 Iniciación del Abandono: Dentro de los sesenta (60) Días siguientes a la
fecha en que deba tener lugar la devolución de Áreas Asignadas en Exploración o en
Evaluación, EL CONTRATISTA iniciará el proceso de Abandono, a satisfacción de LA
ANH y de las demás autoridades competentes, el cual no podrá ser interrumpido sin
justificación.

71.2 Abandono de Áreas Asignadas en Producción: El Plan de Desarrollo de

cada Área Asignada en Producción incluirá el programa de Abandono correspondiente.

Así mismo, en las actualizaciones al Plan de Desarrollo de que trata la Cláusula 20,
EL CONTRATISTA hará los ajustes necesarios al programa de Abandono.

72. LIQUIDACIÓN DEL CONTRATO: Dentro de los nueve (9) Meses siguientes a
la terminación de este contrato, por cualquier causa, las Partes liquidarán de mutuo
acuerdo el contrato, para lo cual suscribirán un acta de liquidación. Si dentro del
plazo anteriormente indicado las Partes no han realizado la liquidación o no han
llegado a un acuerdo sobre el contenido de la misma, LA ANH liquidará
unilateralmente el contrato, cuando disponga de toda la información necesaria para
este efecto, y le informará a EL CONTRATISTA sobre la existencia o no de
obligaciones pendientes.

En el proyecto de acta correspondiente o en la providencia administrativa, según el
caso, se consignarán las características generales del contrato; la forma y
oportunidad de cumplimiento de las obligaciones a cargo de cada una de las partes y
de ejecución técnica, operacional, económico financiera, ambiental y social de las
prestaciones recíprocas; los acuerdos, conciliaciones y transacciones a que lleguen las
Partes para poner fin a eventuales diferencias; los compromisos pendientes y la
forma y oportunidad para satisfacerlos, entre ellos, la extensión y ajuste de las
garantías que deban permanecer vigentes con posterioridad, de manera que
cumplidos aquellos, las partes puedan declararse en paz y a salvo.

73

de
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

En la etapa de liquidación se pueden igualmente acordar otros reconocimientos a que
haya lugar.

CAPÍTULO XI. SOLUCIÓN DE CONTROVERSIAS

73. INSTANCIA EJECUTIVA: Toda diferencia, desacuerdo o controversia que
surja en desarrollo del contrato, y en relación con el mismo, podrá ser solucionada
por los funcionarios de las Partes autorizados para el efecto.

Si en el término de treinta (30) Días calendario, contados a partir del aviso escrito, la
diferencia, desacuerdo o controversia aún no se ha resuelto, el asunto podrá ser
sometido al más alto ejecutivo de cada una de las Partes residente en Colombia, a fin
de buscar una solución conjunta. En esta instancia, se podrá acordar por las Partes
que la diferencia, desacuerdo o controversia sea resuelta por peritos técnicos, cuando
tal sea la naturaleza de la diferencia, desacuerdo o controversia. Cuando se acuerde
esta modalidad de resolución de controversias, las Partes definirán la forma de
designación de el o los peritos. En caso de desacuerdo en la designación, podrán
acordar que la designación la haga un tercero.

Si dentro de los treinta (30) Días calendario siguientes a la fecha en que una de las
Partes haya solicitado a la otra el sometimiento de la diferencia, desacuerdo o
controversia a los ejecutivos antes mencionados, las Partes llegaren a un acuerdo o
decisión sobre el asunto en cuestión, se suscribirá y dejará constancia por escrito del
acuerdo o la decisión adoptada.

74. CLÁUSULA COMPROMISORIA: Salvo que en el presente contrato se
disponga otra cosa, cualquier diferencia, desacuerdo o controversia derivado de o
relacionado con los Términos de Referencia, el presente contrato o sus Anexos, se
resolverá por medio de arbitraje en derecho.

El Tribunal de Arbitraje estará compuesto por tres (3) árbitros nombrados de común
acuerdo por las Partes. Si estas no llegaren a un acuerdo en el nombramiento de los
árbitros, éstos serán designados por el Centro de Arbitraje y Conciliación Mercantil de
la Cámara de Comercio de Bogotá D.C., previa solicitud presentada por cualquiera de

74

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

las Partes.

El Tribunal deberá aplicar la legislación colombiana vigente, sesionará en Bogotá, en
el Centro de Arbitraje y Conciliación Mercantil de la Cámara de Comercio de Bogotá y
su decisión será en derecho.

El arbitraje será conducido en idioma castellano.

Exclusión: En aquellas cláusulas del contrato en el que se indique que un
determinado evento no será considerado como una diferencia, desacuerdo O
controversia entre las Partes, dicho evento no se sujetará al mecanismo arbitral
previsto en esta Cláusula. Si por alguna razón, una de las Partes considera que existe
una diferencia, desacuerdo o controversia interpretativa con la Cláusula del presente
contrato que contiene aquel evento excluido del mecanismo arbitral, dicho evento
también se entiende excluido del mecanismo arbitral. Toda diferencia, desacuerdo o
controversia sobre un evento excluido por este contrato del mecanismo arbitral,
estará sometida al conocimiento de los jueces de conformidad con la ley.

CAPÍTULO XII, DISPOSICIONES VARIAS

75. CESIÓN DEL CONTRATO: EL CONTRATISTA podrá ceder o transferir total o
parcialmente sus intereses, derechos y obligaciones emanados de este contrato,
Únicamente con la previa autorización escrita de LA ANH, a otra sociedad, Consorcio
o Unión Temporal que tenga las Capacidades y Habilitaciones que la ANH exija en ese
momento para desarrollar el objeto del contrato en la República de Colombia (y que
no podrán ser inferiores a las requeridas en los Términos de Referencia que dieron
lugar a la celebración de este contrato).

75.1 Procedimiento: Para tal efecto, EL CONTRATISTA elevará la solicitud escrita
a LA ANH, con indicación de los elementos esenciales de la negociación, tales como el
nombre del posible cesionario, la información actualizada sobre sus capacidades legal,
financiera, técnica, operacional, medioambiental y de responsabilidad social
empresarial, el valor de los derechos y obligaciones a ceder, el alcance de la
operación, etc.

75

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

Dentro de los sesenta (60) Días hábiles siguientes al recibo de la solicitud presentada
en forma completa, LA ANH ejercerá su facultad discrecional de analizar la
información suministrada por EL CONTRATISTA, luego de lo cual adoptará su
determinación. Si LA ANH no responde en dicho término, se entiende que la solicitud
ha sido negada.

Parágrafo 1: Cualquier transacción que comporte cambio del Beneficiario Real o
Controlante (según dicho término se define en el Acuerdo 04 de 2012) del
CONTRATISTA o de alguno de los integrantes del CONTRATISTA, se tendrá para
todos los efectos como una forma de cesión y requerirá de la autorización previa,
expresa y escrita de la ANH.

Asimismo, en el evento en que EL CONTRATISTA o cualquiera de las empresas que
conforman EL CONTRATISTA, adelante procesos de fusión, escisión, absorción o
transformación societaria de otra índole, EL CONTRATISTA informará a LA ANH
dentro de los dos (2) Meses siguientes a la adopción de la decisión societaria de
adelantar tal fusión, escisión, absorción o transformación societaria, sin perjuicio de la
información que pudieran requerir otras autoridades colombianas. Siempre y cuando
EL CONTRATISTA resultante de cualquiera de los anteriores procesos acredite las
capacidades y reúna los requisitos de Habilitación exigidos en los Términos de
Referencia para sus respectivas Áreas, la ANH podrá autorizar la cesión, para lo cual
podrá requerir el otorgamiento de garantías y pólizas adicionales.

Parágrafo 2: De acuerdo con sus facultades, la ANH podrá negar cualquier solicitud
de cesión.

Parágrafo 3: La negación de la cesión por parte de LA ANH no será considerada
como un desacuerdo o controversia bajo este contrato y no se sujetará a los
procedimientos establecidos en el Cláusula 74.

76. FUERZA MAYOR Y HECHOS DE TERCEROS: Para efectos de este contrato,
Fuerza Mayor es el imprevisto al cual no es posible resistir y, Hecho de Terceros, es
el evento irresistible, jurídicamente ajeno a la Parte que lo alega.

Para efectos de este contrato, tanto la Fuerza Mayor como los Hechos de Terceros,

76

b
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

se considerarán eximentes de responsabilidad patrimonial y suspenderán el
cumplimiento de las obligaciones no financieras afectadas por estas circunstancias,
siempre y cuando constituyan una causa fuera del control y/o previsión razonable de
la Parte afectada, y la Parte que recibe el aviso acepte la imprevisibilidad,
irresistibilidad y el carácter de impedimento para el cumplimiento de las obligaciones
contractuales del hecho alegado.

La ejecución de las obligaciones de este contrato afectado con los eventos de Fuerza
Mayor o Hechos de Terceros, se suspenderá durante todo el tiempo en que
cualquiera de las Partes esté en imposibilidad de cumplirlas, total o parcialmente.

La presencia de Fuerza Mayor y/o de Hechos de Terceros se reconocerá como sigue:

76.1 Aviso: Cuando alguna de las Partes se vea afectada por alguna de tales
circunstancias, dará aviso a la otra dentro de los quince (15) Días calendario
siguientes, invocando esta cláusula y entregando las justificaciones apropiadas,
especificando la naturaleza de las circunstancias que se presentan, las obligaciones
afectadas, la forma como se afecta su cumplimiento, el período estimado de
impedimento de las actividades y cualquier otra información que permita demostrar la
ocurrencia del hecho, su imprevisibilidad, irresistibilidad y sus efectos.

76.2 Aceptación y suspensión temporal de obligaciones: Dentro de los veinte
(20) Días calendario siguientes al recibo del aviso, la Parte no afectada responderá
por escrito aceptando o no la circunstancia eximente de responsabilidad. Con esta
aceptación se suspenderán los plazos para el cumplimiento de las obligaciones
afectadas. En este caso, la suspensión tendrá lugar a partir del momento en que
ocurrió el hecho invocado como causal de exoneración.

Si la Parte no afectada no responde dentro de este plazo, se entenderá
provisionalmente aceptada la ocurrencia de la causal invocada y quedará suspendido
el cumplimiento de la obligación afectada hasta que la parte no afectada se pronuncie.
La suspensión sólo interrumpe el cumplimiento de las obligaciones afectadas.

76.3 Cesación de la Suspensión: La Parte afectada por la causal eximente de
responsabilidad reiniciará el cumplimento de las obligaciones suspendidas dentro del

dh

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

Mes siguiente a la desaparición del hecho invocado como causal. En este caso
informará a la otra Parte dentro de los veinte (20) Días calendario siguientes.

La Parte obligada al cumplimiento de la obligación hará sus mejores esfuerzos para
cumplirla dentro de los términos y condiciones acordados por las Partes.

76.4 Restitución de plazos: Cuando la suspensión impida el cumplimiento de las
Operaciones, y tal impedimento se prolongue por más de dos (2) Meses consecutivos,
LA ANH reconocerá la totalidad del plazo contractual que faltaba al inicio de la
suspensión, para la terminación de la respectiva fase o período, sin perjuicio de que
EL CONTRATISTA deba prorrogar la garantía existente o constituir una nueva, en los
términos de la Cláusula 50.

Parágrafo: Para los efectos del presente contrato, el invierno normal o los trámites
de licenciamiento ambiental en términos, no constituirán causal de exoneración a
título de Fuerza Mayor o Hechos de Terceros.

76.5 Cumplimiento de otras obligaciones: Además de las obligaciones de
carácter financiero, la Parte afectada con el evento de Fuerza Mayor o Hecho de
Terceros continuará cumpliendo con las obligaciones que no estén afectadas por el
evento de Fuerza Mayor o Hecho de Terceros y hará todos los esfuerzos razonables
para mitigar su impacto.

77, IMPUESTOS Y GASTOS: EL CONTRATISTA se somete a la legislación tributaria
colombiana y asume los gastos que impliquen la suscripción de este contrato.

78. MONEDA: Todos los pagos que EL CONTRATISTA deba hacer en favor de LA
ANH en virtud de este contrato, serán realizados en dólares de los Estados Unidos de
América cuando así lo permitan las normas cambiarias o, a elección de la ANH, en
pesos colombianos. Todos los pagos se realizarán en la cuenta y entidad financiera
que LA ANH designe para tal fin. El CONTRATISTA podrá hacer pagos en otras divisas,
cuando así lo permitan las normas cambiarias y esto sea autorizado previamente por
LA ANH.

78.1 Tasa de Cambio: Cuando haya lugar a la conversión de dólares de los

"%
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

Estados Unidos de América a pesos colombianos, se aplicará la tasa de cambio
representativa del mercado certificada por la Superintendencia Financiera, o la
entidad que haga sus veces, del Día en que la obligación se hizo exigible o la del Día
del pago, la que resulte mayor.

78.2 Intereses de Mora: Si los pagos que EL CONTRATISTA deba hacer a favor
de LA ANH en virtud de este contrato no se hacen en los términos previstos, EL
CONTRATISTA pagará el Interés Moratorio, sin perjuicio de cualquier otra acción que
pueda adelantar la ANH frente al incumplimiento.

79. COMUNICADOS EXTERNOS: Cuando EL CONTRATISTA requiera emitir
declaraciones públicas, anuncios o comunicados con respecto a este contrato, sobre
información que pueda afectar su normal desarrollo, EL CONTRATISTA deberá
comunicarlo previamente a LA ANH.

En todo caso, las comunicaciones externas sobre Descubrimientos realizados y
volúmenes de reservas de Hidrocarburos deberán ser previamente aprobados por LA
ANH. Para el efecto, el CONTRATISTA deberá enviar el comunicado que pretende
emitir, en Castellano, con una antelación mínima de dos (2) Días a su difusión
externa.

Parágrafo: Cuando EL CONTRATISTA se encuentre registrado en el mercado de
valores de Colombia o de cualquier otro país, la información será entregada, en
Castellano, con una antelación mínima de un (1) Día, o dentro de los términos
señalados por la Superintendencia Financiera de Colombia o por autoridad
competente, ya sea en Colombia o en el exterior, en relación con información
relevante que se deba entregar a los mercados.

80. LEY APLICABLE: Este contrato se rige en todas sus partes por las leyes
colombianas. EL CONTRATISTA renuncia a intentar reclamación diplomática en todo
lo tocante a sus derechos y obligaciones provenientes de este contrato, excepto en el
caso de denegación de justicia. Se entiende que no habrá denegación de justicia
cuando EL CONTRATISTA ha tenido acceso a todos los recursos y medios de acción
que proceden conforme a las leyes colombianas.

79

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

Parágrafo- Siempre que en el presente contrato se haga mención a una norma
jurídica, se entiende que incluye a aquella o aquellas que la modifiquen, sustituyan o
complementen.

81. IDIOMA: Para todos los efectos y actuaciones relacionadas con este contrato el
idioma oficial es el castellano. Toda la información que se debe entregar a LA ANH,
será proporcionada en papel y medios magnéticos en caso de ser requerido.

82. DOMICILIO: Para todos los fines de este contrato, las Partes fijan como
domicilio la ciudad de Bogotá, D.C., República de Colombia. Todas las notificaciones o
comunicaciones contempladas en este contrato serán escritas y deberán dirigirse a
los domicilios de cada una de las partes consignados a continuación, salvo que
cualquiera de las partes comunique por carta dirigida a la otra el cambio de domicilio:

ANH: AV, CALLE 26 No. 59-65 piso 2, Bogotá, Colombia.
EL CONTRATISTA: CARRERA 4 No, 72-35, Piso 8, BOGOTÁ COLOMBIA

Las notificaciones o comunicaciones se entenderán hechas cuando sean recibidas en
las direcciones antes reseñadas. Toda comunicación enviada por EL CONTRATISTA a
la ANH, deberá estar suscrita por el representante legal. EL CONTRATISTA declara y
garantiza que toda petición que cumpla esta formalidad se entiende hecha por un
sujeto con plenas capacidades y facultades para representar y comprometer al
CONTRATISTA, sin limitaciones.

83. APROBACIONES. Cualquier decisión que bajo el presente contrato requiera de
la aprobación de LA ANH y no tenga asignado en la correspondiente obligación un
plazo de respuesta por parte de LA ANH, se entenderá que dicho plazo es de tres (3)
Meses. Si transcurre dicho plazo sin pronunciamiento alguno de la ANH, se entenderá
que LA ANH ha negado la correspondiente solicitud del CONTRATISTA, sin perjuicio
de que posteriormente pueda evaluar un cambio en su decisión siempre y cuando
medie la aceptación del CONTRATISTA.

Parágrafo: EL CONTRATISTA acepta y reconoce que cualquier aprobación o
autorización que bajo el presente contrato otorgue LA ANH, no implica garantía

80
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

alguna del resultado respecto al objeto de la aprobación o autorización.

84. SUBSISTENCIA. La terminación o extinción de este contrato por cualquier
causa, no extinguirá las obligaciones que por su naturaleza subsistan a tales eventos,
incluyendo, entre otras, las derivadas de las garantías y la responsabilidad del
CONTRATISTA.

85. SUSCRIPCION. El presente contrato se suscribe únicamente por las Partes,
sin que concurra a su firma el avalista o garante por cuanto la extensión y términos
de su responsabilidad se encuentran asumidos en el texto del correspondiente
documento de aval o garantía, el cual comprende la obligación de satisfacer en
tiempo los requisitos de perfeccionamiento y ejecución de los contratos y constituir y
someter también oportunamente las garantías contractuales, conforme a los
documentos sometidos para obtener la habilitación.

El presente contrato se perfeccionará con la suscripción del mismo por las Partes.
Para constancia, se firma en Bogotá a los Seis (6) días del mes de Diciembre del año
Dos mil doce (2012).

AGENCIA NACIONAL DE | EL CONTRATISTA: GRUPO C8C ENERGIA
HIDROCARBUROS (BARBADOS) LTD

LOMaAD Jiteo)

NDO CABRALES
Presidente

SEGOVIA | TOMAS VILLAMIL BARRERA

Representante legal

81
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
ANEXO B. ÁREA CONTRATADA

BLOQUE: LLA 83

El área del polígono formado por los vértices relacionados a continuación es de catorce mil
cuatrocientas sesenta y nueve (14.469) hectáreas con cinco mil doscientos cincuenta y nueve
(5.259) metros cuadrados. La información cartográfica fue tomada del Mapa político de
Colombia, archivo digital del 1.G.A.C, a escala 1:500.000. El bloque se encuentra ubicado
dentro de las jurisdiccion municipal de Puerto Gaitan en el Departamento del Meta. Esta área
se describe a continuación, tal como aparece en el mapa que se adjunta como anexo “B”,
que forma parte de este contrato, así como los cuadros correspondientes; se ha tomado
como punto de referencia el Vértice Geodésico GPS MTO002 del Instituto Geográfico Agustín
Codazzi, cuyas coordenadas planas GAUSS con origen central, dátum MAGNA-SIRGAS son:
N:949784,425 metros, E:1225687,95 metros, las cuales corresponden a las coordenadas
geográficas dátum MAGNA-SIRGAS Latitud 4%08'22,12439" al Norte del Ecuador, Longitud
72%02'42,9934" al Oeste de Greenwich.

Punto A:

De dicho vértice, se continúa con rumbo S 4% 22' 32,193" W, por una distancia de 47859,915
metros hasta llegar al punto A, cuyas coordenadas son N: 902064,006 metros, E:
1222036,498 metros.

Punto B:

De dicho vértice, se continúa con rumbo S 0? 9' 58,309" W, por una distancia de 3064,109
metros hasta llegar al punto B, cuyas coordenadas son N: 898999,91005 metros, E:
1222027,61 metros.

Punto C;

De dicho vértice, se continúa con rumbo S 0* 3' 47,695" W, por una distancia de 7826,805
metros hasta llegar al punto C, cuyas coordenadas son N: 891173,11006 metros, E:
1222018,97001 metros.

Punto D:

De dicho vértice, se continúa con rumbo S 0% 0' 0,552" W, por una distancia de 8173,91
metros hasta llegar al punto D, cuyas coordenadas son N: 882999,20025 metros, E:
1222018,94813 metros.

Punto E:

De dicho vértice, se continúa con rumbo N 89? 59' 40,963" W, por una distancia de 9965,628
metros hasta llegar al punto E, cuyas coordenadas son N: 883000,12004 metros, E:
1212053,32003 metros.

82

d
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No, 040 DE 2012
Llanos 83

Punto F:

De dicho vértice, se continúa con rumbo N 0% 0' 5,001" W, por una distancia de 5212,069
metros hasta llegar al punto F, cuyas coordenadas son N: 888212,18949 metros, E:
1212053,19366 metros. La línea formada por los vértices "A-B-C-D-E-F" colinda en toda su
extensión con el bloque CPO-12 operado por la compañía META PETROLEUM,

Punto G:

De dicho vértice, se continúa con rumbo N 89% 52' 49,898” E, por una distancia de 4918,885
metros hasta llegar al punto G, cuyas coordenadas son N: 888222,4463 metros, E:
1216972,0675 metros.

Punto H:

De dicho vértice, se continúa con rumbo N 0* 7' 22,003" W, por una distancia de 4610,128
metros hasta llegar al punto H, cuyas coordenadas son N: 892832,564 metros, E:
1216962,1885 metros.

Punto I:
De dicho vértice, se continúa con rumbo N 0* 7' 27,148" W, por una distancia de 4610,132
metros hasta llegar al punto 1, cuyas coordenadas son N: 897442,6854 metros, E:
1216952,1945 metros,

Punto J:

De dicho vértice, se continúa con rumbo S 89" 52' 39,909" W, por una distancia de 4899,236
metros hasta llegar al punto J, cuyas coordenadas son N: 897432,2323 metros, E:
1212052,97012 metros. La línea formada por los vértices "F-G-1-3" colinda en toda su
extensión con el bloque CAÑO SUR operado por la compañía ECOPETROL.

Punto K:

De dicho vértice, se continúa con rumbo N 0* 0' 5,001" W, por una distancia de 4609,925
metros hasta llegar al punto K, cuyas coordenadas son N: 902042,15748 metros, E:
1212052,85835 metros.

De dicho vértice, se continúa con rumbo N 89? 52' 28,604" E, por una distancia de 9983,664
metros hasta llegar al punto A, punto de partida y cierre de la alinderación. La línea formada
por los vértices "J-K-A" colinda en toda su extensión con el bloque CPO-12 operado por la
compañía META PETROLEUM.

d

+3

6SZS'69Y'pL_:(eH) 300078 “HQ V38V

Mnt00'S :000N LOZITS

esyocozzz1 | 900'Y90'Z06 y

4 v0987,76 68 N | p9'£86'6 seiz_ | +99'E866
o BS8TSOTITL | LEVTHOZOG x

M1100'S 0. 00.N £6609r | 576609»
OLE ZSO TIL | zETzEb"L6R r

M:606'6€ 25 068S | 22'668'p" 9E7'668p
S6UZSG9ITL | S89zvHL68 1

M8BHTLT AL GON 666 zrolop | zero19p
6817969171 | +9S7E8268 H

MEQO'ET al 60 N 88'6- zolo | 81019»
g90'z6 9131 | 9ry227'888 D

3.868'6r256068N] ¿8g16v | 9zor | s88'g16p
velesozizr | 681z17'888 A

MNE96'0p 165 068 N

690'2 175

879'5966

OZEESOTITI

071'000'£88

Mu7SS 00008

OLG ELLE

896810 TIT 007666788

OL6 810 ZE 1 | O1IELIC168 2

MuS69Lb £00S y 08'978'L-

S08'973L

OL9'LZOZZT 1 016'666'268 4

M460€'89 6008

601'p90€

e

MMEGVZE TZ ob S

S6b'9£0'ZZT1 900'490'706 Y

s16'6S8Lb

$959 310:

soanny

aiiosia

0S6'L89'STT'1

STPP8BLGr6 ERICON
ALSA ALHON

SVNVId SVAVNIGAO OD

e 9P Oquaweyledag [o US UByeS oJang ap jedojuntu LONoIpsuInr

€8 VI 3ND0079 la esed sopeynsay Á sojep ap ejqel

SVIYIS-VNOVIN ANLYO “IVELNIO NIIVO
SSMWD SVAVNIAYWOOD JU YLLUVA Y SVIDNVISIO A SOJA V3YY 30 OINITYO

£8 SOUeI]

7107 HA 040 "ON SONNAAVIONAIH 4A NOJDONCONA A NOIDVYOTAXA HA OLVULNOO
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012

Llanos 83
MAPA
Hso00 A > 20000 OS y 1260000 OS
BLOQUE LLA 83
E QUE CONSTITUYE EL. anceorooesio orcumoz16ac 3
E eS a, dE
ANEXO -B- E umeeas ,
reta
4 á
l |
2] la
3 E
l
e q
ES e a HE
[ECETIA ces 7 1
Pomser TT e
aso sto ESE c
[FALSO NORTE uno. £ Gi
e E D
EJ AREA BLOQUE ooo .14,469,5259 Ha 18
4 : y , ! 3
L 100000 200000 220000 —t24do00 ]
AGENCIA NACIONAL DE | EL CONTRATISTA: GRUPO C8C ENERGIA
HIDROCARBUROS: (BARBADOS) LTD
Tman UN Cul
TOMAS VILLAMIL BARRERA
Presidente Representante legal

(Fin del Anexo B)

85

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

CONTRATO DE EXPLORACION Y PRODUCCIÓN
ANEXO C. Programa Obligatorio de Exploración
BLOQUE; LLA83

EL CONTRATISTA se obliga a llevar a cabo, como mínimo, el Programa Exploratorio
que se describe a continuación:

Areas Tipo 1 y II Convencionales Continentales

oz e Total Actividad
Fase | Duración Actividad
US$
+ Sísmica 2D:
Mínimo un kilómetro (1 Km.) por cada
cinco kilómetros cuadrados (5 km?) de
superficie del Area. US$785.977
1 | 36 Meses
« Un (1) Pozo Exploratorio, con análisis US$11.000.000
geoquímicos y petrofísicos y registros de
pozo.
+ Sísmica 3D
Mínimo un kilómetro cuadrado (1Km?) por
cada diez kilómetros cuadrados (10 km?) de US$628.781
> 36 Mes superficie del Area.
es
+ Dos (2) Pozos Exploratorios, con análisis| US$22.000.000
geoquímicos y petrofísicos y registros de
pozo.

Inversión:|  US$34.414.758

Programa Exploratorio Adicional

ce as Total Actividad
Fase | Duración Actividad US$

86

0

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012

Inversión:

Areas Tipo 11 Costa Afuera

Fase

Duración Actividad

Llanos 83

1 SISMICA 3D 50 km US$2.200.000

US$2.200.000

Inversión Total: | US$36.614.758

Total Actividad
US$

+ Sísmica 3D

Mínimo quince kilómetros cuadrados (15 km?)
por cada doscientos kilómetros cuadrados
(200km?) de superficie del Área.

36 Meses
+ Ensayos de "Piston Core”

Uno por cada doscientos kilómetros
cuadrados (200 km?) de superficie del Área.

Un (1) Pozo Exploratorio, con análisis

36 Meses | 9eoquímicos y petrofísicos y registros de pozo.

Inversión:

Programa Exploratorio Adicional

Fase

Duración Actividad

Total Actividad
US$

36 Meses

Inversión:

Inversión Total:

87

pl
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012

Fase | Duración

Llanos 83
Areas Tipo II Continentales No Convencionales
Total Actividad
Activida:
ctividad US$

1 |36 Meses

2 |36 Meses

36 Meses

Cartografía Geológica de Superficie a escala
1:25.000 o mayor

Mínimo sobre el cincuenta por ciento (50%)
de la superficie del Área.

Sísmica 2D

Mínimo un kilómetro (1km) por cada cinco
kilómetros cuadrados (5km2) de la superficie
del Área.

Dos (2) Pozos Estratigráficos, con análisis
geoquímicos y petrofísicos y registros de
pozo que incluyan resonancia magnética.

Dos (2) Pozos Exploratorios con análisis
geoquímicos y petrofísicos e incluye la
adquisición de registros, la estimulación y el
“completamiento” de los Pozos.

Un programa sísimico

+ Cuatro (4) Pozos Exploratorios con
análisis geoquímicos y petrofísicos e
incluye la adquisición de registros, la
estimulación y el “completamiento” de los
Pozos.

Inversión:

IO EE

88

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

Programa Exploratorio Adicional

Total Actividad

Fase | Duración Actividad

EL CONTRATISTA se compromete a realizar los estudios preliminares en materia
ambiental, tales como el reconocimiento del área donde se identifiquen las posibles
afectaciones que generarían las actividades previstas, y las medidas de manejo que
se requieran para cada una de ellas.

(Fin del Anexo C)

89
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

ANEXO D: DERECHOS ECONÓMICOS

D.1. POR USO DEL SUBSUELO

Áreas Asignadas en Exploración: Según lo establecido en la Cláusula 38.1 del Anexo
A, por cada Fase durante el Período de Exploración, EL CONTRATISTA reconocerá y
pagará a LA ANH un derecho cuyo valor será, en dólares de los Estados Unidos de
América, el que resulte de multiplicar el número de hectáreas y fracción de hectárea
del Área Asignada, excluidas las Áreas de Producción, por el valor que se presenta en
la siguiente tabla:

TABLA A: Valor 2012 por fase en USD / Hectárea
Por cada

Por las

Tamaño . hectárea
de área primeras adicional a
100.000 Has. 100.000 Has.

< 18
Meses

2.48

> 18
Meses

3.30

Duración fase

meses
4.95

Continentales

Área costa afuera

Los valores que se encuentran en la anterior tabla se deben actualizar cada Año, con
el porcentaje de variación del Índice de Precios al Productor — PPI — publicado por el
Departamento del Trabajo de los Estados Unidos, el cual se calcula de la siguiente
forma:

PPI= (PPlim-2) — PP Lm-3))
PPL-3)

Donde n = Año en que se realiza la actualización

Áreas Asignadas en Evaluación y Áreas Asignadas en Producción: EL CONTRATISTA
reconocerá y pagará a LA ANH un derecho cuyo valor, en dólares de los Estados
Unidos de América, será el que resulte de multiplicar la producción de Hidrocarburos
que corresponde a EL CONTRATISTA según la Cláusula 29 por doce centavos de

90

13
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

dólar más cincuenta y cinco centésimos de centavo de dólar de los Estados Unidos de
América (USD 0.1255), por cada Barril de Hidrocarburos Líquidos.

Para Gas Natural este monto será de un céntimo de dólar más doscientos cincuenta y
cinco milésimas de centavo de dólar de los Estados Unidos de América (USD 0.01255)
por cada mil pies cúbicos (1.000 PC).

Los valores que se enuncian en los apartados anteriores, se deben actualizar cada
Año con el porcentaje de variación del Índice de Precios al Productor — PPI —
publicado por el Departamento del Trabajo de los Estados Unidos, el cual se calcula
de la siguiente forma:

%PPI = (PPln-2) = PP In-3))
PPlm-3)

Donde n = Año en que se realiza la actualización

D.2. DERECHOS POR CONCEPTO DE PRECIOS ALTOS

EL CONTRATISTA estará obligado a pagar a LA ANH un Derecho por concepto de
“Precios Altos” sobre la producción de su propiedad, en especie o en dinero, a
elección de LA ANH, en los siguientes casos:

a) En el caso de Hidrocarburos Líquidos, con excepción de los Hidrocarburos
Líquidos Extrapesados, a partir del momento en que la producción acumulada
del Área Asignada, incluyendo el volumen correspondiente a Regalías y de
pruebas, supere los cinco (5) millones de Barriles, y el precio del crudo
marcador “West Texas Intermediate” (WTI) supere el Precio Base Po,
establecido en la Tabla B, y

b) En el caso de Gas Natural cuando transcurran cinco (5) Años a partir del inicio
de la producción de Gas Natural y el precio promedio de venta de éste supere
el Precio Base Po, según la misma tabla B.

El valor de los Derechos por concepto de Precios Altos se establecerá mediante
la siguiente fórmula:

Q=[(P-Po)/P]xS
91
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012

Donde:

Q  = Derecho Económico que se entregará a LA ANH
P
Po
S

Precio Base de referencia según la tabla B
Porcentaje de participación según la tabla €

TABLA B.- Precios base de referencia

Llanos 83

Precio marcador (WTI para crudo ó precio promedio de venta del Gas Natural)

as : Po (USD/BI
Gravedad API de Hidrocarburos Líquidos producidos 0 2 o >
Mayor de 29% API 32.61
Mayor a 22? API e inferior o igual a 299 API 33.87
Mayor a15* API e inferior o igual a 22% API 35.14
Descubrimientos localizados a más de 300 mts. de profundidad 40.15
de agua :
Mayor a 10* API e inferior o igual a 15% API 50.18
Hidrocarburos Líquidos asociados a Yacimientos No 81
Convencionales
Gas natural exportado: Po
Distancia en línea recta entre punto de entrega y punto de recibo (USD/MMBTU)
en país de destino
Menor o igual a 500 km 7.54
Mayor a 500 y menor o igual a 1000 km 8.79
Mayor a 1000 km o planta de LNG 10.04
TABLA C.- Porcentajes de participación

Precio WTI (P) Porcentaje de participación (S)

Po <P < 2Po 30%

2Po < P < 3Po 35%

3Po < P < 4Po 40%

4

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

4Po < P < 5Po 45%
5Po <P 50%

En la fórmula anterior se aplicarán las siguientes definiciones:

P: Para Hidrocarburos Líquidos, es el precio promedio del petróleo crudo marcador
“West Texas Intermediate” (WTI) en Dólares de los Estados Unidos de América por
Barril (USD/Bl) y para Gas Natural es el precio promedio de venta del Gas Natural
producido en la ejecución del contrato, expresado en Dólares de los Estados Unidos
de América por millón de Unidad Térmica Británica BTU (USD/MMBTU). Estos
promedios son para el Mes calendario correspondiente. Para Hidrocarburos Líquidos,
las especificaciones y cotizaciones se publican en medios de reconocido prestigio
internacional. En relación con el Gas Natural, el CONTRATISTA deberá remitir la
información del precio promedio de venta del Gas Natural para el mes
correspondiente. Para el cálculo del precio promedio del Gas Natural no se tomarán
en cuenta las transacciones hechas por EL CONTRATISTA con un Beneficiario Real o
Controlante o con sociedades vinculadas o relacionadas.

Po: Para Hidrocarburos Líquidos es el precio base del petróleo crudo marcador,
expresado en dólares de los Estados Unidos de América por Barril (USD/BI) y para
Gas Natural es el precio promedio de venta del Gas Natural producido en la ejecución
del contrato, en Dólares de los Estados Unidos de América, por millón de Unidad
Térmica Británica (USD/MMBTU), indicado en la tabla B.

Para la producción de Hidrocarburos Líquidos Extrapesados, EL CONTRATISTA no
pagará a LA ANH Derecho por Precios Altos,

Para Gas Natural: Este Derecho Económico se pagará a partir del quinto Año de inicio
de la producción del Campo, el cual consta en la resolución de aprobación expedida
por la autoridad competente, y siempre que se cumpla una de las siguientes
condiciones:

- Para el Gas Natural que se destine a la exportación: Este Derecho Económico se
causará en el evento de que el precio promedio de venta del Gas Natural
producido en la ejecución del contrato supere el Precio Base Po.

93

%

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

- Para el Gas Natural que sea destinado al consumo interno en el país: Este
Derecho Económico se causará en el evento de que el precio promedio de venta
del Gas Natural producido en la ejecución del contrato supere el Precio Base Po.
Por el contrario, en caso de que su precio sea regulado por la Comisión de
Regulación de Energía y Gas -CREG — o la entidad que la sustituya, EL
CONTRATISTA no pagará a LA ANH Derecho por concepto de Precios Altos.

Todos los valores correspondientes a los Derechos Económicos de que trata este
Anexo, a excepción del precio base Po que corresponda al precio regulado para gas
para consumo doméstico, se ajustarán anualmente a partir del primero (19) de enero
de cada Año, según la siguiente fórmula:

Po = Po(n-1) x (1+ K(n-2))

Donde:

nm Es el Año Calendario que comienza y para el cual se hace el cálculo.

n-1: Es el Año Calendario inmediatamente anterior al año que comienza.

n-2: Es el Año Calendario inmediatamente anterior al año n-1.

Po: Es el Po que rige para el nuevo Año como resultado de la fórmula,

aproximando a dos decimales.

Po(n-1): El es el valor de Po del Año Calendario inmediatamente anterior (n-1).

I(n-2): Es la variación anual, expresada en fracción, del índice de precios al
productor de los Estados Unidos de América publicado por el Departamento
del Trabajo de ese país — PPI Finished Goods WPUSOP 3000 - entre el final
del Año Calendario n-2, y el índice correspondiente al final del año
inmediatamente anterior al mismo año n-2 aproximado a cuatro (4)
decimales.

El cálculo realizado anteriormente, se efectuará en el mes de diciembre de cada Año
y se aplicará al Año siguiente.

Parágrafo: En caso de que el precio del petróleo crudo marcador “West Texas
Intermediate” pierda su reconocimiento como precio marcador, LA ANH escogerá el
nuevo petróleo crudo marcador a utilizar y modificará la tabla con base en el nuevo

94

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

índice, manteniendo las equivalencias con los valores de Po para el petróleo crudo
marcador “West Texas Intermediate”.

LA ANH indicará por escrito a EL CONTRATISTA la forma de pago de este derecho, en
dinero o en especie. Si LA ANH desea cambiar la forma de pago deberá anunciarlo
por escrito a EL CONTRATISTA con una antelación no menor a tres (3) Meses.

En caso de que la ANH escoja recibir los Derechos por concepto de “Precios Altos” en
especie, el CONTRATISTA deberá entregarlos en el Punto de Entrega.

D.3. DERECHOS DE PARTICIPACIÓN EN LA PRODUCCIÓN

Participación en la Producción (X%)) 25%

EL CONTRATISTA pagará a LA ANH a título de Derecho como Participación en la
Producción (x%) después de Regalías señalado anteriormente, así: 25%o

EL CONTRATISTA pondrá a disposición de la ANH, en el Punto de Entrega, el
porcentaje correspondiente. El recaudo se hará en especie o en dinero, según lo
determine LA ANH de la forma prevista para Regalías en las Cláusulas 35.1, 35.2 y
35.3 del Anexo A. La ANH tendrá derecho a almacenar el volumen de Hidrocarburos
correspondiente a los Derechos como Participación en la Producción, de la misma
forma prevista en el contrato para el volumen de Hidrocarburos correspondiente a
Regalías.
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

ANEXO E: MODELO CARTA DE CRÉDITO

[PAPEL MEBRETEADO DEL BANCO EMISOR]

CARTA DE CRÉDITO STANDBY No.:

BANCO EMISOR: [WMOMBRE COMPLETO Y DOMICILIO)
LUGAR Y FECHA DE EMISIÓN:

FECHA DE VENCIMIENTO: [DÍA, MES, AÑO]
BENEFICIARIO: AGENCIA NACIONAL DE HIDROCARBUROS
CONTRATISTA:

Estimado señores,

Por medio del presente documento comunicamos'a. ustedes que hemos expedido a
favor de la AGENCIA NACIONAL DE HIDROCARBUROS ("Beneficiario”) o sus
cesionarios, la presente carta de crédito standby No. por la
cantidad de US$ [importe con número, letra y moneda]. Esta carta de crédito standby
es irrevocable y pagadera a la vista y se emite para garantizar el cumplimiento y la
correcta ejecución de las obligaciones del CONTRATISTA en el Período de Exploración
y de cada fase del Programa Exploratorio Posterior (si lo hay) y las demás actividades
inherentes a tales obligaciones, así como para garantizar el pago de las multas que se
lleguen a imponer al CONTRATISTA por el incumplimiento del contrato suscrito entre
el CONTRATISTA y el Beneficiario el [día, mes y año de firma del contrato]
(“Contrato”).

La presente carta de crédito standby será pagada mediante transferencia electrónica
de fondos inmediatamente disponibles en la cuenta que indique el Beneficiario en el
requerimiento de pago, previa presentación de los siguientes documentos
("Requerimiento de Pago”):

1. Original o copia simple de la carta de crédito standby.
Requerimiento de Pago, en hoja membreteada del Beneficiario, debidamente
firmado por el Representante Legal del Beneficiario o, quien haga sus veces,
según formato anexo El, enviado a las oficinas del Banco Emisor en: [incluir

Ñ da
Sa
4

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

ciudad y dirección].

Si no se envía el Requerimiento de Pago antes citado dentro de la vigencia de la
presente carta de crédito standby, cesará la responsabilidad del Banco Emisor
derivada de la misma.

Condiciones especiales:

1. Queda entendido que la responsabilidad del Banco Emisor derivada de la
presente carta de crédito standby se limita única y exclusivamente al valor de la
presente carta de crédito standby.

2. La suma expresada en dólares de los Estados Unidos de Norteamérica de la
presente carta de crédito de standby, será pagada en dólares de los Estados Unidos
de Norteamérica, o en pesos colombianos si así lo informa el Beneficiario y no podrá
ser descontado o deducido ningún fee, cargo o retención de ninguna naturaleza.

3. Se permiten disposiciones parciales y disposiciones múltiples, sin exceder el
importe total.

4. En caso de que el Requerimiento de Pago no cumpla con los términos y
condiciones de esta carta de crédito standby, el Banco Emisor deberá dar aviso
escrito al Beneficiario, especificando dichas razones, a más tardar el tercer día hábil
inmediatamente siguiente a aquel en que se haya hecho el Requerimiento de Pago.
Este aviso escrito será entregado al Beneficiario en su domicilio en la ciudad de
Bogotá y deberá estar dirigido al representante legal del Beneficiario. El Beneficiario
podrá volver a presentar un nuevo Requerimiento de Pago que cumpla con los
términos y condiciones de esta carta de crédito standby, siempre y cuando dicho
Requerimiento de Pago se presente dentro de la vigencia de esta carta de crédito
standby.

Este documento se regirá por la las reglas “ISP98” (Prácticas Internacionales para
Standby emitidas por la CCI publicación ICC 590).

Cualquier controversia que surja con motivo de la presente carta de crédito standby

97

da
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

deberá resolverse exclusivamente ante la jurisdicción ordinaria competente de la
República de Colombia, con sede en la ciudad de Bogotá.

Atentamente,

Firma del Representante Legal del Banco Emisor

do

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

ANEXO El:MODELO DE REQUERIMIENTO DE PAGO

[Hoja membreteada del Beneficiario]
Fecha: (fecha de presentación)

Banco Emisor:
(Wombre y Domicilio)

Ref.: Carta de crédito standby No.

La Agencia Nacional de Hidrocarburos en su carácter de beneficiario (“Beneficiario”)
de la carta de crédito standby de la referencia, por medio del presente Requerimiento
de Pago, manifiesta:

Que (Contratista) ha incumplido con los términos y
condiciones del contrato de fecha suscrito con el Beneficiario,
específicamente la obligación(es) prevista(s) en la(s) cláusula(s) y/o el
Beneficiario le ha impuesto una multa en desarrollo del Contrato, por lo que el
Beneficiario está en su derecho de requerir el pago.

Por lo anterior, sírvanse transferir el pago por la cantidad de
la cuenta bancaria No. del Banco
nombre de la Agencia Nacional de Hidrocarburos.

Agradecemos citar la referencia de la presente carta de crédito standby en cada pago
realizado.

Atentamente,

AGENCIA NACIONAL DE HIDROCARBUROS
Nombre:

Cargo:

Teléfono:

Fax:

"da

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

ANEXO F

TÉRMINOS Y CONDICIONES PARA LOS PROGRAMAS EN BENEFICIO DE LAS
COMUNIDADES - PBCs

1. Marco normativo de los PBCs

La Inversión Social como obligación dentro del presente contrato tiene su origen en el
Decreto Ley 1760 de 2003, artículo 5%, numeral 5.7 que ordena a la ANH:

“Convenir en los contratos de exploración y explotación los términos y
condiciones con sujeción a los cuales los compañías contratistas, como parte
de su responsabilidad social, adelantarán programas en beneficio de las
comunidades ubicadas en las áreas de influencia de los correspondientes
contratos.”

Actualmente, de conformidad con lo señalado en el Decreto 4137 de 2011, artículo 4*,
numeral 4.7, tal función se dejó inalterada. Por último, la ANH mediante el Acuerdo
No. 05 de 2011, estableció los Parámetros mediante los cuales se deberán ejecutar
los Programas en Beneficio de las Comunidades.

Parágrafo.- La obligación del 1% de inversión prevista en este Anexo es una
obligación de resultado. El objetivo de mejorar las condiciones sociales de las
comunidades en el Área de Influencia Directa es una obligación de medio que
depende de factores exógenos, algunos por fuera del control razonable del
CONTRATISTA. Esta circunstancia será tenida en cuenta al momento de valorar el
cumplimiento de las obligaciones bajo el presente Anexo. Con todo, el nivel de
diligencia exigible al CONTRATISTA es el de un buen profesional especializado en la
materia.

2. Área de Influencia Directa de los PBCs

La delimitación del Área de Influencia Directa será definida exclusivamente por EL
CONTRATISTA, con base en el contexto social, económico y ambiental del área de
operaciones, para lo cual podrá tener en cuenta alguno(s) de los siguientes criterios:

= Las áreas que hacen parte de las locaciones, campamentos, servidumbres, vías
terciarias y secundarias de uso permanente por los requerimientos
operacionales, áreas auxiliares, zonas de descargue, vertimientos o áreas de
captaciones y zonas de préstamo, donde el contratista interviene
directamente, entre otras.

= Áreas adyacentes al proyecto, donde se impactan las condiciones de vida de la
población como resultado de la operaciones.
100
NOTA:

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No, 040 DE 2012
Llanos 83

Si EL CONTRATISTA considera oportuno hacer inversiones más allá del Área
de Influencia Directa y quisiera acreditarlas para el cumplimiento de los
PBCs, la respectiva propuesta debidamente justificada deberá someterse a
consideración de la ANH según los parámetros establecidos en el presente
Anexo.

3. Parámetros y criterios para la definición y ejecución de los PBCs

EL CONTRATISTA deberá cumplir con los siguientes parámetros y criterios en la
definición y ejecución de los PBCs:

3.1 Parámetros de los PBCs, según lo establecido en el artículo 2 del
Acuerdo 05 de 2011 del Consejo Directivo de la ANH:

Parámetro 1: "las empresas deben asegurar la participación ciudadana
conforme a los preceptos constitucionales, en la definición y seguimiento de
los Programas en Beneficio de las Comunidades, del área de influencia directa,
a través de los representantes legítimos.”

Parámetro 2: "La definición y planeación de los Programas en Beneficio de
las Comunidades deben considerar como mínimo la caracterización integral del
entorno social, cultural y económico de las áreas de influencia directa de los
proyectos. Es fundamental que haya coherencia de los Programas en Beneficio
de las Comunidades con los Estudios de Impacto Ambiental y sus
correspondientes Planes de Manejo Ambiental y de gestión social, requeridos
por la autoridad ambiental”

Parámetro 3: "los Programas en Beneficio de las Comunidades deben
enmarcarse bajo criterios de transparencia y respeto por los Derechos
Humanos y por los derechos de las minorías étnicas reconocidas en las leyes y
tratados internacionales, sobre la base de información clara y comunicación
efectiva con miras a facilitar una adecuada información y el conocimientos y la
participación de las comunidades beneficiarias, propiciando un enfoque
diferencial con discriminación positiva, para la debida salvaguarda de las
garantías constitucionales de los grupos étnicos y comunidades fuera de
territorios legalmente constituidos con la aplicación de tendencias éticas y
sistemáticas del desarrollo progresivo de las comunidades.”

Parámetro 4: "Los Programas en Beneficio de las Comunidades deben estar
en armonía con los Planes de Desarrollo Municipal, Departamental, Planes de
Vida o Planes de Ordenamiento Territorial y dentro del concepto del desarrollo
sostenible frente a la utilización de los recursos naturales.”

101
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

3.2 Principios rectores de los PBCs

Pertinencia: Los PBCs deben ser consistentes con los planes de desarrollo
establecidos por los respectivos entes gubernamentales tales como Planes de
Desarrollo, CONPES o Planes de Gobierno y con las prioridades y necesidades
de las comunidades del Área de Influencia Directa.

Factibilidad: Referente a la capacidad real de llevar a cabo y ejecutar el
respectivo programa.

Eficiencia: Uso adecuado de los recursos para la consecución de los objetivos
previstos.

Eficacia: Capacidad de lograr los objetivos previstos durante la planeación,
definición y ejecución del programa en los tiempos establecidos,

Impacto positivo: Propender por el mejoramiento de la calidad de vida de la
población objetivo.

Sostenibilidad: Propender por asegurar la capacidad del programa para
mantenerse a través del tiempo,

4. Aspectos Generales de los PBCs

Para definir y ejecutar los PBCs, EL CONTRATISTA deberá tener en consideración:

4.1 Conocimiento de las dinámicas del Área de Influencia Directa

Demostrar conocimiento actualizado de la dinámica social, económica, cultural y
ambiental de las comunidades del Área de Influencia Directa.

La información primaria y secundaria que soportará el conocimiento local y regional
debe haber sido actualizada como máximo en los cuatro (4) años anteriores al inicio
del respectivo programa. Este conocimiento, deberá ser actualizado cada dos (2)
años durante la vigencia del PBC, en los casos en que aplique.

Dicho conocimiento debe contemplar las siguientes características:

1.

2.

El conocimiento debe ser suficiente, actualizado y pertinente para la toma de
decisiones.

Los diagnósticos deben cubrir las siguientes temáticas:
102

dh
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

Población del Área de Influencia Directa;

Condiciones socioeconómicas de la población respectiva;

Problemática socio ambiental, local y regional;

Identificación de las necesidades planteadas en los Planes de Manejo
Ambiental, Planes de Manejo Social, Planes de Ordenamiento Territorial,
Planes de Vida y los Planes de Desarrollo Municipales y Departamentales,
del Área de Influencia Directa, en los casos en que se cuente con dichos
instrumentos (en caso de no existir los instrumentos listados, se debe
informar a la ANH).

ao

4.2 Mejoramiento de la calidad de vida y Derechos Humanos

Procurar por que las actividades propuestas estén orientadas al mejoramiento de la
calidad de vida de las comunidades asentadas en el Área de Influencia Directa y que
los Derechos Humanos constituyan un aspecto fundamental en la realización de los
diferentes proyectos, propendiendo por fortalecer aspectos como la equidad de
género y la protección de la población vulnerable, entre otros.

4.3 Sistema de Quejas y Reclamos

Desarrollar un sistema de quejas y reclamos adecuado a las condiciones
socioeconómicas del Área de Influencia Directa.

El sistema de atención de quejas y reclamos debe contener:
1. Mecanismo adecuado a las condiciones socioeconómicas y culturales de
recepción de quejas, incluyendo la adecuación de espacios abiertos y de fácil
acceso al público;

2. Procedimiento transparente y visible para todos los interesados del trámite de
las quejas y reclamos;

3. Mecanismos de trazabilidad;

4.4 Participación de la Comunidad

Facilitar la participación de las comunidades y las autoridades del Área de Influencia
Directa, en la socialización de los programas que se desarrollarán en el marco de los
PBCs, buscando generar espacios de diálogo y construcción de confianza entre las
partes, según lo establece la Circular 04 de 2010, y de acuerdo con los siguientes
criterios.

103

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

1. Desarrollar procesos de socialización que permitan la participación de las
comunidades;

2. Documentar los procesos de socialización, a través de listados de asistencia y
registros fotográficos, de ser posible, y en los casos en que los participantes de
la reunión lo autoricen;

3. Contener un sistema de información y comunicación según circular 04 de
2010;

4. Buscar la coordinación con las autoridades competentes para el desarrollo de
los PBCs.

EL CONTRATISTA es autónomo en la definición de los PBCs, partiendo de los
principios universales de la Responsabilidad Social Empresarial y Corporativa. Por lo
tanto, buscará armonizar la definición y ejecución de los PBCs con las comunidades,
pero a su vez, EL CONTRATISTA tendrá exclusivamente la potestad en su definición y
ejecución fina!.

NOTA: Se entiende por participación de la comunidad, en los procesos de
socialización de los PBCs, a los procesos que incluyen tanto a los actores
legítimos de las Áreas de Influencia Directa, como a los representantes de
las organizaciones legítimamente constituidas y a los representantes de las
organizaciones de que tratan los Decretos 1088 de 1993, 3770 de 2008 y
1745 de 1995 para el caso de los grupos étnicos.

4.5 Comunicación efectiva

EL CONTRATISTA adoptará medidas que permitan la divulgación de los resultados y
logros obtenidos en su contribución al desarrollo local, municipal y regional.

EL CONTRATISTA debe desarrollar un sistema de información y comunicación de los
PBCs que permita a las partes interesadas conocer las metas y objetivos propuestos,
los resultados obtenidos y los montos de inversión, teniendo en cuenta las realidades
socioeconómicas y culturales de la comunidad del Área de Influencia Directa y
teniendo en cuenta los preceptos establecidos en la Circular 04 de 2010.

4.6 Coordinación con el Estado

EL CONTRATISTA procurará que la definición y desarrollo de los PBCs se haga en
cooperación con el Estado, de ser posible, con sus instituciones tocales, regionales y
nacionales, en armonía con sus objetivos de desarrollo y con los proyectos
identificados como prioritarios para las comunidades en el Área de Influencia Directa.

104
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

Todos los proyectos incluidos en los PBCs buscarán armonizarse con los Planes de
Manejo Ambiental, Planes de Manejo Social, Planes de Ordenamiento Territorial,
Planes de Vida y los Planes de Desarrollo Municipales y Departamentales, del Área de
Influencia Directa. En caso de que dichos instrumentos no se encuentren disponibles,
EL CONTRATISTA deberá informarlo a la ANH.

4.7 Auditoría Externa

EL CONTRATISTA deberá someter la definición y ejecución de los PBCs a una
auditoría externa que acredite el cumplimiento de los términos y condiciones
contemplados en este Anexo.

La firma auditora externa debe tener reconocimiento a nivel nacional o internacional
en procesos de auditoría.

La auditoría externa a los PBCs debe certificar que los CONTRATISTAS han definido y
ejecutado los PBCs cumpliendo los términos y condiciones establecidos en el presente
Anexo.

5.Contenido de los PBCs durante las Fases del Periodo de Exploración y el
Programa Exploratorio Posterior del Contrato de Exploración y Producción
— ESP, así como en el plazo de duración del Contrato de Evaluación Técnica
— TEA.

EL CONTRATISTA ejecutará los PBCs dentro del plazo señalado para la respectiva
fase del Período de Exploración, Programa Exploratorio Posterior o el plazo de
duración del TEA.

EL CONTRATISTA se encuentra obligado a presentar un (1) PBC para cada una de las
fases exploratorias contractuales y/o un PBC para la vigencia del contrato TEA.

Una vez aprobados los PBC por la ANH, EL CONTRATISTA informará a la ANH, a
través de los informes exigidos en el contrato y en este Anexo, los avances en la
implementación y ejecución de dichos programas, identificando los resultados y/o
impactos.

EL CONTRATISTA podrá priorizar dentro de los PBCs una o varias de las siguientes
líneas de inversión, según se considere pertinente:

1. Proyectos elegibles porque impulsan el mejoramiento de la calidad de vida de
las comunidades:

105

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012

Llanos 83

Construcción y adecuación de infraestructura educativa y de salud para las
comunidades.

Dotaciones de elementos médicos, hospitalarios y de salud para las
comunidades.

Construcción y dotación de equipamientos deportivos, recreativos,
culturales y comunitarios.

Mejoramiento de la educación formal y no formal de las comunidades.
Mantenimiento, adecuación y construcción de vías de interés comunitario.
Capacitación para las comunidades según las necesidades locales y
regionales

Programas de mejoramiento de viviendas

Programas comunitarios de manejo, protección y conservación del medio
ambiente

Proyectos elegibles porque fortalecen las capacidades económicas y la
seguridad alimentaria de las comunidades:

op ao»

Proyectos de generación de empleo

Proyectos productivos de beneficio comunitario

Proyectos de seguridad alimentaria

Proyectos de mejoramiento tecnolágico de la producción

Programas de creación de negocios comunitarios

Proyectos de riego y de adecuación de suelos

Programas de mejoramiento, adecuación oO adquisición de tierras
productivas para beneficio colectivo de las comunidades

Proyectos elegibles para el fortalecimiento institucional y anti-corrupción:

59

e.

NOTAS:

Proyectos que fortalezcan la transparencia y la lucha contra la corrupción
Proyectos de capacitación y formación de líderes y dirigentes comunitarios
Programas de mejoramiento de capacidades grupales para la interlocución
con el Estado y las empresas

Programas de formulación y gestión comunitaria de proyectos

Giras y programas de intercambio de experiencias comunitarias

Todos los proyectos incluidos en el PBC deberán buscar la armonía con los
Planes de Manejo Ambiental, Planes de Manejo Social, Planes de
Ordenamiento Territorial, Planes de Vida y los Planes de Desarrollo Municipales
y Departamentales, del Área de Influencia Directa de la operación. En caso de
que estos instrumentos no existan, EL CONTRATISTA deberá informarlo
oportunamente a la ANH.

106
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

= Si EL CONTRATISTA contempla definir una línea de inversión adicional a las
listadas anteriormente, deberá informarlo y concertarlo con la ANH.

Valor a invertir en los PBCs en el Período Exploratorio !

El valor de inversión de los PBCs en el Período Exploratorio corresponderá, como
mínimo, al uno por ciento (1%) del valor total de la inversión contenida en el
Programa Exploratorio y en el Programa Exploratorio Posterior.

El valor mínimo a invertir en materia de PBCs es neto, es decir, el porcentaje se
refiere a la Inversión Social efectiva y no incluye los costos de personal, auditoría,
logísticos, administrativos u otros costos indirectos en que incurra el CONTRATISTA
para adelantar los PBCs.

6.Contenido de los PBCs durante el Programa de Evaluación y el Periodo de
Producción del Contrato de Exploración y Producción — E8:P.

Para esta etapa, se deben planificar PBCs por cada una de las Áreas Asignadas en
Evaluación y Producción, los cuales deberán ser acordes con la duración de las
operaciones que adelanta el CONTRATISTA, y por tanto, deberán buscar un mayor
alcance e impacto. Los PBCs deberán procurar la sostenibilidad de las inversiones
propuestas a través de la participación de las comunidades y autoridades del Área de
Influencia Directa y pueden ser formulados a largo plazo, con actualizaciones anuales,
de acuerdo con lo establecido en el contrato .

Una vez aprobados los PBC por la ANH, EL CONTRATISTA informará a la ANH, a
través de los informes exigidos en el contrato y en este Anexo, los avances en la
implementación y ejecución de dichos programas, identificando los resultados y/o
impactos. Los PBC deben actualizarse para cada Año Calendario y se espera que al
final del Período de Producción, el CONTRATISTA haya cumplido la totalidad de los
objetivos propuestos en dichos programas.

El CONTRATISTA podrá priorizar dentro de los PBCs una o varias de las siguientes
líneas de inversión, según lo considere pertinente:

1, Proyectos y programas elegibles, con el fin de promover el desarrollo local y
regional:

a. Apoyo a proyectos de erradicación y superación de la pobreza

b. Apoyo a proyectos de saneamiento básico y mejoramiento de servicios
públicos

c. Apoyo a proyectos de infraestructura, de salud y educación

d. Apoyo a proyectos de rehabilitación, protección y conservación del medio

ambiente
107 dh |
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012
Llanos 83

e. Apoyo a proyectos de vivienda social.

2. Proyectos elegibles porque fortalecen las capacidades económicas locales y
regionales:

a. Proyectos de fortalecimiento de cadenas productivas a nivel local y
regional.

b. Establecimiento de proyectos MDL y REDD para comunidades.

c. Programas de cooperativismo, asociatividad y fondos comunitarios para la
competitividad en la producción agropecuaria en toda la cadena de valor

d. Proyectos de generación de empleo.

NOTAS:

= Todos los proyectos incluidos en el Programa en Beneficio de las Comunidades
deberán buscar la armonía con los Planes de Manejo Ambiental, Planes de
Manejo Social, Planes de Ordenamiento Territorial, Planes de Vida y los Planes
de Desarrollo Municipales y Departamentales, del Área de Influencia Directa de
la operación. En caso de que estos instrumentos no existan, la compañía
deberá informarlo a la ANH.

= Sila compañía contempla definir una línea de inversión adicional a las listadas
anteriormente, deberá informarlo y concertarlo con la ANH.

Valor a invertir durante el Programa de Evaluación y el Periodo de
Producción

El valor de inversión de los PBCs en el Programa de Evaluación y el Período de
Producción corresponderá, como mínimo, al uno por ciento (1%) del valor total de la
inversión contenida en el Programa de Evaluación y el Programa Anual de
Operaciones sometidos a la ANH para cada uno de los Años Calendario en evaluación
y producción y para cada Área Asignada en Evaluación y Producción.

El valor mínimo a invertir en materia de PBCs es neto, es decir, el porcentaje se
refiere a la Inversión Social efectiva y no incluye los costos de personal, auditoría,
logísticos, administrativos u otros costos indirectos en que incurra el CONTRATISTA
para adelantar los PBCs.

7. Plazos para la presentación de los PBCs

Los PBCs deben ser presentados, para aprobación de la ANH, de acuerdo con lo
dispuesto en el Contrato,

108
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No, 040 DE 2012
Llanos 83

8. Contenido de los informes de los PBCs para su presentación a la ANH

Los PBC deberán ser entregados a la ANH para aprobación de la ANH y deben
contener como mínimo:

1.

2.

6.

7.

Líneas de inversión definidas por el CONTRATISTA.
Metas e indicadores

Descripción de los proyectos seleccionados y los procesos de socialización
adelantados de acuerdo con la Circular 04 de 2010

Población beneficiaria de cada programa
Cronograma de ejecución de cada programa
Valor de cada programa

Condiciones y acreditaciones de la auditoría externa.

El CONTRATISTA debe presentar a la ANH informes semestrales y anuales que
contengan:

1.

2.

Estado de la ejecución de los PBC
Resultado obtenido de acuerdo con metas e indicadores propuestos.
Descripción y resultados del sistema de quejas y reclamos.

Certificación anual de la auditoría externa acerca del cumplimiento de los
términos y condiciones que rigen los PBCs.

La ANH podrá solicitar en cualquier momento informes de seguimiento con el
propósito de verificar el cumplimiento de los términos y condiciones previstos en el
presente Anexo.

9.Descripción de las etapas de los PBCs

| Id | Etapa Descripción Entregable

109

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012

Llanos 83

ld | Etapa Descripción Entregable
1 ¡Diagnóstico | EL CONTRATISTA deberá definir | Un documento que contenga el
el Área de Influencia Directa con | diagnóstico realizado por EL
base en sustentos sociales, | CONTRATISTA , que incluya:
ambientales y económicos. "Población del Área de
A su vez, deberá sustentar | Influencia Directa
conocimiento actualizado de la | «Condiciones socioeconómicas
dinámica — social, económica, | dela población
cultural y ambiental del Área de | problemática socio ambiental
Influencia Directa. local y regional
= Identificación de necesidades
planteadas en los Planes de
Manejo Ambiental, Planes de
Manejo Social, Planes de
Ordenamiento Territorial,
Planes de Vida y los Planes de
Desarrollo Municipales y
Departamentales, del Area de
Influencia Directa, en caso de
que estos instrumentos
existan.
2 [Formulación | Durante esta etapa  EL| "Actas y/o memorias de las
de los PBCs | CONTRATISTA deberá iniciar el | reuniones con las
proceso de formulación  y| comunidades, en las cuales se
definición de los PBCs, según el | deje constancia de la
diagnóstico levantado. socialización de los proyectos
Se recomienda que una vez | de PBCs con las comunidades.
definidos los  PBCs,  EL| “Listados de asistencia
CONTRATISTA realice una serie | «En caso de que exista alguna
de actividades conducentes a la | motivación o circunstancia por
socialización de los programas | la cual no se pueda adelantar
que fomente la participación | la reunión de socialización de
comunitaria en la formulación | los PBCs, la compañía deberá
de los mismos. informarlo a la ANH.
3 |Presentación | Según los tiempos establecidos | «El. documento que será
a la ANH en el Contrato, EL | radicado ante la ANH, deberá

CONTRATISTA entregará a la
ANH los PBCs para su
aprobación.

contener los elementos
enunciados en el presente

Anexo.
wo Ga

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012

Llanos 83
Id | Etapa Descripción Entregable
4 ¡Aprobación |La ANH deberá pronunciarse | "Oficio de la ANH mediante el
de la ANH respecto a los PBCs en los | cual se pronuncia sobre los
plazos previstos en el Contrato. PBCs.
Dicho pronunciamiento puede ir
encaminado hacia:
= Aprobación de los PBCs.
"Solicitud de ajustes O
redefinición de los PBCs.
"Solicitud de soportes, según lo
expuesto en las etapas 1 y 2
de la presente tabla.
5 |Implementa [EL CONTRATISTA deberá | *Informes de acuerdo con el
ción adelantar durante esta etapa: numeral 8 del presente Anexo.
1. Socialización de los PBCs;¡ “Actas y/o memorias de las
aprobados por la ANH, reuniones de socialización de
2. Ejecución de las actividades | los  PBCs definitivos y
planificadas. aprobados por la ANH, ante
3. Implementar un sistema de Polen locales y la
atención de quejas y| “omunidao.
reclamos. "Certificación anual de la
4. Desarrollo de la auditoría | AUditoría externa.
externa a los PBCs. “En caso de que exista alguna
motivación o circunstancia por
la cual no se pueda adelantar
la reunión de socialización de
los PBCs, el CONTRATISTA
deberá informarlo a la ANH.
6 | Seguimiento | La ANH realizará un seguimiento | EL CONTRATISTA deberá
Social ANH | a los PBCs que ejecute EL entregar los informes de

CONTRATISTA.

Este seguimiento comprenderá:

= Seguimiento documental a
partir de los informes que
deberán presentar
oportunamente EL
CONTRATISTA a la ANH.

"Visitas a Campo para verificar
la ejecución los PBCs de
acuerdo con el presente

acuerdo con lo establecido en el
numeral 8 del presente Anexo.
En caso de ser requerido por la
ANH, EL CONTRATISTA deberá
entregar cualquier soporte o
informe adicional para verificar
la ejecución de los PBCs.

111

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 040 DE 2012

Llanos 83

Id

Etapa

Descripción

Entregable

Anexo.
La ANH podrá solicitar en
cualquier momento soportes e
informes que evidencien las
actuaciones que ha adelantado
EL CONTRATISTA.

Cumplimiento
Contractual

Una vez terminada la ejecución
de los PBCs, EL CONTRATISTA
deberá adelantar una reunión
de cierre y de socialización de
resultados y productos con las
autoridades locales y la
comunidad.

EL CONTRATISTA deberá enviar
a la ANH los resultados del
proceso de auditoría externa, la
cual deberá certificar todo el
proceso adelantado.

= Actas y/o memorias de la
reunión de cierre de los PBCs,
ante autoridades locales y
comunidad.

Informe final de auditoría

[oxema,

«En caso de que exista alguna

motivación o circunstancia por

la cual no se pueda adelantar la

reunión de socialización de los

PBCs, el CONTRATISTA deberá

informarlo a la ANH.

wn ll

